Exhibit 10.41

EXECUTION COPY

PURCHASE AND SALE AGREEMENT

BY AND AMONG

ANADARKO PETROLEUM CORPORATION,

ANADARKO E&P COMPANY LP,

HOWELL PETROLEUM CORPORATION AND

KERR-MCGEE OIL & GAS ONSHORE LP

AS SELLER

AND

EXCO RESOURCES, INC.

AS PURCHASER

Executed on February 1, 2007

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

PAGE

ARTICLE 1 PURCHASE AND SALE

 

1

 

 

 

Section 1.1      Purchase and Sale.

 

1

Section 1.2      Assets.

 

1

Section 1.3      Excluded Assets.

 

3

Section 1.4      Effective Time; Proration of Costs and Revenues.

 

4

Section 1.5      Delivery and Maintenance of Records.

 

5

 

 

 

ARTICLE 2 PURCHASE PRICE

 

6

 

 

 

Section 2.1      Purchase Price.

 

6

Section 2.2      Adjustments to Purchase Price.

 

6

Section 2.3      Allocation of Purchase Price for Tax Purposes

 

7

Section 2.4      Deposit

 

8

 

 

 

ARTICLE 3 TITLE MATTERS

 

8

 

 

 

Section 3.1      Seller’s Title.

 

8

Section 3.2      Definition of Defensible Title.

 

8

Section 3.3      Definition of Permitted Encumbrances.

 

10

Section 3.4      Notice of Title Defect Adjustments.

 

11

Section 3.5      Casualty or Condemnation Loss.

 

14

Section 3.6      Limitations on Applicability.

 

15

Section 3.7      Government Approvals Respecting Assets.

 

15

 

 

 

ARTICLE 4 ENVIRONMENTAL MATTERS

 

16

 

 

 

Section 4.1      Assessment.

 

16

Section 4.2      NORM, Wastes and Other Substances.

 

17

Section 4.3      Environmental Defects.

 

18

Section 4.4      Inspection Indemnity.

 

19

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLER

 

19

Section 5.1      Generally.

 

19

Section 5.2      Existence and Qualification.

 

19

Section 5.3      Power.

 

20

Section 5.4      Authorization and Enforceability.

 

20

Section 5.5      No Conflicts.

 

20

Section 5.6      Liability for Brokers’ Fees.

 

20

Section 5.7      Litigation.

 

20

Section 5.8      Taxes and Assessments.

 

21

Section 5.9      Compliance with Laws.

 

21

Section 5.10    Contracts.

 

21

Section 5.11    Payments for Hydrocarbon Production.

 

21

 

ii


--------------------------------------------------------------------------------


 

 

Section 5.12    Governmental Authorizations.

 

22

Section 5.13    Preference Rights and Transfer Requirements.

 

22

Section 5.14    Payout Balances.

 

22

Section 5.15    Outstanding Capital Commitments.

 

22

Section 5.16    Imbalances.

 

22

Section 5.17    Condemnation.

 

23

Section 5.18    Bankruptcy.

 

23

Section 5.19    PUHCA/NGA.

 

23

Section 5.20    Investment Company.

 

23

Section 5.21    Production Allowables.

 

23

Section 5.22    Plugging and Abandonment.

 

24

Section 5.23    Foreign Person.

 

24

Section 5.24    Collective Bargaining Agreements.

 

24

 

 

 

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

24

 

 

 

Section 6.1      Existence and Qualification.

 

24

Section 6.2      Power.

 

24

Section 6.3      Authorization and Enforceability.

 

25

Section 6.4      No Conflicts.

 

25

Section 6.5      Liability for Brokers’ Fees.

 

25

Section 6.6      Litigation.

 

25

Section 6.7      Financing.

 

25

Section 6.8      Limitation.

 

25

Section 6.9      SEC Disclosure.

 

26

Section 6.10    Bankruptcy.

 

26

Section 6.11    Qualification.

 

26

 

 

 

ARTICLE 7 COVENANTS OF THE PARTIES

 

26

 

 

 

Section 7.1      Access.

 

26

Section 7.2      Government Reviews.

 

27

Section 7.3      Notification of Breaches.

 

28

Section 7.4      Letters-in-Lieu; Assignments; Operatorship.

 

28

Section 7.5      Public Announcements.

 

29

Section 7.6      Operation of Business.

 

29

Section 7.7      Preference Rights and Transfer Requirements.

 

30

Section 7.8      Tax Matters.

 

32

Section 7.9      Further Assurances.

 

33

Section 7.10    Reserved.

 

33

Section 7.11    Insurance; Financial Information.

 

33

 

iii


--------------------------------------------------------------------------------


 

 

Section 7.12    No Solicitation of Transactions.

 

33

Section 7.13    Transition Services Agreement.

 

34

Section 7.14    Employees.

 

34

Section 7.15    Hedges.

 

34

Section 7.16    Contribution of Oklahoma Assets.

 

34

Section 7.17    [RESERVED].

 

35

Section 7.18    Cure of Misrepresentations.

 

35

Section 7.19    NAGS.

 

35

 

 

 

ARTICLE 8 CONDITIONS TO CLOSING

 

35

 

 

 

Section 8.1      Conditions of Seller to Closing.

 

35

Section 8.2      Conditions of Purchaser to Closing.

 

36

 

 

 

ARTICLE 9 CLOSING

 

37

 

 

 

Section 9.1      Time and Place of Closing.

 

37

Section 9.2      Obligations of Seller at Closing.

 

37

Section 9.3      Obligations of Purchaser at Closing.

 

38

Section 9.4      Closing Adjustments.

 

38

 

 

 

ARTICLE 10 TERMINATION

 

40

 

 

 

Section 10.1    Termination.

 

40

Section 10.2    Effect of Termination.

 

41

Section 10.3    Distribution of Deposit Upon Termination.

 

41

 

 

 

ARTICLE 11 POST-CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS; DISCLAIMERS
AND WAIVERS

 

41

 

 

 

Section 11.1    Receipts.

 

41

Section 11.2    Expenses.

 

42

Section 11.3    Assumed Seller Obligations.

 

42

Section 11.4    Survival.

 

43

Section 11.5    Indemnification by Seller.

 

44

Section 11.6    Indemnification by Purchaser.

 

44

Section 11.7    Indemnification Proceedings.

 

45

Section 11.8    Limitations on Indemnities.

 

46

Section 11.9    Release.

 

47

Section 11.10  Disclaimers.

 

47

Section 11.11  Waiver of Trade Practices Acts.

 

49

Section 11.12  Redhibition Waiver.

 

49

Section 11.13  Recording.

 

49

 

iv


--------------------------------------------------------------------------------


 

 

 

 

ARTICLE 12 MISCELLANEOUS

 

50

 

 

 

Section 12.1    Counterparts.

 

50

Section 12.2    Notice.

 

50

Section 12.3    Sales or Use Tax Recording Fees and Similar Taxes and Fees.

 

51

Section 12.4    Expenses.

 

51

Section 12.5    Change of Name.

 

51

Section 12.6    Replacement of Bonds, Letters of Credit and Guarantees.

 

51

Section 12.7    Governing Law and Venue.

 

52

Section 12.8    Captions.

 

52

Section 12.9    Waivers.

 

52

Section 12.10  Assignment.

 

52

Section 12.11  Entire Agreement.

 

52

Section 12.12  Amendment.

 

52

Section 12.13  No Third-Party Beneficiaries.

 

53

Section 12.14  References.

 

53

Section 12.15  Construction.

 

53

Section 12.16  Conspicuousness.

 

54

Section 12.17  Severability.

 

54

Section 12.18  Time of Essence.

 

54

Section 12.19  Affiliate Liability.

 

54

Section 12.20  Schedules.

 

54

Section 12.21  Limitation on Damages.

 

54

 

v


--------------------------------------------------------------------------------


 

 

EXHIBITS

 

Exhibit “A”

Leases and Mineral Interests

 

 

Exhibit “A-1”

Wells, Future Wells and Units

 

 

Exhibit “A-2”

Equipment

 

 

Exhibit “B”

Conveyance

 

 

Exhibit “C”

Indemnity Agreement

 

 

Exhibit “D”

Seismic License

 

 

SCHEDULES

 

 

Schedule 1.2(d)

Contracts

 

 

Schedule 1.2(e)

Surface Contracts

 

 

Schedule 1.2(g)

Pipelines

 

 

Schedule 1.3(e)

Excluded Items

 

 

Schedule 1.4

Effective Time; Proration of Costs and Revenues

 

 

Schedule 5.7(a)

Party Proceedings

 

 

Schedule 5.7(b)

Non-Party Proceedings

 

 

Schedule 5.8

Taxes and Assessments

 

 

Schedule 5.9

Compliance with Laws

 

 

Schedule 5.10

Certain Contract Matters

 

 

Schedule 5.11

Hydrocarbon Production Payments

 

 

Schedule 5.12

Governmental Authorizations

 

 

Schedule 5.13

Preference Rights and Transfer Requirements

 

 

Schedule 5.14

Payout Balances

 

 

Schedule 5.15

Outstanding Capital Commitments

 

 

Schedule 5.16

Imbalances

 

 

 

vi


--------------------------------------------------------------------------------


 

 

Schedule 5.22

Plugging and Abandonment

 

 

Schedule 7.6

Operation of Business

 

 

Schedule 7.15

Hedging Transactions

 

 

vii


--------------------------------------------------------------------------------


 

DEFINITIONS

“1031 Assets” has the meaning set forth in Section 7.8(c).

“actual knowledge” has the meaning set forth in Section 5.1(a).

“Adjusted Purchase Price” shall mean the Purchase Price after calculating and
applying the adjustments set forth in Section 2.2.

“Adjustment Period” has the meaning set forth in Section 2.2(a).

“AFE” means authority for expenditure.

“Affiliates” with respect to any Person, means any Person that directly or
indirectly controls, is controlled by or is under common control with such
Person.  The concept of control, controlling or controlled as used in the
aforesaid context means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of another, whether
through the ownership of voting securities, by contract or otherwise.  No Person
shall be deemed an Affiliate of any Person by reason of the exercise or
existence of rights, interests or remedies under this Agreement.

“Aggregate Benefit Deductible” has the meaning set forth in Section 3.4(j).

“Aggregate Defect Deductible” has the meaning set forth in Section 3.4(j).

“Agreed Accounting Firm” has the meaning set forth in Section 9.4(b).

“Agreed Interest Rate” means the rate of interest published in the Wall Street
Journal from time to time, as the one month London Interbank Offered Rate
(LIBOR) plus 75 basis points, with adjustments in that rate to be made on the
same day as any change in that rate.

“Agreement” means this Purchase and Sale Agreement.

“Allocated Value” has the meaning set forth in Section 3.4(a).

“AEP” has the meaning set forth in the preamble hereto.

“APC” has the meaning set forth in the preamble hereto.

“Assessment” has the meaning set forth in Section 4.1.

“Assets” has the meaning set forth in Section 1.2.

“Assumed Seller Obligations” has the meaning set forth in Section 11.3.

“Audited Financial Statements” has the meaning set forth in Section 7.1(c).

“Business Day” means each calendar day except Saturdays, Sundays, and Federal
holidays.

“CERCLA” has the meaning set forth in the definition of Environmental Laws.

“Claim Notice” has the meaning set forth in Section 11.4(b).

 

viii


--------------------------------------------------------------------------------


 

“Closing” has the meaning set forth in Section 9.1(a).

“Closing Date” has the meaning set forth in Section 9.1(b).

“Closing Payment” has the meaning set forth in Section 9.4(a).

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” has the meaning set forth in Section 7.1(a).

“Contracts” has the meaning set forth in Section 1.2(d).

“Conveyance” has the meaning set forth in Section 3.1(b).

“Counterparties” has the meaning set forth in Section 7.15.

“Cure Period” has the meaning set forth in Section 3.4(c).

“Deductible” has the meaning set forth in Section 11.8(a).

“Defensible Title” has the meaning set forth in Section 3.2.

“Deposit” has the meaning set forth in Section 2.4.

“DTPA” has the meaning set forth in Section 11.11(a).

“Earned” has the meaning set forth in Section 1.4(b).

“Effective Time” has the meaning set forth in Section 1.4(a).

“Environmental Claim Date” has the meaning set forth in Section 4.3.

“Environmental Defect” has the meaning set forth in Section 4.3.

“Environmental Defect Amount” has the meaning set forth in Section 4.3.

“Environmental Defect Notice” has the meaning set forth in Section 4.3.

“Environmental Laws” means, as the same may have been amended, any federal,
state or local statute, law, regulation, ordinance, rule, order or decree
including any rule of common law, relating to (i) the control of any potential
pollutant or protection of the environment, including air, water or land, (ii)
the generation, handling, treatment, storage, disposal or transportation of
waste materials, or (iii) the regulation of or exposure to hazardous, toxic or
other substances alleged to be harmful, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq. (“CERCLA”); the Resource Conservation and Recovery Act, 42 U.S.C.
§ 6901 et seq. (“RCRA”); the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq. the Hazardous
Materials Transportation Act, 49 U.S.C. § 1471 et seq.; the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. §
2701 et seq.; the Emergency Planning and Community Right-to-Know Act, 42 U.S.C.
§ 11001 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j;
the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.;
the Occupational Safety and Health Act, 29 U.S.C.

ix


--------------------------------------------------------------------------------


 

§ 651 et seq.; the Atomic Energy Act, 42 U.S.C. § 2011 et seq.; and all
applicable related law, whether local, state, territorial, or national, of any
Governmental Body having jurisdiction over the property in question addressing
pollution or protection of human health, safety, natural resources or the
environment and all regulations implementing the foregoing.  The term
“Environmental Laws” includes all judicial and administrative decisions, orders,
directives, and decrees issued by a Governmental Body pursuant to the foregoing.

“Environmental Liabilities” shall mean any and all environmental response costs
(including costs of remediation), damages, natural resource damages,
settlements, consulting fees, expenses, penalties, fines, orphan share,
prejudgment and post-judgment interest, court costs, attorneys’ fees, and other
liabilities incurred or imposed (i) pursuant to any order, notice of
responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Body to the extent arising out of any violation of, or remedial
obligation under, any Environmental Laws which are attributable to the ownership
or operation of the Assets prior to the Effective Time or (ii) pursuant to any
claim or cause of action by a Governmental Body or other Person for personal
injury, property damage, damage to natural resources, remediation or response
costs to the extent arising out of any violation of, or any remediation
obligation under, any Environmental Laws which is attributable to the ownership
or operation of the Assets prior to the Closing.

“Equipment” has the meaning set forth in Section 1.2(f).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Event” has the meaning set forth in definition of Material Adverse Effect.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations of the Securities and Exchange Commission
promulgated thereunder.

“Excluded Assets” has the meaning set forth in Section 1.3.

“Excluded Seller Obligations” has the meaning set forth in Section 11.3.

“Final Purchase Price” has the meaning set forth in Section 9.4(b).

“Final Settlement Date” has the meaning set forth in Section 9.4(b).

“Fundamental Representations” has the meaning set forth in Section 11.4(a).

“Future Well” means a well to be drilled in the future on a Future Well
Location, which (for the purposes of determining Defensible Title thereto and
any Title Defects associated therewith pursuant to this Agreement) shall be
treated as if such well had been drilled and completed and was in existence at
or prior to the Effective Time.

“Future Well Location” means each drilling location identified on Exhibit A-1,
subject to any depth restriction set forth in such Exhibit A-1 with respect to
such location.

“GAAP” means generally accepted accounting principles in effect in the United
States as amended from time to time.

“Governmental Authorizations” has the meaning set forth in Section 5.12.

x


--------------------------------------------------------------------------------


 

“Governmental Body” or “Governmental Bodies” means any federal, state, local,
municipal, or other government; any governmental, regulatory or administrative
agency, commission, body, arbitrator or arbitration panel or other authority
exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power; and any court or
governmental tribunal.

“Hazardous Material” means (i) any “hazardous substance,” as defined by CERCLA,
(ii) any “hazardous waste” or “solid waste,” in either case as defined by RCRA,
and any analogous state statutes, and any regulations promulgated thereunder,
(iii) any solid,  hazardous, dangerous or toxic chemical, material, waste or
substance, within the meaning of and regulated by any applicable Environmental
Laws, (iv) any radioactive material, including any naturally occurring
radioactive material, and any source, special or byproduct material as defined
in 42 U.S.C. 2011 et seq. and any amendments or authorizations thereof, (v) any
regulated asbestos-containing materials in any form or condition, (vi) any
regulated polychlorinated biphenyls in any form or condition, and (vii)
petroleum, petroleum hydrocarbons or any fraction or byproducts thereof.

“Hedging Transactions” has the meaning set forth in Section 7.15.

“Howell” has the meaning set forth in the preamble hereto.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Hydrocarbons” means oil, gas, casinghead gas, condensate and other gaseous and
liquid hydrocarbons or any combination thereof and sulphur and other minerals
extracted from or produced with the foregoing.

“Imbalance” or “Imbalances” means any over-production, under-production,
over-delivery, under-delivery or similar imbalance of Hydrocarbons produced from
or allocated to the Assets, regardless of whether such over-production,
under-production, over-delivery under-delivery or similar imbalance arises at
the platform, wellhead, pipeline, gathering system, transportation system,
processing plant or other location.

“incurred” has the meaning set forth in Section 1.4(b).

“Indemnified Party” has the meaning set forth in Section 11.7(a).

“Indemnifying Party” has the meaning set forth in Section 11.7(a).

“Indemnity Agreement” has the meaning set forth in Section 3.4(d)(ii).

“Independent Expert” has the meaning set forth in Section 4.3.

“Individual Benefit Deductible” has the meaning set forth in Section 3.4(j).

“Individual Environmental Deductible” has the meaning set forth in Section 4.3.

“Individual Title Deductible” has the meaning set forth in Section 3.4(j).

“Invasive Activity” has the meaning set forth in Section 4.1.

“KMOG” has the meaning set forth in the preamble hereto.

xi


--------------------------------------------------------------------------------


“Lands” has the meaning set forth in Section 1.2(a).

“Laws” means all statutes, laws, rules, regulations, ordinances, orders, and
codes of Governmental Bodies.

“Leases” has the meaning set forth in Section 1.2(a).

“Like-Kind Exchange” has the meaning set forth Section 7.8(c).

“Losses” means any and all debts, obligations and other liabilities (whether
absolute, accrued, contingent, fixed or otherwise, or whether known or unknown,
or due or to become due or otherwise), diminution in value, monetary damages,
fines, fees, Taxes, penalties, interest obligations, deficiencies, losses and
expenses (including amounts paid in settlement, interest, court costs, costs of
investigators, reasonable fees and expenses of attorneys, accountants, financial
advisors and other experts, and other actual out of pocket expenses incurred in
investigating and preparing for or in connection with any Proceeding).

“Lowest Cost Response” means the response required or allowed under
Environmental Laws that addresses the condition present at the lowest cost
(considered as a whole taking into consideration any material negative impact
such response may have on the operations of the relevant assets and any
potential material additional costs or liabilities that may likely arise as a
result of such response) as compared to any other response that is required or
allowed under Environmental Laws.

“Material Adverse Effect” means any change, inaccuracy, circumstance, effect,
event, result, occurrence, condition or fact (each an “Event”) (whether or not
(i) foreseeable or known as of the date of this Agreement or (ii) covered by
insurance) that has had, or could reasonably be expected to have, a material
adverse effect on (i) the ownership, operation or value of the Assets, taken as
a whole, or (ii) the ability of Seller to consummate the transactions
contemplated hereby.  Excluded from such Events for the purposes of determining
whether a “Material Adverse Affect” has occurred or could reasonably be expected
to occur are (A) Events resulting from entering into this Agreement or the
announcement of the transactions contemplated by this Agreement, (B) Events
resulting from changes in general market, economic, financial or political
conditions or any outbreak of hostilities or war, (C) Events that affect the
Hydrocarbon exploration, production, development, processing, gathering and/or
transportation industry generally (including changes in commodity prices or
general market prices in the Hydrocarbon exploration, production, development,
processing, gathering and/or transportation industry generally), and (D) any
effect resulting from a change in Laws or regulatory policies.

“Material Contracts” has the meaning set forth in Section 5.10.

“Maximum Indemnity Amount” has the meaning set forth in Section 11.8(a).

“Mineral Interests” has the meaning set forth in Section 1.2(a).

“NAGS” means those certain gathering assets owned by Anadarko Gathering Company
that are subject to the NAGS Agreement.

xii


--------------------------------------------------------------------------------


 

“NAGS Agreement” means that certain Gas Purchase and Sales Contract dated
September 1, 1993, between APC and Anadarko Gathering Company, as amended, that
is described on Schedule 1.2(d).

“NGA” has the meaning set forth in Section 5.19.

“NGPA” has the meaning set forth in Section 5.19.

“Net Revenue Interest” has the meaning set forth in Section 3.2(a).

“NORM” means naturally occurring radioactive material.

“Notice Period” has the meaning set forth in Section 11.7(a).

“Permitted Encumbrances” has the meaning set forth in Section 3.3.

“Permitted NAGS Buyer” means any of Oneok, Inc., Kinder Morgan, Inc., DCP
Midstream Partners, LP or any of their respective wholly-owned subsidiaries.

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Body or any other entity.

“Personal Property” has the meaning set forth in Section 1.2(g).

“Pipelines” has the meaning set forth in Section 1.2(g).

“Preference Property” has the meaning set forth in Section 7.7(b).

“Preference Right” means any right or agreement that enables any Person to
purchase or acquire any Asset or any interest therein or portion thereof as a
result of or in connection with (i) the sale, assignment or other transfer of
any Asset or any interest therein or portion thereof or (ii) the execution or
delivery of this Agreement or the consummation or performance of the terms and
conditions contemplated by this Agreement.

“Proceeding” or “Proceedings” has the meaning set forth in Section 5.7.

“Properties” has the meaning set forth in Section 1.2(c).

“Property Costs” has the meaning set forth in Section 1.4(b).

“Proprietary Seismic Data” means all of Seller’s proprietary geophysical,
seismic and geological data collected or obtained from any 3D seismic surveys,
covering the Lands, including any processed or reprocessed data.

“Purchase Price” has the meaning set forth in Section 2.1.

“Purchaser” has the meaning set forth in the preamble hereto.

“Purchaser Indemnified Persons” has the meaning set forth in Section 11.5.

“Q1” has the meaning set forth in Section 7.8(c).

xiii


--------------------------------------------------------------------------------


 

“RCRA” has the meaning set forth in the definition of Environmental Laws.

“Records” has the meaning set forth in Section 1.2(i).

“REGARDLESS OF FAULT” means WITHOUT REGARD TO THE CAUSE OR CAUSES OF ANY CLAIM,
INCLUDING, WITHOUT LIMITATION, EVEN THOUGH A CLAIM IS CAUSED IN WHOLE OR IN PART
BY:

OTHER THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, THE NEGLIGENCE (WHETHER SOLE,
JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY, ACTIVE OR PASSIVE), STRICT
LIABILITY, OR OTHER FAULT OF THE SELLER INDEMNIFIED PERSONS; AND/OR

A PRE-EXISTING DEFECT, WHETHER PATENT OR LATENT, OF THE PREMISES OF PURCHASER’S
PROPERTY OR SELLER’S PROPERTY (INCLUDING WITHOUT LIMITATION THE ASSETS),
INVITEES AND/OR THIRD PARTIES; AND/OR

THE UNSEAWORTHINESS OF ANY VESSEL OR UNAIRWORTHINESS OF ANY AIRCRAFT OF A PARTY
WHETHER CHARTERED, OWNED, OR PROVIDED BY THE PURCHASER INDEMNIFIED PERSONS,
SELLER INDEMNIFIED PERSONS, INVITEES AND/OR THIRD PARTIES.

“Retained Asset” has the meaning set forth in Section 7.7(c).

“Retained Employee Liabilities” shall mean any liabilities of Seller or any of
its Affiliates (i) to employees of Seller or any of its Affiliates arising under
the Worker Adjustment and Retraining Notification Act of 1988, as amended (or
similar state or local law), as a result of actions taken by Seller or any of
its Affiliates on or prior to the Closing, (ii) arising out of claims by or on
behalf of employees of Seller or any of its Affiliates with respect to events
that occur on or prior to the Closing and that relate to their employment with,
or the terminations of their employment from, Seller, (iii) with respect to
employees of Seller or any of its Affiliates arising under any “employee benefit
plan” (as defined in Section 3(3) of ERISA) that is or has been sponsored by,
contributed to, or maintained by, Seller or any of its Affiliates, or (iv)
arising under ERISA for which Purchaser may have any liability under ERISA
solely as a result of the consummation of the transaction contemplated by this
Agreement.

“Royalty Actions” means each Proceeding listed under Category 3 on Schedule
5.7(a) other than the Proceeding listed in item 6 and item 7 under the same
category.

“Royalty Amounts” has the meaning set forth in Section 11.3.

“Securities Act” means the Securities Act of 1933, as amended.

“Seismic License” means that certain seismic license covering Proprietary
Seismic Data in the form attached hereto as Exhibit D.

“Seller” has the meaning set forth in the preamble hereto.

“Seller Indemnified Persons” has the meaning set forth in Section 11.6.

“Seller Operated Assets” means Assets operated by Seller.

xiv


--------------------------------------------------------------------------------


 

“Statements of Revenues and Expenses” has the meaning set forth in Section
7.1(b).

“Surface Contracts” has the meaning set forth in Section 1.2(e).

“Tax Allocated Value” has the meaning set forth in Section 2.3.

“Taxes” means all federal, state, local, and foreign income, profits, franchise,
sales, use, ad valorem, property, severance, production, excise, stamp,
documentary, real property transfer or gain, gross receipts, goods and services,
registration, capital, transfer, or withholding taxes or other governmental fees
or charges imposed by any Governmental Body, including any interest, penalties
or additional amounts which may be imposed with respect thereto.

“Tax Returns” has the meaning set forth in Section 5.8(a).

“Termination Date” has the meaning set forth in Section 10.1(b)(i).

“Third Party Claim” has the meaning set forth in Section 11.7(a).

“Title Arbitrator” has the meaning set forth in Section 3.4(i).

“Title Benefit” has the meaning set forth in Section 3.2(d).

“Title Benefit Amount” has the meaning set forth in Section 3.4(e).

“Title Benefit Notice” has the meaning set forth in Section 3.4(b).

“Title Claim Date” has the meaning set forth in Section 3.4(a).

“Title Defect” has the meaning set forth in Section 3.2(d).

“Title Defect Amount” has the meaning set forth in Section 3.4(d)(i).

“Title Defect Notice” has the meaning set forth in Section 3.4(a).

“Title Defect Property” has the meaning set forth in Section 3.4(a).

“Transfer Requirement” means any consent, approval, authorization or permit of,
or filing with or notification to, any Person which is required to be obtained,
made or complied with for or in connection with any sale, assignment or transfer
of any Asset or any interest therein; provided, however, that “Transfer
Requirement” shall not include any consent of, notice to, filing with, or other
action by any Governmental Body in connection with the sale or conveyance of oil
and/or gas leases or interests therein or Surface Contracts or interests
therein, if they are not required prior to the assignment of such oil and/or gas
leases, Surface Contracts or interests or they are customarily obtained
subsequent to the sale or conveyance (including consents from state agencies).

“Transfer Taxes” has the meaning set forth in Section 12.3.

“Transition Services Agreement” has the meaning set forth in Section 7.13.

“Units” has the meaning set forth in Section 1.2(c).

“UTPCPL” has the meaning set forth in Section 11.11(a).

xv


--------------------------------------------------------------------------------


 

“Warranty Well” means a Well or a Future Well, as the context requires.

 

“Wells” has the meaning set forth in Section 1.2(b).

 

xvi


--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement is executed on February 1, 2007, by and among
Anadarko Petroleum Corporation, a Delaware corporation (“APC”), Anadarko E&P
Company LP, a Delaware limited partnership (“AEP”), Howell Petroleum
Corporation, a Delaware corporation (“Howell”), and Kerr-McGee Oil & Gas Onshore
LP, a Delaware limited partnership (“KMOG”; APC, AEP, Howell and KMOG are
collectively called “Seller”), and EXCO Resources, Inc., a Texas corporation
(“Purchaser”).

RECITALS

A.            Seller owns the Assets as more fully described in Section 1.2 and
the exhibits hereto.

B.            Seller desires to sell to Purchaser and Purchaser desires to
purchase from Seller the properties and rights of Seller hereafter described, in
the manner and upon the terms and conditions hereafter set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
by the terms hereof, agree as follows:


ARTICLE 1
PURCHASE AND SALE


SECTION 1.1            PURCHASE AND SALE.

At the Closing, and upon the terms and subject to the conditions of this
Agreement, Seller agrees to sell, transfer and convey the Assets to Purchaser
and Purchaser agrees to purchase, accept and pay for the Assets and to assume
the Assumed Seller Obligations.


SECTION 1.2            ASSETS.

As used herein, the term “Assets” means, subject to the terms and conditions of
this Agreement, all of Seller’s right, title, interest and estate, real or
personal, recorded or unrecorded, movable or immovable, tangible or intangible,
in and to the following (but excluding the Excluded Assets):


(A)           ALL (I) OF THE OIL AND GAS LEASES; SUBLEASES AND OTHER LEASEHOLDS;
CARRIED INTERESTS; FARMOUT RIGHTS; OPTIONS; AND OTHER PROPERTIES AND INTERESTS
DESCRIBED ON EXHIBIT A, SUBJECT TO SUCH DEPTH LIMITATIONS AND OTHER RESTRICTIONS
AS MAY BE SET FORTH ON EXHIBIT A (COLLECTIVELY, THE “LEASES”) AND (II) FEE
MINERAL INTERESTS, FEE ROYALTY INTERESTS AND OTHER FEE INTERESTS IN OIL, GAS AND
OTHER MINERALS DESCRIBED ON EXHIBIT A (COLLECTIVELY, THE “MINERAL INTERESTS”),
(IN EACH CASE) TOGETHER WITH EACH AND EVERY KIND AND CHARACTER OF RIGHT, TITLE,
CLAIM, AND INTEREST THAT SELLER HAS IN AND TO THE LANDS COVERED BY THE LEASES
AND THE MINERAL INTERESTS AND THE INTERESTS CURRENTLY POOLED, UNITIZED,
COMMUNITIZED OR CONSOLIDATED THEREWITH (THE “LANDS”);


(B)           ALL OIL, GAS, WATER OR INJECTION WELLS LOCATED ON THE LANDS,
WHETHER PRODUCING, SHUT-IN, OR TEMPORARILY ABANDONED, INCLUDING THE INTERESTS IN
THE WELLS SHOWN ON EXHIBIT A-1 ATTACHED HERETO (COLLECTIVELY, THE “WELLS”);

1


--------------------------------------------------------------------------------


 


(C)           ALL INTERESTS OF SELLER IN OR TO ANY CURRENTLY EXISTING POOLS OR
UNITS WHICH INCLUDE ANY LANDS OR ALL OR A PART OF ANY LEASES OR MINERAL
INTERESTS OR INCLUDE ANY WELLS, INCLUDING THOSE POOLS OR UNITS SHOWN ON EXHIBIT
A-1 (THE “UNITS”; THE UNITS, TOGETHER WITH THE LEASES, MINERAL INTERESTS, LANDS
AND WELLS, BEING HEREINAFTER REFERRED TO AS THE “PROPERTIES”), AND INCLUDING ALL
INTERESTS OF SELLER IN PRODUCTION OF HYDROCARBONS FROM ANY SUCH UNIT, WHETHER
SUCH UNIT PRODUCTION OF HYDROCARBONS COMES FROM WELLS LOCATED ON OR OFF OF A
LEASE OR THE MINERAL INTERESTS, AND ALL TENEMENTS, HEREDITAMENTS AND
APPURTENANCES BELONGING TO THE LEASES, THE MINERAL INTERESTS AND UNITS;


(D)           ALL CONTRACTS, AGREEMENTS AND INSTRUMENTS BY WHICH THE PROPERTIES
ARE BOUND OR SUBJECT, OR THAT RELATE TO OR ARE OTHERWISE APPLICABLE TO THE
PROPERTIES, ONLY TO THE EXTENT APPLICABLE TO THE PROPERTIES RATHER THAN SELLER’S
OR ANY OF ITS AFFILIATES’ OTHER PROPERTIES, INCLUDING BUT NOT LIMITED TO,
OPERATING AGREEMENTS, UNITIZATION, POOLING AND COMMUNITIZATION AGREEMENTS,
DECLARATIONS AND ORDERS, JOINT VENTURE AGREEMENTS, FARMIN AND FARMOUT
AGREEMENTS, EXPLORATION AGREEMENTS, PARTICIPATION AGREEMENTS, EXCHANGE
AGREEMENTS, TRANSPORTATION OR GATHERING AGREEMENTS, AGREEMENTS FOR THE SALE AND
PURCHASE OF OIL, GAS OR CASINGHEAD GAS AND PROCESSING AGREEMENTS TO THE EXTENT
APPLICABLE TO THE PROPERTIES OR THE PRODUCTION OF HYDROCARBONS PRODUCED IN
ASSOCIATION THEREWITH FROM THE PROPERTIES, INCLUDING THOSE IDENTIFIED ON
SCHEDULE 1.2(D) (HEREINAFTER COLLECTIVELY REFERRED TO AS “CONTRACTS”), BUT
EXCLUDING ANY CONTRACTS, AGREEMENTS AND INSTRUMENTS TO THE EXTENT TRANSFER WOULD
RESULT IN A VIOLATION OF APPLICABLE LAW OR IS RESTRICTED BY ANY TRANSFER
REQUIREMENT THAT IS NOT WAIVED BY PURCHASER OR SATISFIED PURSUANT TO SECTION 7.7
AND PROVIDED THAT “CONTRACTS” SHALL NOT INCLUDE THE INSTRUMENTS CONSTITUTING THE
LEASES;


(E)           ALL EASEMENTS, PERMITS, LICENSES, SERVITUDES, RIGHTS-OF-WAY,
SURFACE LEASES AND OTHER SURFACE RIGHTS (“SURFACE CONTRACTS”) APPURTENANT TO,
AND USED OR HELD FOR USE IN CONNECTION WITH THE PROPERTIES (INCLUDING THOSE
IDENTIFIED ON SCHEDULE 1.2(E)), BUT EXCLUDING ANY PERMITS AND OTHER RIGHTS TO
THE EXTENT TRANSFER WOULD RESULT IN A VIOLATION OF APPLICABLE LAW OR IS
RESTRICTED BY ANY TRANSFER REQUIREMENT THAT IS NOT WAIVED BY PURCHASER OR
SATISFIED PURSUANT TO SECTION 7.7;


(F)            ALL TREATMENT AND PROCESSING PLANTS AND EQUIPMENT, MACHINERY,
FIXTURES AND OTHER TANGIBLE PERSONAL PROPERTY AND IMPROVEMENTS LOCATED ON THE
PROPERTIES OR USED OR HELD FOR USE IN CONNECTION WITH THE OPERATION OF THE
PROPERTIES, INCLUDING THOSE IDENTIFIED ON EXHIBIT A-2 (“EQUIPMENT”);


(G)           ALL FLOW LINES, PIPELINES, GATHERING SYSTEMS AND APPURTENANCES
THERETO LOCATED ON THE PROPERTIES OR USED, OR HELD FOR USE, IN CONNECTION WITH
THE OPERATION OF THE PROPERTIES, INCLUDING THOSE IDENTIFIED ON SCHEDULE 1.2(G)
(“PIPELINES” AND, TOGETHER WITH THE EQUIPMENT AND WELLS, “PERSONAL PROPERTY”);


(H)           ALL HYDROCARBONS PRODUCED FROM OR ATTRIBUTABLE TO THE LEASES,
MINERAL INTERESTS, LANDS, AND WELLS FROM AND AFTER THE EFFECTIVE TIME, TOGETHER
WITH IMBALANCES ASSOCIATED WITH THE PROPERTIES;


(I)            ALL LEASE FILES; LAND FILES; WELL FILES; GAS AND OIL SALES
CONTRACT FILES; GAS PROCESSING FILES; DIVISION ORDER FILES; ABSTRACTS; TITLE
OPINIONS; LAND SURVEYS; LOGS; MAPS; ENGINEERING DATA AND REPORTS; INTERPRETIVE
DATA, TECHNICAL EVALUATIONS AND TECHNICAL OUTPUTS; AND OTHER BOOKS, RECORDS,
DATA, FILES, AND ACCOUNTING RECORDS, IN EACH CASE TO THE EXTENT RELATED TO THE
ASSETS, OR USED OR HELD FOR USE IN CONNECTION WITH THE MAINTENANCE OR OPERATION
THEREOF, BUT EXCLUDING (I) ANY BOOKS, RECORDS, DATA, FILES, LOGS, MAPS,
EVALUATIONS, OUTPUTS, AND ACCOUNTING RECORDS TO THE


 

2


--------------------------------------------------------------------------------



 


EXTENT DISCLOSURE OR TRANSFER WOULD RESULT IN A VIOLATION OF APPLICABLE LAW OR
IS RESTRICTED BY ANY TRANSFER REQUIREMENT THAT IS NOT SATISFIED PURSUANT TO
SECTION 7.7, (II) COMPUTER OR COMMUNICATIONS SOFTWARE OR INTELLECTUAL PROPERTY
(INCLUDING TAPES, CODES, DATA AND PROGRAM DOCUMENTATION AND ALL TANGIBLE
MANIFESTATIONS AND TECHNICAL INFORMATION RELATING THERETO), (III)
ATTORNEY-CLIENT PRIVILEGED COMMUNICATIONS AND WORK PRODUCT OF SELLER’S OR ANY OF
ITS AFFILIATES’ LEGAL COUNSEL (OTHER THAN TITLE OPINIONS), (IV) RESERVE STUDIES
AND EVALUATIONS, AND (V) RECORDS RELATING TO THE NEGOTIATION AND CONSUMMATION OF
THE SALE OF THE ASSETS (SUBJECT TO SUCH EXCLUSIONS, THE “RECORDS”); PROVIDED,
HOWEVER, THAT SELLER MAY RETAIN THE ORIGINALS OF SUCH RECORDS AS SELLER HAS
REASONABLY DETERMINED MAY BE REQUIRED FOR EXISTING LITIGATION, TAX, ACCOUNTING,
AND AUDITING PURPOSES; AND


(J)            ALL VEHICLES OR VESSELS USED EXCLUSIVELY IN CONNECTION WITH THE
ASSETS.


SECTION 1.3            EXCLUDED ASSETS.

Notwithstanding the foregoing, the Assets shall not include, and there is
excepted, reserved and excluded from the transaction contemplated hereby
(collectively, the “Excluded Assets”):


(A)           EXCEPT TO THE EXTENT NECESSARY TO SATISFY SELLER’S OBLIGATIONS
UNDER SECTION 7.1(B), (I) ALL CORPORATE, FINANCIAL, INCOME AND FRANCHISE TAX AND
LEGAL RECORDS OF SELLER THAT RELATE TO SELLER’S BUSINESS GENERALLY (WHETHER OR
NOT RELATING TO THE ASSETS), (II) ALL BOOKS, RECORDS AND FILES THAT RELATE TO
THE EXCLUDED ASSETS, (III) THOSE RECORDS RETAINED BY SELLER PURSUANT TO SECTION
1.2(I) AND (IV) COPIES OF ANY OTHER RECORDS RETAINED BY SELLER PURSUANT TO
SECTION 1.5;


(B)           SUBJECT TO THE SEISMIC LICENSE, ALL GEOLOGICAL AND GEOPHYSICAL
DATA (INCLUDING ALL SEISMIC DATA, INCLUDING REPROCESSED DATA), RESERVE
ESTIMATES, ECONOMIC ESTIMATES, AND, TO THE EXTENT EXCLUDED FROM SECTION 1.2(I),
ALL LOGS, INTERPRETIVE DATA, TECHNICAL EVALUATIONS AND TECHNICAL OUTPUTS;


(C)           ALL RIGHTS TO ANY REFUND RELATED TO THE EXCLUDED SELLER
OBLIGATIONS OR TAXES OR OTHER COSTS OR EXPENSES BORNE BY SELLER OR SELLER’S
PREDECESSORS IN INTEREST AND TITLE ATTRIBUTABLE TO PERIODS PRIOR TO THE
EFFECTIVE TIME;


(D)           SELLER’S AREA-WIDE BONDS, PERMITS AND LICENSES OR OTHER PERMITS,
LICENSES OR AUTHORIZATIONS USED IN THE CONDUCT OF SELLER’S BUSINESS GENERALLY;


(E)           THOSE ITEMS LISTED IN SCHEDULE 1.3(E);


(F)            ALL TRADE CREDITS, ACCOUNT RECEIVABLES, NOTE RECEIVABLES,
TAKE-OR-PAY AMOUNTS RECEIVABLE, AND OTHER RECEIVABLES ATTRIBUTABLE TO THE ASSETS
WITH RESPECT TO ANY PERIOD OF TIME PRIOR TO THE EFFECTIVE TIME;


(G)           ALL CLAIMS AND CAUSES OF ACTION DESCRIBED IN SCHEDULE 5.7;


(H)           EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED IN SECTION 1.2(J), ALL
RIGHT, TITLE AND INTEREST OF SELLER IN AND TO VEHICLES OR VESSELS USED IN
CONNECTION WITH THE ASSETS;


(I)            ALL RIGHTS, TITLES, CLAIMS AND INTERESTS OF SELLER OR ANY
AFFILIATE OF SELLER (I) TO OR UNDER ANY POLICY OR AGREEMENT OF INSURANCE OR ANY
INSURANCE PROCEEDS; EXCEPT TO THE EXTENT PROVIDED IN SECTION 3.5, AND (II) TO OR
UNDER ANY BOND OR BOND PROCEEDS;

3


--------------------------------------------------------------------------------


 


(J)            SUBJECT TO SECTION 12.5, ANY PATENT, PATENT APPLICATION, LOGO,
SERVICE MARK, COPYRIGHT, TRADE NAME OR TRADEMARK OF OR ASSOCIATED WITH SELLER OR
ANY AFFILIATE OF SELLER OR ANY BUSINESS OF SELLER OR OF ANY AFFILIATE OF SELLER;


(K)           A NONEXCLUSIVE RIGHT TO FREELY USE ANY COPIES OF ANY LOGS,
INTERPRETIVE DATA, TECHNICAL OUTPUTS, TECHNICAL EVALUATIONS, MAPS, ENGINEERING
DATA AND REPORTS, RESERVE STUDIES AND EVALUATIONS, AND OTHER DATA AND
INFORMATION BEING TRANSFERRED AS A PART OF THE ASSETS THAT SELLER IS ENTITLED TO
RETAIN PURSUANT TO SECTION 1.5; AND


(L)            ALL RETAINED ASSETS NOT CONVEYED TO PURCHASER PURSUANT TO SECTION
7.7 AND ANY PROPERTY EXCLUDED PURSUANT TO SECTION 3.4(D)(III).


SECTION 1.4            EFFECTIVE TIME; PRORATION OF COSTS AND REVENUES.


(A)           SUBJECT TO SECTION 1.5, POSSESSION OF THE ASSETS SHALL BE
TRANSFERRED FROM SELLER TO PURCHASER AT THE CLOSING, BUT CERTAIN FINANCIAL
BENEFITS AND BURDENS OF THE ASSETS SHALL BE TRANSFERRED EFFECTIVE AS OF 7:00
A.M., LOCAL TIME, WHERE THE RESPECTIVE ASSETS ARE LOCATED, ON JANUARY 1, 2007
(THE “EFFECTIVE TIME”), AS DESCRIBED BELOW.


(B)           PURCHASER SHALL BE ENTITLED TO ALL HYDROCARBON PRODUCTION FROM OR
ATTRIBUTABLE TO THE PROPERTIES AT AND AFTER THE EFFECTIVE TIME (AND ALL PRODUCTS
AND PROCEEDS ATTRIBUTABLE THERETO), AND TO ALL OTHER INCOME, PROCEEDS, RECEIPTS
AND CREDITS EARNED WITH RESPECT TO THE ASSETS AT OR AFTER THE EFFECTIVE TIME,
AND SHALL BE RESPONSIBLE FOR (AND ENTITLED TO ANY REFUNDS WITH RESPECT TO) ALL
PROPERTY COSTS INCURRED AT AND AFTER THE EFFECTIVE TIME. SELLER SHALL BE
ENTITLED TO ALL HYDROCARBON PRODUCTION FROM OR ATTRIBUTABLE TO THE PROPERTIES
PRIOR TO THE EFFECTIVE TIME (AND ALL PRODUCTS AND PROCEEDS ATTRIBUTABLE
THERETO), AND TO ALL OTHER INCOME, PROCEEDS, RECEIPTS AND CREDITS EARNED WITH
RESPECT TO THE ASSETS PRIOR TO THE EFFECTIVE TIME, AND SHALL BE RESPONSIBLE FOR
(AND ENTITLED TO ANY REFUNDS WITH RESPECT TO) ALL PROPERTY COSTS INCURRED PRIOR
TO THE EFFECTIVE TIME. “EARNED” AND “INCURRED”, AS USED IN THIS AGREEMENT, SHALL
BE INTERPRETED IN ACCORDANCE WITH GAAP AND COUNCIL OF PETROLEUM ACCOUNTANTS
SOCIETY (COPAS) STANDARDS, AS APPLICABLE. “PROPERTY COSTS” MEANS ALL COSTS
ATTRIBUTABLE TO THE OWNERSHIP AND OPERATION OF THE ASSETS (INCLUDING WITHOUT
LIMITATION COSTS OF INSURANCE RELATING SPECIFICALLY TO THE ASSETS AND AD
VALOREM, PROPERTY, SEVERANCE, HYDROCARBON PRODUCTION AND SIMILAR TAXES BASED
UPON OR MEASURED BY THE OWNERSHIP OR OPERATION OF THE ASSETS OR THE PRODUCTION
OF HYDROCARBONS THEREFROM, BUT EXCLUDING ANY OTHER TAXES) AND CAPITAL
EXPENDITURES INCURRED IN THE OWNERSHIP AND OPERATION OF THE ASSETS IN THE
ORDINARY COURSE OF BUSINESS AND, WHERE APPLICABLE, IN ACCORDANCE WITH THE
RELEVANT OPERATING OR UNIT AGREEMENT, IF ANY, AND OVERHEAD COSTS CHARGED TO THE
ASSETS UNDER THE RELEVANT OPERATING AGREEMENT OR UNIT AGREEMENT, IF ANY, OR, IF
NONE, THE AMOUNTS SHOWN UNDER SCHEDULE 1.4 SHALL BE THE OVERHEAD AMOUNTS DEEMED
CHARGED TO THE ASSETS, BUT EXCLUDING WITHOUT LIMITATION LIABILITIES, LOSSES,
COSTS, AND EXPENSES ATTRIBUTABLE TO (I) CLAIMS FOR PERSONAL INJURY OR DEATH,
PROPERTY DAMAGE OR VIOLATION OF ANY LAW, (II) OBLIGATIONS TO PLUG WELLS OR
DISMANTLE, ABANDON AND SALVAGE FACILITIES, (III) OBLIGATIONS TO REMEDIATE ANY
CONTAMINATION OF GROUNDWATER, SURFACE WATER, SOIL, EQUIPMENT OR PIPELINES UNDER
APPLICABLE ENVIRONMENTAL LAWS, (IV) OBLIGATIONS TO FURNISH MAKE-UP GAS ACCORDING
TO THE TERMS OF APPLICABLE GAS SALES, GATHERING OR TRANSPORTATION CONTRACTS, (V)
GAS BALANCING OBLIGATIONS AND (VI) OBLIGATIONS TO PAY WORKING INTERESTS,
ROYALTIES, OVERRIDING ROYALTIES OR OTHER INTERESTS HELD IN SUSPENSE, ALL OF
WHICH ARE ADDRESSED IN ARTICLE 11 OR ELSEWHERE IN THIS AGREEMENT.  FOR PURPOSES
OF THIS SECTION 1.4, DETERMINATION OF WHETHER PROPERTY COSTS ARE ATTRIBUTABLE TO
THE PERIOD BEFORE OR AFTER THE EFFECTIVE TIME SHALL BE BASED ON WHEN SERVICES
ARE RENDERED, WHEN THE GOODS ARE DELIVERED, OR WHEN THE WORK IS PERFORMED.  FOR
CLARIFICATION, THE DATE AN ITEM OR WORK IS ORDERED IS NOT THE DATE OF A
PRE-EFFECTIVE TIME TRANSACTION FOR SETTLEMENT PURPOSES, BUT

4


--------------------------------------------------------------------------------



 


RATHER THE DATE ON WHICH THE ITEM ORDERED IS DELIVERED TO THE JOB SITE, OR THE
DATE ON WHICH THE WORK ORDERED IS PERFORMED, SHALL BE THE RELEVANT DATE.  FOR
PURPOSES OF ALLOCATING HYDROCARBON PRODUCTION (AND ACCOUNTS RECEIVABLE WITH
RESPECT THERETO), UNDER THIS  SECTION 1.4, (I) LIQUID HYDROCARBONS SHALL BE
DEEMED TO BE “FROM OR ATTRIBUTABLE TO” THE PROPERTIES WHEN THEY ARE PLACED INTO
THE STORAGE FACILITIES AND (II) GASEOUS HYDROCARBONS SHALL BE DEEMED TO BE “FROM
OR ATTRIBUTABLE TO” THE PROPERTIES WHEN THEY PASS THROUGH THE DELIVERY POINT
SALES METERS ON THE PIPELINES THROUGH WHICH THEY ARE TRANSPORTED. SELLER SHALL
UTILIZE REASONABLE INTERPOLATIVE PROCEDURES TO ARRIVE AT AN ALLOCATION OF
HYDROCARBON PRODUCTION WHEN EXACT METER READINGS OR GAUGING AND STRAPPING DATA
IS NOT AVAILABLE. SELLER SHALL PROVIDE TO PURCHASER, NO LATER THAN THREE (3)
BUSINESS DAYS PRIOR TO CLOSING, ALL DATA NECESSARY TO SUPPORT ANY ESTIMATED
ALLOCATION, FOR PURPOSES OF ESTABLISHING THE ADJUSTMENT TO THE PURCHASE PRICE
PURSUANT TO SECTION 2.2 HEREOF THAT WILL BE USED TO DETERMINE THE CLOSING
PAYMENT.  PROPERTY COSTS THAT ARE PAID PERIODICALLY SHALL BE PRORATED BASED ON
THE NUMBER OF DAYS IN THE APPLICABLE PERIOD FALLING BEFORE AND THE NUMBER OF
DAYS IN THE APPLICABLE PERIOD FALLING AT OR AFTER THE EFFECTIVE TIME, EXCEPT
THAT HYDROCARBON PRODUCTION, SEVERANCE AND SIMILAR TAXES SHALL BE PRORATED BASED
ON THE NUMBER OF UNITS ACTUALLY PRODUCED, PURCHASED OR SOLD OR PROCEEDS OF SALE,
AS APPLICABLE, BEFORE, AND AT OR AFTER, THE EFFECTIVE TIME. IN EACH CASE,
PURCHASER SHALL BE RESPONSIBLE FOR THE PORTION ALLOCATED TO THE PERIOD AT AND
AFTER THE EFFECTIVE TIME AND SELLER SHALL BE RESPONSIBLE FOR THE PORTION
ALLOCATED TO THE PERIOD BEFORE THE EFFECTIVE TIME.


SECTION 1.5            DELIVERY AND MAINTENANCE OF RECORDS.

Seller, at Seller’s sole cost and expense, shall deliver the Records (FOB
Seller’s office) to Purchaser within thirty (30) days following Closing;
provided, however, that Seller shall be entitled to retain those original
Records necessary to comply with its obligations under the Transition Services
Agreement for so long as is reasonably necessary to comply with its obligations
under the Transition Services Agreement and Seller, at Purchaser’s sole expense,
shall provide Purchaser with copies of any such original Records retained by
Seller as soon as reasonably practicable.  Other than any original Records
retained by Seller pursuant to Section 1.2(i), Purchaser shall be entitled to
all original Records maintained by Seller (other than such Records maintained at
the Grogans Mill offsite storage facility, which is addressed below) ,and a
scanned copy of all of the original Records and, to the extent available and
specifically identifiable to the Assets, original Records maintained by Seller
at its Grogans Mill offsite storage facility.  Seller shall be entitled to keep
a copy or copies of all Records; provided, however, that Seller shall not sell
or otherwise allow third parties to review, copy or otherwise use (for any
purpose) any Records retained by Seller for their own account.  Purchaser shall
preserve the Records for a period of ten (10) years following the Closing and
will allow Seller and its representatives, consultants and advisors reasonable
access, during normal business hours and upon reasonable notice, to the Records
for any legitimate business reason of Seller, including in order for Seller to
comply with a Tax or other legally required reporting obligation or Tax or legal
dispute; provided, however, that Purchaser shall not be required to grant access
to Seller or any of its representatives, consultants or advisors, to any Records
that are subject to an attorney/client or attorney work product privilege or
that would cause Purchaser to violate any obligation to any third party or
breach any restriction legally binding on Purchaser.  Any such access shall be
at the sole cost and expense of Seller.  Unless otherwise consented to in
writing by Seller, for a period of ten (10) years following the Closing Date,
Purchaser shall not and shall cause its Affiliates not to, destroy, alter or
otherwise dispose of the Records, or any portions thereof, without first giving
at least thirty (30) days prior written notice to Seller and offering to
surrender to Seller the Records or such portions thereof.

5


--------------------------------------------------------------------------------


 


ARTICLE 2
PURCHASE PRICE


SECTION 2.1            PURCHASE PRICE.

The purchase price for the Assets (the “Purchase Price”) shall be $860,000,000
adjusted as provided in Section 2.2.


SECTION 2.2            ADJUSTMENTS TO PURCHASE PRICE.

The Purchase Price for the Assets shall be adjusted in the manner specified
below (without duplication), with all such amounts being determined in
accordance with GAAP and Council of Petroleum Accountants Society (COPAS)
standards, as applicable, in order to reach the Adjusted Purchase Price:


(A)           REDUCED BY THE AGGREGATE AMOUNT OF THE FOLLOWING PROCEEDS RECEIVED
BY SELLER BETWEEN (AND INCLUDING) THE EFFECTIVE TIME AND THE CLOSING DATE (WITH
THE PERIOD BETWEEN THE EFFECTIVE TIME AND THE CLOSING DATE REFERRED TO AS THE
“ADJUSTMENT PERIOD”): (I) PROCEEDS FROM THE SALE OF HYDROCARBONS (NET OF ANY
ROYALTIES, OVERRIDING ROYALTIES OR OTHER BURDENS ON OR PAYABLE OUT OF
PRODUCTION, GATHERING, PROCESSING AND TRANSPORTATION COSTS AND ANY PRODUCTION,
SEVERANCE, SALES, EXCISE OR SIMILAR TAXES NOT REIMBURSED TO SELLER BY THE
PURCHASER OF PRODUCTION) PRODUCED FROM OR ATTRIBUTABLE TO THE PROPERTIES DURING
THE ADJUSTMENT PERIOD, AND (II) OTHER PROCEEDS EARNED WITH RESPECT TO THE ASSETS
DURING THE ADJUSTMENT PERIOD;


(B)           REDUCED TO THE EXTENT PROVIDED IN SECTION 7.7 WITH RESPECT TO
PREFERENCE RIGHTS AND RETAINED ASSETS;


(C)           (I) IF THE PARTIES MAKE THE ELECTION UNDER SECTION 3.4(D)(I) WITH
RESPECT TO A TITLE DEFECT, SUBJECT TO THE INDIVIDUAL TITLE DEDUCTIBLE AND THE
AGGREGATE DEFECT DEDUCTIBLE, REDUCED BY THE TITLE DEFECT AMOUNT WITH RESPECT TO
SUCH TITLE DEFECT IF THE TITLE DEFECT AMOUNT HAS BEEN DETERMINED PRIOR TO
CLOSING AND (II) SUBJECT TO THE INDIVIDUAL BENEFIT DEDUCTIBLE AND THE AGGREGATE
BENEFIT DEDUCTIBLE, INCREASED BY THE TITLE BENEFIT AMOUNT WITH RESPECT TO EACH
TITLE BENEFIT FOR WHICH THE TITLE BENEFIT AMOUNT HAS BEEN DETERMINED PRIOR TO
CLOSING;


(D)           INCREASED BY THE AMOUNT OF ALL PROPERTY COSTS AND OTHER COSTS
ATTRIBUTABLE TO THE OWNERSHIP AND OPERATION OF THE ASSETS WHICH ARE PAID BY
SELLER AND INCURRED DURING THE ADJUSTMENT PERIOD (INCLUDING ANY OVERHEAD COSTS
UNDER SCHEDULE 1.4 DEEMED CHARGED TO THE ASSETS WITH RESPECT TO THE ADJUSTMENT
PERIOD EVEN THOUGH NOT ACTUALLY PAID), EXCEPT ANY PROPERTY COSTS AND OTHER SUCH
COSTS ALREADY DEDUCTED IN THE DETERMINATION OF PROCEEDS IN SECTION 2.2(A);


(E)           REDUCED TO THE EXTENT PROVIDED IN SECTION 3.4(D)(III) FOR ANY
PROPERTIES EXCLUDED FROM THE ASSETS PURSUANT TO SECTION 3.4(D)(III) AND REDUCED
TO THE EXTENT PROVIDED IN SECTION 4.3 FOR ENVIRONMENTAL DEFECTS;


(F)            REDUCED BY THE AGGREGATE AMOUNTS PAYABLE TO OWNERS OF WORKING
INTERESTS, ROYALTIES AND OVERRIDING ROYALTIES AND OTHER INTERESTS IN THE
PROPERTIES HELD IN SUSPENSE BY SELLER AS OF THE CLOSING DATE;


(G)           INCREASED OR REDUCED AS MUTUALLY AGREED UPON IN WRITING PRIOR TO
CLOSING BY SELLER AND PURCHASER;

6


--------------------------------------------------------------------------------


 


(H)           INCREASED BY THE VALUE OF THE AMOUNT OF MERCHANTABLE HYDROCARBONS
STORED IN TANKS AND PIPELINES ATTRIBUTABLE TO THE OWNERSHIP AND OPERATION OF THE
ASSETS THAT BELONG TO SELLER AS OF THE EFFECTIVE TIME (WHICH VALUE SHALL BE
COMPUTED AT THE APPLICABLE THIRD-PARTY CONTRACT PRICES FOR THE MONTH OF DECEMBER
2006 FOR SUCH STORED HYDROCARBONS); AND


(I)            REDUCED BY THE ACTUAL NET AGGREGATE IMBALANCES, IF ANY, OWED BY
SELLER TO THIRD-PARTIES, AS OF THE EFFECTIVE TIME, MULTIPLIED BY A PRICE OF
$3.00 PER MMBTU.

Each adjustment made pursuant to Section 2.2(a) shall serve to satisfy, up to
the amount of the adjustment, Purchaser’s entitlement under Section 1.4 to
Hydrocarbon production from or attributable to the Properties during the
Adjustment Period, and to the value of other income, proceeds, receipts and
credits earned with respect to the Assets during the Adjustment Period, and as
such, Purchaser shall not have any separate rights to receive any Hydrocarbon
production or income, proceeds, receipts and credits with respect to which an
adjustment has been made. Similarly, the adjustment described in Section 2.2(d)
shall serve to satisfy, up to the amount of the adjustment, Purchaser’s
obligation under Section 1.4 to pay Property Costs and other costs attributable
to the ownership and operation of the Assets which are incurred during the
Adjustment Period, and as such, notwithstanding anything in this Agreement to
the contrary, Purchaser shall not be separately obligated to pay for any
Property Costs or other such costs with respect to which an adjustment has been
made.

The Purchase Price less the Deposit provided for in Section 2.4, adjusted as set
forth in (a) through (i), shall be increased by simple interest thereon from the
Effective Time to the Closing Date, computed at the Agreed Interest Rate.


SECTION 2.3            ALLOCATION OF PURCHASE PRICE FOR TAX PURPOSES

Purchaser and Seller will use commercially reasonable efforts to agree, on or
before the Closing Date, upon an allocation of the unadjusted Purchase Price
among each of the Assets, in compliance with the principles of Section 1060 of
the Code, and the Treasury regulations thereunder.  Such allocation of value
shall be generally treated as Class V assets for purposes of Internal Revenue
Service Form 8594 to the extent possible consistent with the character of the
Assets involved. The “Tax Allocated Value” for any Asset equals the portion of
the unadjusted Purchase Price to be allocated to such Asset by the parties
pursuant to this Section 2.3, increased or reduced as described in this Article
2.  Any adjustments to the Purchase Price other than the adjustments provided
for in Sections 2.2(b), 2.2(c), and 2.2(e) shall be applied on a pro rata basis
to the amounts agreed to by the parties pursuant to this Section 2.3 for all
Assets to the maximum extent possible consistent with the character of the
adjustments.  After all such adjustments are made, any adjustments to the
Purchase Price pursuant to Sections 2.2(b), 2.2(c), and 2.2(e) shall be applied
to the amounts agreed to by the parties pursuant to this Section 2.3 for the
particular affected Assets. After Seller and Purchaser have agreed on the Tax
Allocated Values for the Assets, Seller will be deemed to have accepted such Tax
Allocated Values for purposes of this Agreement and the transactions
contemplated hereby, but otherwise makes no representation or warranty as to the
accuracy of such values. Seller and Purchaser agree (i) that the Tax Allocated
Values shall be used by Seller and Purchaser as the basis for reporting asset
values and other items for purposes of all federal, state, and local Tax
Returns, including without limitation Internal Revenue Service Form 8594 and
(ii) that neither they nor their Affiliates will take positions inconsistent
with the Tax Allocated Values in notices to Governmental Bodies, in audit or
other proceedings with respect to Taxes unless required by applicable Law or
with the consent of the other party.  Purchaser and Seller agree that each shall
furnish the other a copy of Form 8594 (Asset Acquisition Statement under Section
1060)

7


--------------------------------------------------------------------------------


 

proposed to be filed with the Internal Revenue Service by such party or any
Affiliate thereof within ten (10) days prior to such filing.


SECTION 2.4            DEPOSIT

On or before 12:00 p.m. on February 2, 2007, Purchaser will pay to Seller an
earnest money deposit in an amount equal to $43,000,000 (the “Deposit”).  The
Deposit shall be non-interest bearing and applied against the Purchase Price if
the Closing occurs or shall be otherwise distributed in accordance with the
terms of this Agreement.


ARTICLE 3
TITLE MATTERS


SECTION 3.1            SELLER’S TITLE.


(A)           EXCEPT FOR THE SPECIAL WARRANTY OF TITLE REFERENCED IN SECTION
3.1(B) AND WITHOUT LIMITING PURCHASER’S RIGHT TO ADJUST THE PURCHASE PRICE BY
OPERATION OF THIS ARTICLE 3, SELLER MAKES NO WARRANTY OR REPRESENTATION,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO SELLER’S TITLE TO ANY
OF THE ASSETS, AND PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT THE SOLE REMEDY
FOR ANY DEFECT OF TITLE, INCLUDING ANY TITLE DEFECT, WITH RESPECT TO ANY OF THE
ASSETS (I) BEFORE CLOSING, SHALL BE AS SET FORTH IN SECTION 3.4(D) AND (II)
AFTER CLOSING, SHALL BE PURSUANT TO THE SPECIAL WARRANTY OF TITLE REFERENCED IN
SECTION 3.1(B).


(B)           THE CONVEYANCE COVERING THE ASSETS TO BE DELIVERED BY SELLER TO
PURCHASER SHALL BE SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO (THE
“CONVEYANCE”).  THE CONVEYANCE SHALL CONTAIN A SPECIAL WARRANTY OF DEFENSIBLE
TITLE BY, THROUGH AND UNDER SELLER AND ITS AFFILIATES, BUT NOT OTHERWISE, TO THE
UNITS, WARRANTY WELLS AND OTHER ASSETS SHOWN ON EXHIBIT A-1, SUBJECT TO THE
PERMITTED ENCUMBRANCES, BUT SHALL OTHERWISE BE WITHOUT WARRANTY OF TITLE OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY OR OTHERWISE.


(C)           PURCHASER SHALL NOT BE ENTITLED TO PROTECTION UNDER SELLER’S
SPECIAL WARRANTY OF TITLE IN THE CONVEYANCE AGAINST ANY TITLE DEFECT REPORTED BY
PURCHASER UNDER SECTION 3.4(A) AND/OR ANY TITLE DEFECT ACTUALLY KNOWN BY ANY
OFFICER OF PURCHASER OR ANY OF ITS AFFILIATES PRIOR TO THE TITLE CLAIM DATE.


(D)           NOTWITHSTANDING ANYTHING HEREIN PROVIDED TO THE CONTRARY, IF A
TITLE DEFECT UNDER THIS ARTICLE 3 RESULTS FROM ANY MATTER WHICH COULD ALSO
RESULT IN THE BREACH OF ANY REPRESENTATION OR WARRANTY OF SELLER SET FORTH IN
ARTICLE 5, THEN PURCHASER SHALL ONLY BE ENTITLED TO ASSERT SUCH MATTER (I)
BEFORE CLOSING, AS A TITLE DEFECT TO THE EXTENT PERMITTED BY THIS ARTICLE 3, OR
(II) AFTER CLOSING, AS A BREACH OF SELLER’S SPECIAL WARRANTY OF TITLE CONTAINED
IN THE CONVEYANCE TO THE EXTENT PERMITTED BY THIS SECTION 3.1, AND SHALL BE
PRECLUDED FROM ALSO ASSERTING SUCH MATTER AS THE BASIS OF THE BREACH OF ANY SUCH
REPRESENTATION OR WARRANTY.


SECTION 3.2            DEFINITION OF DEFENSIBLE TITLE.

As used in this Agreement, the term “Defensible Title” means that title of
Seller with respect to the Units, Warranty Wells or other Assets shown in
Exhibit A-1 that, except for and subject to Permitted Encumbrances:


(A)           ENTITLES SELLER TO RECEIVE A SHARE OF THE HYDROCARBONS PRODUCED,
SAVED AND MARKETED FROM ANY UNIT, WARRANTY WELL OR OTHER ASSET SHOWN IN EXHIBIT
A-1 THROUGHOUT THE

8


--------------------------------------------------------------------------------



 


DURATION OF THE PRODUCTIVE LIFE OF SUCH UNIT, WARRANTY WELL OR OTHER ASSET
(AFTER SATISFACTION OF ALL ROYALTIES, OVERRIDING ROYALTIES, NET PROFITS
INTERESTS OR OTHER SIMILAR BURDENS ON OR MEASURED BY PRODUCTION OF HYDROCARBONS)
(A “NET REVENUE INTEREST”), OF NOT LESS THAN THE NET REVENUE INTEREST SHOWN IN
EXHIBIT A-1 FOR SUCH UNIT, WARRANTY WELL OR OTHER ASSET, EXCEPT (SOLELY TO THE
EXTENT THAT SUCH ACTIONS DO NOT CAUSE A BREACH OF SELLER’S COVENANTS UNDER
SECTION 7.6) FOR DECREASES IN CONNECTION WITH THOSE OPERATIONS IN WHICH SELLER
MAY FROM AND AFTER THE EFFECTIVE TIME BECOME A NON-CONSENTING CO-OWNER,
DECREASES RESULTING FROM THE ESTABLISHMENT OR AMENDMENT FROM AND AFTER THE
EFFECTIVE TIME OF POOLS OR UNITS, AND DECREASES REQUIRED TO ALLOW OTHER WORKING
INTEREST OWNERS TO MAKE UP PAST UNDERPRODUCTION OR PIPELINES TO MAKE UP PAST
UNDER DELIVERIES, AND EXCEPT AS STATED IN SUCH EXHIBIT A-1;


(B)           OBLIGATES SELLER TO BEAR A PERCENTAGE OF THE COSTS AND EXPENSES
FOR THE MAINTENANCE AND DEVELOPMENT OF, AND OPERATIONS RELATING TO, (I) ANY
UNIT, WARRANTY WELL OR OTHER ASSET SHOWN IN EXHIBIT A-1  NOT GREATER THAN THE
“WORKING INTEREST” SHOWN IN EXHIBIT A-1 FOR SUCH UNIT, WARRANTY WELL OR OTHER
ASSET WITHOUT INCREASE THROUGHOUT THE PRODUCTIVE LIFE OF SUCH UNIT, WARRANTY
WELL OR OTHER ASSET, EXCEPT AS STATED IN EXHIBIT A-1 AND EXCEPT FOR INCREASES
RESULTING FROM CONTRIBUTION REQUIREMENTS WITH RESPECT TO NON-CONSENTING
CO-OWNERS UNDER APPLICABLE OPERATING AGREEMENTS AND INCREASES THAT ARE
ACCOMPANIED BY AT LEAST A PROPORTIONATE INCREASE IN SELLER’S NET REVENUE
INTEREST; AND


(C)           IS FREE AND CLEAR OF LIENS, ENCUMBRANCES, OBLIGATIONS, SECURITY
INTERESTS, IRREGULARITIES, PLEDGES, OR OTHER DEFECTS.


(D)           AS USED IN THIS AGREEMENT, THE TERM “TITLE DEFECT” MEANS ANY LIEN,
CHARGE, ENCUMBRANCE, OBLIGATION (INCLUDING CONTRACT OBLIGATION), DEFECT, OR
OTHER MATTER (INCLUDING WITHOUT LIMITATION A DISCREPANCY IN NET REVENUE INTEREST
OR WORKING INTEREST) THAT CAUSES SELLER NOT TO HAVE DEFENSIBLE TITLE IN AND TO
THE UNITS, WARRANTY WELLS OR OTHER ASSETS SHOWN ON EXHIBIT A-1 AS OF THE
EFFECTIVE TIME AND THE CLOSING. AS USED IN THIS AGREEMENT, THE TERM “TITLE
BENEFIT” SHALL MEAN ANY RIGHT, CIRCUMSTANCE OR CONDITION THAT OPERATES TO
INCREASE THE NET REVENUE INTEREST OF SELLER IN ANY UNIT, WARRANTY WELL OR OTHER
ASSET SHOWN ON EXHIBIT A-1, WITHOUT CAUSING A GREATER THAN PROPORTIONATE
INCREASE IN SELLER’S WORKING INTEREST ABOVE THAT SHOWN IN EXHIBIT A-1 AS OF THE
EFFECTIVE TIME. NOTWITHSTANDING THE FOREGOING, THE FOLLOWING SHALL NOT BE
CONSIDERED TITLE DEFECTS:

(I)                                     DEFECTS BASED SOLELY ON (1) LACK OF
INFORMATION IN SELLER’S FILES, OR (2) REFERENCES TO A DOCUMENT(S) IF SUCH
DOCUMENT(S) IS NOT IN SELLER’S FILES;

(II)                                  DEFECTS ARISING OUT OF LACK OF CORPORATE
OR OTHER ENTITY AUTHORIZATION UNLESS PURCHASER PROVIDES AFFIRMATIVE EVIDENCE
THAT THE ACTION WAS NOT AUTHORIZED;

(III)                               DEFECTS BASED ON FAILURE TO RECORD LEASES
ISSUED BY ANY STATE OR FEDERAL GOVERNMENTAL BODY, OR ANY ASSIGNMENTS OF SUCH
LEASES, IN THE REAL PROPERTY, CONVEYANCE OR OTHER RECORDS OF THE COUNTY OR
PARISH IN WHICH SUCH PROPERTY IS LOCATED;

(IV)                              DEFECTS BASED ON A GAP IN SELLER’S CHAIN OF
TITLE IN THE COUNTY OR PARISH RECORDS AS TO LEASES, UNLESS SUCH GAP IS
AFFIRMATIVELY SHOWN TO EXIST IN SUCH RECORDS BY AN ABSTRACT OF TITLE, TITLE
OPINION OR LANDMAN’S TITLE CHAIN WHICH DOCUMENTS SHALL BE INCLUDED IN A TITLE
DEFECT NOTICE; AND

(V)                                 DEFECTS THAT HAVE BEEN CURED BY APPLICABLE
LAWS OF LIMITATION OR PRESCRIPTION.

9


--------------------------------------------------------------------------------


 


SECTION 3.3            DEFINITION OF PERMITTED ENCUMBRANCES.

As used herein, the term “Permitted Encumbrances” means any or all of the
following:


(A)           ROYALTIES AND ANY OVERRIDING ROYALTIES, REVERSIONARY INTERESTS AND
OTHER BURDENS ON PRODUCTION, TO THE EXTENT THAT ANY SUCH BURDEN DOES NOT REDUCE
SELLER’S NET REVENUE INTEREST BELOW THAT SHOWN IN EXHIBIT A-1 OR INCREASE
SELLER’S WORKING INTEREST ABOVE THAT SHOWN IN EXHIBIT A-1 WITHOUT A
PROPORTIONATE INCREASE IN THE NET REVENUE INTEREST;


(B)           ALL LEASES, UNIT AGREEMENTS, POOLING AGREEMENTS, OPERATING
AGREEMENTS, HYDROCARBON PRODUCTION SALES CONTRACTS, DIVISION ORDERS AND OTHER
CONTRACTS, AGREEMENTS AND INSTRUMENTS APPLICABLE TO THE ASSETS, TO THE EXTENT
THAT THEY DO NOT, INDIVIDUALLY OR IN THE AGGREGATE, REDUCE SELLER’S NET REVENUE
INTEREST BELOW THAT SHOWN IN EXHIBIT A-1 OR INCREASE SELLER’S WORKING INTEREST
ABOVE THAT SHOWN IN EXHIBIT A-1 WITHOUT A PROPORTIONATE INCREASE IN THE NET
REVENUE INTEREST;


(C)           PREFERENCE RIGHTS APPLICABLE TO THIS OR ANY FUTURE TRANSACTION;


(D)           TRANSFER REQUIREMENTS APPLICABLE TO THIS OR ANY FUTURE
TRANSACTION;


(E)           LIENS FOR CURRENT TAXES OR ASSESSMENTS NOT YET DELINQUENT;


(F)            MATERIALMAN’S, MECHANIC’S, REPAIRMAN’S, EMPLOYEE’S, CONTRACTOR’S,
OPERATOR’S AND OTHER SIMILAR LIENS OR CHARGES ARISING IN THE ORDINARY COURSE OF
BUSINESS FOR AMOUNTS NOT YET DELINQUENT (INCLUDING ANY AMOUNTS BEING WITHHELD AS
PROVIDED BY LAW);


(G)           ALL RIGHTS TO CONSENT BY, REQUIRED NOTICES TO, FILINGS WITH, OR
OTHER ACTIONS BY GOVERNMENTAL BODIES IN CONNECTION WITH THE SALE OR CONVEYANCE
OF THE ASSETS OR INTERESTS THEREIN PURSUANT TO THIS OR TO ANY FUTURE TRANSACTION
IF THEY ARE NOT REQUIRED OR CUSTOMARILY OBTAINED PRIOR TO THE SALE OR
CONVEYANCE;


(H)           RIGHTS OF REASSIGNMENT ARISING UPON FINAL INTENTION TO ABANDON OR
RELEASE THE ASSETS, OR ANY OF THEM;


(I)            EASEMENTS, RIGHTS-OF-WAY, SERVITUDES, PERMITS, SURFACE LEASES AND
OTHER RIGHTS IN RESPECT OF SURFACE OPERATIONS, TO THE EXTENT THAT THEY DO NOT
(I) REDUCE SELLER’S NET REVENUE INTEREST BELOW THAT SHOWN IN EXHIBIT A-1, (II)
INCREASE SELLER’S WORKING INTEREST ABOVE THAT SHOWN IN EXHIBIT A-1 WITHOUT A
PROPORTIONATE INCREASE IN NET REVENUE INTEREST, OR (III) DETRACT IN ANY MATERIAL
RESPECT FROM THE VALUE OF, OR INTERFERE IN ANY MATERIAL RESPECT WITH THE USE,
OWNERSHIP OR OPERATION OF, THE ASSETS SUBJECT THERETO OR AFFECTED THEREBY (AS
CURRENTLY USED, OWNED AND OPERATED) AND WHICH WOULD BE ACCEPTABLE BY A
REASONABLY PRUDENT PURCHASER ENGAGED IN THE BUSINESS OF OWNING AND OPERATING OIL
AND GAS PROPERTIES;


(J)            CALLS ON HYDROCARBON PRODUCTION UNDER EXISTING CONTRACTS THAT ARE
LISTED ON SCHEDULE 1.2(D);


(K)           ALL RIGHTS RESERVED TO OR VESTED IN ANY GOVERNMENTAL BODY TO
CONTROL OR REGULATE ANY OF THE ASSETS IN ANY MANNER, AND ALL OBLIGATIONS AND
DUTIES UNDER ALL APPLICABLE LAWS OR UNDER ANY FRANCHISE, GRANT, LICENSE OR
PERMIT ISSUED BY ANY SUCH GOVERNMENTAL BODY;

 

10


--------------------------------------------------------------------------------



(L)            ANY ENCUMBRANCE ON OR AFFECTING THE ASSETS WHICH IS DISCHARGED BY
SELLER AT OR PRIOR TO CLOSING;


(M)          ANY MATTERS SHOWN ON EXHIBIT A-1;


(N)           ANY OTHER LIENS, CHARGES, ENCUMBRANCES, DEFECTS OR IRREGULARITIES
WHICH DO NOT, INDIVIDUALLY OR IN THE AGGREGATE, DETRACT IN ANY MATERIAL RESPECT
FROM THE VALUE OF, OR INTERFERE IN ANY MATERIAL RESPECT WITH THE USE OR
OWNERSHIP OF, THE ASSETS SUBJECT THERETO OR AFFECTED THEREBY (AS CURRENTLY USED
OR OWNED), WHICH WOULD BE ACCEPTED BY A REASONABLY PRUDENT PURCHASER ENGAGED IN
THE BUSINESS OF OWNING AND OPERATING OIL AND GAS PROPERTIES, AND WHICH DO NOT
REDUCE SELLER’S NET REVENUE INTEREST BELOW THAT SHOWN IN EXHIBIT A-1, OR
INCREASE SELLER’S WORKING INTEREST ABOVE THAT SHOWN IN EXHIBIT A-1 WITHOUT A
PROPORTIONATE INCREASE IN NET REVENUE INTEREST;


(O)           MATTERS THAT WOULD OTHERWISE BE CONSIDERED TITLE DEFECTS BUT THAT
DO NOT MEET THE INDIVIDUAL TITLE DEDUCTIBLE SET FORTH IN SECTION 3.4(J);


(P)           IMBALANCES ASSOCIATED WITH THE ASSETS; AND


(Q)           LIENS GRANTED UNDER APPLICABLE JOINT OPERATING AGREEMENTS.


SECTION 3.4            NOTICE OF TITLE DEFECT ADJUSTMENTS.


(A)           TO ASSERT A CLAIM OF A TITLE DEFECT PRIOR TO CLOSING, PURCHASER
MUST DELIVER CLAIM NOTICES TO SELLER (EACH A “TITLE DEFECT NOTICE”) ON OR BEFORE
APRIL 2, 2007 (THE “TITLE CLAIM DATE”); PROVIDED, HOWEVER, THAT PURCHASER AGREES
THAT IT SHALL FURNISH SELLER ONCE EVERY TWO (2) WEEKS, COMMENCING ON THE
FOURTEENTH (14TH) DAY FOLLOWING THE DATE OF THIS AGREEMENT UNTIL THE TITLE CLAIM
DATE WITH A TITLE DEFECT NOTICE IF ANY OFFICER OF PURCHASER OR ITS AFFILIATES
DISCOVER OR LEARN OF ANY TITLE DEFECT DURING SUCH TWO (2) WEEK PERIOD.  EACH
TITLE DEFECT NOTICE SHALL BE IN WRITING AND SHALL INCLUDE (I) A DESCRIPTION OF
THE ALLEGED TITLE DEFECT(S), (II) THE UNITS, WARRANTY WELLS OR OTHER ASSETS IN
EXHIBIT A-1 AFFECTED BY THE TITLE DEFECT (EACH A “TITLE DEFECT PROPERTY”), (III)
THE ALLOCATED VALUE OF EACH TITLE DEFECT PROPERTY, (IV) SUPPORTING DOCUMENTS
REASONABLY NECESSARY FOR SELLER (AS WELL AS ANY TITLE ATTORNEY OR EXAMINER HIRED
BY SELLER) TO VERIFY THE EXISTENCE OF THE ALLEGED TITLE DEFECT(S), AND (V) THE
AMOUNT BY WHICH PURCHASER REASONABLY BELIEVES THE ALLOCATED VALUE OF EACH TITLE
DEFECT PROPERTY IS REDUCED BY THE ALLEGED TITLE DEFECT(S) AND THE COMPUTATIONS
AND INFORMATION UPON WHICH PURCHASER’S BELIEF IS BASED. NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, BUT SUBJECT TO PURCHASER’S
RIGHTS IN CONNECTION WITH THE SPECIAL WARRANTY OF TITLE REFERENCED IN SECTION
3.1(B), PURCHASER SHALL BE DEEMED TO HAVE WAIVED ITS RIGHT TO ASSERT TITLE
DEFECTS OF WHICH SELLER HAS NOT BEEN GIVEN NOTICE ON OR BEFORE THE TITLE CLAIM
DATE.  FOR PURPOSES HEREOF, THE “ALLOCATED VALUE” OF AN ASSET SHALL MEAN THE
PORTION OF THE PURCHASE PRICE THAT HAS BEEN ALLOCATED TO A PARTICULAR UNIT,
WARRANTY WELL OR OTHER ASSET IN EXHIBIT A-1.


(B)           SELLER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO DELIVER TO
PURCHASER ON OR BEFORE THE TITLE CLAIM DATE, WITH RESPECT TO EACH TITLE BENEFIT,
A NOTICE (A “TITLE BENEFIT NOTICE”) INCLUDING (I) A DESCRIPTION OF THE TITLE
BENEFIT, (II) THE UNITS, WARRANTY WELLS OR OTHER ASSETS IN EXHIBIT A-1 AFFECTED,
(III) THE ALLOCATED VALUES OF THE UNITS, WARRANTY WELLS OR OTHER ASSETS IN
EXHIBIT A-1 SUBJECT TO SUCH TITLE BENEFIT AND (IV) THE AMOUNT BY WHICH SELLER
REASONABLY BELIEVES THE ALLOCATED VALUE OF THOSE UNITS, WARRANTY WELLS OR OTHER
ASSETS IS INCREASED BY THE TITLE BENEFIT, AND THE COMPUTATIONS AND INFORMATION
UPON WHICH SELLER’S BELIEF IS BASED. SELLER

11


--------------------------------------------------------------------------------



SHALL BE DEEMED TO HAVE WAIVED ALL TITLE BENEFITS OF WHICH IT HAS NOT GIVEN
NOTICE TO PURCHASER ON OR BEFORE THE TITLE CLAIM DATE.


(C)           SELLER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ATTEMPT,
AT ITS SOLE COST, TO CURE OR REMOVE AT ANY TIME PRIOR TO CLOSING (THE “CURE
PERIOD”), UNLESS THE PARTIES OTHERWISE AGREE, ANY TITLE DEFECTS OF WHICH IT HAS
BEEN ADVISED IN WRITING BY PURCHASER.


(D)           REMEDIES FOR TITLE DEFECTS.

In the event that any Title Defect is not waived by Purchaser or cured on or
before Closing, Purchaser and Seller shall mutually elect to have one of the
following remedies apply:

(I)                                     SUBJECT TO THE INDIVIDUAL TITLE
DEDUCTIBLE AND THE AGGREGATE DEFECT DEDUCTIBLE, HAVE THE PURCHASE PRICE REDUCED
BY AN AMOUNT AGREED UPON (“TITLE DEFECT AMOUNT”) PURSUANT TO SECTION 3.4(G) OR
SECTION 3.4(I) BY PURCHASER AND SELLER AS BEING THE VALUE OF SUCH TITLE DEFECT,
TAKING INTO CONSIDERATION THE ALLOCATED VALUE OF THE PROPERTY SUBJECT TO SUCH
TITLE DEFECT, THE PORTION OF THE PROPERTY SUBJECT TO SUCH TITLE DEFECT AND THE
LEGAL EFFECT OF SUCH TITLE DEFECT ON THE PROPERTY AFFECTED THEREBY; PROVIDED,
HOWEVER, THAT THE METHODOLOGY, TERMS AND CONDITIONS OF SECTION 3.4(G) SHALL
CONTROL ANY SUCH DETERMINATION;

(II)                                  INDEMNIFY PURCHASER AGAINST ALL LIABILITY,
LOSS, COST AND EXPENSE RESULTING FROM SUCH TITLE DEFECT PURSUANT TO AN INDEMNITY
AGREEMENT (THE “INDEMNITY AGREEMENT”) IN THE FORM ATTACHED HERETO AS EXHIBIT C;
OR

(III)                               HAVE SELLER RETAIN THE ENTIRETY OF THE
PROPERTY THAT IS SUBJECT TO SUCH TITLE DEFECT, TOGETHER WITH ALL ASSOCIATED
ASSETS, IN WHICH EVENT THE PURCHASE PRICE SHALL BE REDUCED BY AN AMOUNT EQUAL TO
THE ALLOCATED VALUE OF SUCH PROPERTY.

In the event that Purchaser and Seller cannot mutually agree upon one of the
foregoing remedies with respect to a Title Defect asserted by Purchaser pursuant
to Section 3.4(a) prior to Closing, then Seller shall, at its sole election,
select the remedy set forth in subsection (i) or (iii) above as the remedy for
such Title Defect.


(E)           WITH RESPECT TO EACH UNIT, WARRANTY WELL OR OTHER ASSET IN EXHIBIT
A-1 AFFECTED BY TITLE BENEFITS REPORTED UNDER SECTION 3.4(B), SUBJECT TO THE
INDIVIDUAL BENEFIT DEDUCTIBLE AND THE AGGREGATE DEFECT DEDUCTIBLE, THE PURCHASE
PRICE SHALL BE INCREASED BY AN AMOUNT (THE “TITLE BENEFIT AMOUNT”) EQUAL TO THE
INCREASE IN THE ALLOCATED VALUE FOR SUCH UNIT, WARRANTY WELL OR OTHER ASSET IN
EXHIBIT A-1 CAUSED BY SUCH TITLE BENEFITS, AS DETERMINED PURSUANT TO SECTION
3.4(H).


(F)            SECTION 3.4(D) SHALL BE THE EXCLUSIVE RIGHT AND REMEDY OF
PURCHASER WITH RESPECT TO TITLE DEFECTS ASSERTED BY PURCHASER PURSUANT TO
SECTION 3.4(A).


(G)           THE TITLE DEFECT AMOUNT RESULTING FROM A TITLE DEFECT SHALL BE THE
AMOUNT BY WHICH THE ALLOCATED VALUE OF THE TITLE DEFECT PROPERTY IS REDUCED AS A
RESULT OF THE EXISTENCE OF SUCH TITLE DEFECT AND SHALL BE DETERMINED IN
ACCORDANCE WITH THE FOLLOWING METHODOLOGY, TERMS AND CONDITIONS:

12


--------------------------------------------------------------------------------


(I)                                     IF PURCHASER AND SELLER AGREE ON THE
TITLE DEFECT AMOUNT, THAT AMOUNT SHALL BE THE TITLE DEFECT AMOUNT;

(II)                                  IF THE TITLE DEFECT IS A LIEN, ENCUMBRANCE
OR OTHER CHARGE WHICH IS UNDISPUTED AND LIQUIDATED IN AMOUNT, THEN THE TITLE
DEFECT AMOUNT SHALL BE THE AMOUNT NECESSARY TO BE PAID TO REMOVE THE TITLE
DEFECT FROM THE TITLE DEFECT PROPERTY;

(III)                               IF THE TITLE DEFECT REPRESENTS A DISCREPANCY
BETWEEN (A) THE NET REVENUE INTEREST FOR ANY TITLE DEFECT PROPERTY AND (B) THE
NET REVENUE INTEREST STATED ON EXHIBIT A-1, THEN THE TITLE DEFECT AMOUNT SHALL
BE THE PRODUCT OF THE ALLOCATED VALUE OF SUCH TITLE DEFECT PROPERTY MULTIPLIED
BY A FRACTION, THE NUMERATOR OF WHICH IS THE NET REVENUE INTEREST DECREASE AND
THE DENOMINATOR OF WHICH IS THE NET REVENUE INTEREST STATED ON EXHIBIT A-1;

(IV)                              IF THE TITLE DEFECT REPRESENTS AN OBLIGATION,
ENCUMBRANCE, BURDEN OR CHARGE UPON OR OTHER DEFECT IN TITLE TO THE TITLE DEFECT
PROPERTY OF A TYPE NOT DESCRIBED IN SUBSECTIONS (I), (II) OR (III) ABOVE, THE
TITLE DEFECT AMOUNT SHALL BE DETERMINED BY TAKING INTO ACCOUNT THE ALLOCATED
VALUE OF THE TITLE DEFECT PROPERTY, THE PORTION OF THE TITLE DEFECT PROPERTY
AFFECTED BY THE TITLE DEFECT, THE LEGAL EFFECT OF THE TITLE DEFECT, THE
POTENTIAL ECONOMIC EFFECT OF THE TITLE DEFECT OVER THE LIFE OF THE TITLE DEFECT
PROPERTY, THE VALUES PLACED UPON THE TITLE DEFECT BY PURCHASER AND SELLER AND
SUCH OTHER FACTORS AS ARE NECESSARY TO MAKE A PROPER EVALUATION; AND

(V)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS ARTICLE 3, THE AGGREGATE TITLE DEFECT AMOUNTS ATTRIBUTABLE TO THE EFFECTS
OF ALL TITLE DEFECTS UPON ANY TITLE DEFECT PROPERTY SHALL NOT EXCEED THE
ALLOCATED VALUE OF THE TITLE DEFECT PROPERTY.


(H)           THE TITLE BENEFIT AMOUNT FOR ANY TITLE BENEFIT SHALL BE THE
PRODUCT OF THE ALLOCATED VALUE OF THE AFFECTED UNIT, WARRANTY WELL OR OTHER
ASSET IN EXHIBIT A-1 MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NET
REVENUE INTEREST INCREASE AND THE DENOMINATOR OF WHICH IS THE NET REVENUE
INTEREST STATED ON EXHIBIT A-1.


(I)            SELLER AND PURCHASER SHALL ATTEMPT IN GOOD FAITH TO AGREE ON ALL
TITLE DEFECT AMOUNTS AND TITLE BENEFIT AMOUNTS PRIOR TO CLOSING.  IF SELLER AND
PURCHASER ARE UNABLE TO AGREE BY CLOSING, THE TITLE DEFECT AMOUNTS AND TITLE
BENEFIT AMOUNTS IN DISPUTE SHALL BE EXCLUSIVELY AND FINALLY RESOLVED BY
ARBITRATION PURSUANT TO THIS SECTION 3.4(I). THERE SHALL BE A SINGLE ARBITRATOR,
WHO SHALL BE A TITLE ATTORNEY WITH AT LEAST TEN (10) YEARS EXPERIENCE IN OIL AND
GAS TITLES INVOLVING PROPERTIES IN THE REGIONAL AREA IN WHICH THE PROPERTIES ARE
LOCATED, AS SELECTED BY MUTUAL AGREEMENT OF PURCHASER AND SELLER WITHIN FIFTEEN
(15) BUSINESS DAYS AFTER THE END OF THE CURE PERIOD, AND ABSENT SUCH MUTUAL
AGREEMENT, BY THE HOUSTON OFFICE OF THE AMERICAN ARBITRATION ASSOCIATION (THE
“TITLE ARBITRATOR”). THE ARBITRATION PROCEEDING SHALL BE HELD IN HOUSTON, TEXAS
AND SHALL BE CONDUCTED IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF
THE AMERICAN ARBITRATION ASSOCIATION, TO THE EXTENT SUCH RULES DO NOT CONFLICT
WITH THE TERMS OF THIS SECTION. THE TITLE ARBITRATOR’S DETERMINATION SHALL BE
MADE WITHIN FIFTEEN (15) BUSINESS DAYS AFTER SUBMISSION OF THE MATTERS IN
DISPUTE AND SHALL BE FINAL AND BINDING UPON BOTH PARTIES, WITHOUT RIGHT OF
APPEAL. IN MAKING HIS DETERMINATION, THE TITLE ARBITRATOR SHALL BE BOUND BY THE
RULES SET FORTH IN SECTION 3.4(G) AND SECTION 3.4(H) AND MAY CONSIDER SUCH OTHER
MATTERS AS IN

13


--------------------------------------------------------------------------------



THE OPINION OF THE TITLE ARBITRATOR ARE NECESSARY OR HELPFUL TO MAKE A PROPER
DETERMINATION. ADDITIONALLY, THE TITLE ARBITRATOR MAY CONSULT WITH AND ENGAGE
DISINTERESTED THIRD PARTIES TO ADVISE THE ARBITRATOR, INCLUDING WITHOUT
LIMITATION PETROLEUM ENGINEERS.  THE TITLE ARBITRATOR SHALL ACT AS AN EXPERT FOR
THE LIMITED PURPOSE OF DETERMINING THE SPECIFIC DISPUTED TITLE DEFECT AMOUNTS
AND TITLE BENEFIT AMOUNTS SUBMITTED BY EITHER PARTY AND MAY NOT AWARD DAMAGES,
INTEREST OR PENALTIES TO EITHER PARTY WITH RESPECT TO ANY MATTER. SELLER AND
PURCHASER SHALL EACH BEAR ITS OWN LEGAL FEES AND OTHER COSTS OF PRESENTING ITS
CASE.  EACH PARTY SHALL BEAR ONE-HALF OF THE COSTS AND EXPENSES OF THE TITLE
ARBITRATOR, INCLUDING ANY COSTS INCURRED BY THE TITLE ARBITRATOR THAT ARE
ATTRIBUTABLE TO SUCH THIRD PARTY CONSULTATION.  WITHIN TEN (10) DAYS AFTER THE
TITLE ARBITRATOR DELIVERS WRITTEN NOTICE TO PURCHASER AND SELLER OF HIS AWARD
WITH RESPECT TO A TITLE DEFECT AMOUNT OR A TITLE BENEFIT AMOUNT, (I) PURCHASER
SHALL PAY TO SELLER THE AMOUNT, IF ANY, SO AWARDED BY THE TITLE ARBITRATOR TO
SELLER, PLUS INTEREST PAYABLE ON SUCH AMOUNT AT THE AGREED INTEREST RATE FROM
(BUT NOT INCLUDING) THE CLOSING DATE TO (AND INCLUDING) THE DATE ON WHICH SUCH
AMOUNT IS PAID TO SELLER AND (II) SELLER SHALL PAY TO PURCHASER THE AMOUNT, IF
ANY, SO AWARDED BY THE TITLE ARBITRATOR TO PURCHASER, PLUS INTEREST PAYABLE ON
SUCH AMOUNT AT THE AGREED INTEREST RATE FROM (BUT NOT INCLUDING) THE CLOSING
DATE TO (AND INCLUDING) THE DATE ON WHICH SUCH AMOUNT IS PAID TO PURCHASER.


(J)            NOTWITHSTANDING ANYTHING TO THE CONTRARY, (I) IN NO EVENT SHALL
THERE BE ANY ADJUSTMENTS TO THE PURCHASE PRICE OR OTHER REMEDIES PROVIDED BY
SELLER FOR ANY INDIVIDUAL UNCURED TITLE DEFECT FOR WHICH THE TITLE DEFECT AMOUNT
THEREFOR DOES NOT EXCEED $50,000 (“INDIVIDUAL TITLE DEDUCTIBLE”); AND (II) IN NO
EVENT SHALL THERE BE ANY ADJUSTMENTS TO THE PURCHASE PRICE OR OTHER REMEDIES
PROVIDED BY SELLER FOR UNCURED TITLE DEFECTS UNLESS THE AGGREGATE TITLE DEFECT
AMOUNTS ATTRIBUTABLE TO ALL UNCURED TITLE DEFECTS, TAKEN TOGETHER WITH THE
AGGREGATE ENVIRONMENTAL DEFECT AMOUNTS ATTRIBUTABLE TO ALL UNCURED ENVIRONMENTAL
DEFECTS, EXCEEDS A DEDUCTIBLE IN AN AMOUNT EQUAL TO $17,000,000 (“AGGREGATE
DEFECT DEDUCTIBLE”), AFTER WHICH POINT ADJUSTMENTS TO THE PURCHASE PRICE OR
OTHER REMEDIES SHALL BE MADE OR AVAILABLE TO PURCHASER ONLY WITH RESPECT TO
UNCURED TITLE DEFECTS AND UNCURED ENVIRONMENTAL DEFECTS WHERE THE AGGREGATE
TITLE DEFECT AMOUNTS AND ENVIRONMENTAL DEFECT AMOUNTS ATTRIBUTABLE THERETO ARE
IN EXCESS OF SUCH AGGREGATE DEFECT DEDUCTIBLE.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY, (I) IN NO EVENT SHALL THERE BE ANY ADJUSTMENTS TO THE PURCHASE PRICE
FOR ANY INDIVIDUAL TITLE BENEFIT FOR WHICH THE TITLE BENEFIT AMOUNT DOES NOT
EXCEED $50,000 (“INDIVIDUAL BENEFIT DEDUCTIBLE”); AND (II) IN NO EVENT SHALL
THERE BE ANY ADJUSTMENTS TO THE PURCHASE PRICE FOR ANY TITLE BENEFIT UNLESS THE
AGGREGATE TITLE BENEFIT AMOUNTS ATTRIBUTABLE TO ALL SUCH TITLE BENEFITS, EXCEEDS
A DEDUCTIBLE IN AN AMOUNT EQUAL TO $17,000,000 (“AGGREGATE BENEFIT DEDUCTIBLE”),
AFTER WHICH POINT ADJUSTMENTS TO THE PURCHASE PRICE SHALL BE MADE ONLY WITH
RESPECT TO SUCH TITLE BENEFIT AMOUNTS IN EXCESS OF SUCH AGGREGATE BENEFIT
DEDUCTIBLE.


SECTION 3.5            CASUALTY OR CONDEMNATION LOSS.


(A)           FROM AND AFTER THE EFFECTIVE TIME, BUT SUBJECT TO THE PROVISIONS
OF SECTION 3.5(B) AND (C) BELOW, PURCHASER SHALL ASSUME ALL RISK OF LOSS WITH
RESPECT TO AND ANY CHANGE IN THE CONDITION OF THE ASSETS AND FOR PRODUCTION OF
HYDROCARBONS THROUGH NORMAL DEPLETION (INCLUDING BUT NOT LIMITED TO THE WATERING
OUT OF ANY WELL, COLLAPSED CASING OR SAND INFILTRATION OF ANY WELL) AND THE
DEPRECIATION OF PERSONAL PROPERTY DUE TO ORDINARY WEAR AND TEAR WITH RESPECT TO
THE ASSETS.


(B)           SUBJECT TO THE PROVISIONS OF SECTION 8.1(E) AND SECTION 8.2(E)
HEREOF, IF, AFTER THE DATE OF THIS AGREEMENT BUT PRIOR TO THE CLOSING DATE, ANY
PORTION OF THE ASSETS IS DESTROYED BY FIRE OR OTHER CASUALTY OR IS TAKEN IN
CONDEMNATION OR UNDER RIGHT OF EMINENT DOMAIN, AND THE LOSS AS A RESULT OF SUCH
INDIVIDUAL CASUALTY OR TAKING, TAKEN TOGETHER WITH ALL OTHER CASUALTY LOSSES AND

14


--------------------------------------------------------------------------------



TAKINGS, EXCEEDS $2,600,000, THE TRANSACTIONS EVIDENCED BY THIS AGREEMENT SHALL
NEVERTHELESS BE CONSUMMATED AND PURCHASER SHALL ELECT BY WRITTEN NOTICE TO
SELLER PRIOR TO CLOSING EITHER (I) TO CAUSE THE ASSETS AFFECTED BY ANY CASUALTY
OR TAKING TO BE REPAIRED OR RESTORED TO AT LEAST ITS CONDITION PRIOR TO SUCH
CASUALTY, AT SELLER’S SOLE COST, AS PROMPTLY AS REASONABLY PRACTICABLE (WHICH
WORK MAY EXTEND AFTER THE CLOSING DATE), (II) TO HAVE SELLER INDEMNIFY PURCHASER
THROUGH A DOCUMENT REASONABLY ACCEPTABLE TO SELLER AND PURCHASER AGAINST ANY
COSTS OR EXPENSES THAT PURCHASER REASONABLY INCURS TO REPAIR THE ASSETS SUBJECT
TO ANY CASUALTY OR TAKING OR (III) TO TREAT SUCH CASUALTY OR TAKING AS A TITLE
DEFECT WITH RESPECT TO THE AFFECTED PROPERTY OR PROPERTIES UNDER SECTION 3.4;
PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANYTHING HEREIN PROVIDED TO THE
CONTRARY, PURCHASER CANNOT REQUIRE SELLER TO COMPLY WITH THE REMEDY SET FORTH IN
ITEM (I) OF THIS SECTION 3.5(B) WITHOUT SELLER’S PRIOR WRITTEN CONSENT.  IN EACH
CASE, SELLER SHALL RETAIN ALL RIGHTS TO INSURANCE AND OTHER CLAIMS AGAINST THIRD
PARTIES WITH RESPECT TO THE CASUALTY OR TAKING EXCEPT TO THE EXTENT THE PARTIES
OTHERWISE AGREE IN WRITING.


(C)           IF, AFTER THE DATE OF THIS AGREEMENT BUT PRIOR TO THE CLOSING
DATE, ANY PORTION OF THE ASSETS IS DESTROYED BY FIRE OR OTHER CASUALTY OR IS
TAKEN IN CONDEMNATION OR UNDER RIGHT OF EMINENT DOMAIN, AND THE LOSS TO THE
ASSETS AS A RESULT OF SUCH INDIVIDUAL CASUALTY OR TAKING, TAKEN TOGETHER WITH
ALL OTHER CASUALTY LOSSES AND TAKINGS, IS $2,600,000 OR LESS, THE TRANSACTION
EVIDENCED BY THIS AGREEMENT SHALL NEVERTHELESS BE CONSUMMATED AND SELLER SHALL,
AT CLOSING, PAY TO PURCHASER ALL SUMS PAID TO SELLER BY THIRD PARTIES BY REASON
OF SUCH CASUALTY OR TAKING AND SHALL ASSIGN, TRANSFER AND SET OVER TO PURCHASER
ALL OF SELLER’S RIGHT, TITLE AND INTEREST (IF ANY) IN INSURANCE CLAIMS, UNPAID
AWARDS, AND OTHER RIGHTS AGAINST THIRD PARTIES (OTHER THAN AFFILIATES OF SELLER
AND ITS AND THEIR DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS) ARISING OUT OF THE
CASUALTY OR TAKING.


SECTION 3.6            LIMITATIONS ON APPLICABILITY.

Subject to the following sentence, the right of Purchaser to assert a Title
Defect under this Agreement shall terminate as of the Title Claim Date, provided
there shall be no termination of Purchaser’s or Seller’s rights under Section
3.4 with respect to any bona fide Title Defect properly reported in a Title
Defect Notice or bona fide Title Benefit Claim properly reported in a Title
Benefit Notice on or before the Title Claim Date. Thereafter, Purchaser’s sole
and exclusive rights and remedies with regard to title to the Assets shall be as
set forth in, and arising under, the Conveyance transferring the Assets from
Seller to Purchaser.


SECTION 3.7            GOVERNMENT APPROVALS RESPECTING ASSETS.


(A)           FEDERAL AND STATE APPROVALS.  PURCHASER SHALL, WITHIN THIRTY (30)
DAYS AFTER CLOSING AND AT PURCHASER’S OWN EXPENSE, FILE FOR APPROVAL WITH THE
APPLICABLE GOVERNMENTAL BODIES ALL ASSIGNMENT DOCUMENTS AND OTHER STATE AND
FEDERAL TRANSFER DOCUMENTS REQUIRED TO EFFECTUATE THE TRANSFER OF THE ASSETS. 
PURCHASER FURTHER AGREES, PROMPTLY AFTER CLOSING, TO TAKE ALL OTHER ACTIONS
REASONABLY REQUIRED OF IT BY FEDERAL OR STATE AGENCIES HAVING JURISDICTION TO
OBTAIN ALL REQUISITE REGULATORY APPROVALS WITH RESPECT TO THIS TRANSACTION, AND
TO USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE APPROVAL BY SUCH
FEDERAL OR STATE AGENCIES, AS APPLICABLE, OF SELLER’S ASSIGNMENT DOCUMENTS
REQUIRING FEDERAL OR STATE APPROVAL IN ORDER FOR PURCHASER TO BE RECOGNIZED BY
THE FEDERAL OR STATE AGENCIES AS THE OWNER OF THE ASSETS.  PURCHASER SHALL
PROVIDE SELLER WITH THE RESIGNATION AND DESIGNATION OF OPERATOR INSTRUMENTS, AND
APPROVED COPIES OF THE ASSIGNMENT DOCUMENTS AND OTHER STATE AND FEDERAL TRANSFER
DOCUMENTS, AS SOON AS THEY ARE AVAILABLE.

15


--------------------------------------------------------------------------------



(B)           TITLE PENDING GOVERNMENTAL APPROVALS.  UNTIL ALL OF THE
GOVERNMENTAL APPROVALS PROVIDED FOR IN SECTION 3.7(A) HAVE BEEN OBTAINED, THE
FOLLOWING SHALL OCCUR WITH RESPECT TO THE AFFECTED PORTION OF THE ASSETS:

(I)                                     SELLER SHALL CONTINUE TO HOLD RECORD
TITLE TO THE AFFECTED LEASES AND OTHER AFFECTED PORTION OF THE ASSETS AS NOMINEE
FOR PURCHASER;

(II)                                  PURCHASER SHALL BE RESPONSIBLE FOR ALL
SELLER ASSUMED OBLIGATIONS WITH RESPECT TO THE AFFECTED LEASES AND OTHER
AFFECTED PORTION OF THE ASSETS AS IF PURCHASER WAS THE RECORD OWNER OF SUCH
LEASES AND OTHER PORTION OF THE ASSETS AS OF THE EFFECTIVE TIME; AND

(III)                               SELLER SHALL ACT AS PURCHASER’S NOMINEE BUT
SHALL BE AUTHORIZED TO ACT ONLY UPON AND IN ACCORDANCE WITH PURCHASER’S
INSTRUCTIONS, AND SELLER SHALL HAVE NO AUTHORITY, RESPONSIBILITY OR DISCRETION
TO PERFORM ANY TASKS OR FUNCTIONS WITH RESPECT TO THE AFFECTED LEASES AND OTHER
AFFECTED PORTION OF THE ASSETS OTHER THAN THOSE WHICH ARE PURELY ADMINISTRATIVE
OR MINISTERIAL IN NATURE, UNLESS OTHERWISE SPECIFICALLY REQUESTED AND AUTHORIZED
BY PURCHASER IN WRITING.


(C)           DENIAL OF REQUIRED GOVERNMENTAL APPROVALS.  IF THE FEDERAL OR
STATE AGENCY FAILS TO DO SO WITHIN TWENTY-FOUR (24) MONTHS AFTER THE CLOSING,
SELLER MAY CONTINUE TO HOLD RECORD TITLE TO THE AFFECTED LEASES AND OTHER
AFFECTED ASSETS AS PURCHASER’S NOMINEE OR, AT SELLER’S OPTION, IT MAY TERMINATE
THIS AGREEMENT AND ALL ITS OBLIGATIONS HEREUNDER AS TO THE AFFECTED LEASES AND
OTHER AFFECTED PORTION OF THE ASSETS BY GIVING SIXTY (60) DAYS WRITTEN NOTICE TO
PURCHASER.  UPON SUCH TERMINATION:  (I) THIS AGREEMENT SHALL BE NULL AND VOID
AND TERMINATED AS TO THE AFFECTED LEASES AND OTHER AFFECTED PORTION OF THE
ASSETS, (II) PURCHASER SHALL PROMPTLY REASSIGN AND RETURN TO SELLER THE
ASSIGNMENT DOCUMENTS AND ANY AND ALL OTHER DOCUMENTS, MATERIALS AND DATA
PREVIOUSLY DELIVERED TO PURCHASER WITH RESPECT TO THE AFFECTED  LEASES AND OTHER
AFFECTED PORTION OF THE ASSETS, AND (III) SELLER SHALL PAY TO PURCHASER THE
ALLOCATED VALUE OF THE AFFECTED PROPERTY (WITHOUT INTEREST), LESS THE PROCEEDS
OF HYDROCARBON PRODUCTION RECEIVED BY PURCHASER (WHICH PURCHASER MAY RETAIN AS
ITS SOLE PROPERTY) NET OF ALL EXPENSES, OVERHEAD, ROYALTIES, AND COSTS OF
OPERATIONS (INCLUDING PLUGGING AND ABANDONMENT EXPENSES BUT EXCLUDING MORTGAGE
INTEREST AND ANY BURDENS, LIENS, OR ENCUMBRANCES CREATED BY PURCHASER WHICH MUST
BE RELEASED PRIOR TO THIS PAYMENT) ATTRIBUTABLE TO THE AFFECTED LEASES OR OTHER
AFFECTED PORTION OF THE ASSETS FROM THE EFFECTIVE TIME FORWARD, PLUS INTEREST
PAYABLE ON SUCH NET AMOUNT AT THE AGREED INTEREST RATE FROM (BUT NOT INCLUDING)
THE CLOSING DATE TO (AND INCLUDING) THE DATE ON WHICH SUCH AMOUNT IS PAID TO
PURCHASER.  IN NO EVENT, HOWEVER, SHALL SELLER EVER BE REQUIRED TO REIMBURSE
PURCHASER FOR ANY EXPENDITURES ASSOCIATED WITH WORKOVERS, RECOMPLETIONS,
SIDETRACKS, OR THE DRILLING, COMPLETION OR PLUGGING AND ABANDONMENT OF WELLS
DRILLED OR WORK PERFORMED BY SELLER OR ANY OF ITS AFFILIATES.


ARTICLE 4
ENVIRONMENTAL MATTERS


SECTION 4.1            ASSESSMENT.

From and after the date of execution of this Agreement until the Closing Date,
Seller shall afford to Purchaser and its officers, employees, agents and
authorized representatives reasonable access to the Assets, including the
Records in accordance with Section 7.1.  During such period, Seller shall also
make available to Purchaser, upon reasonable notice during

16


--------------------------------------------------------------------------------


normal business hours, Seller’s personnel knowledgeable with respect to the
Assets in order that Purchaser may make such diligent investigation as Purchaser
considers desirable.  Upon notice to Seller, Purchaser shall have the right to
conduct an environmental assessment of all or any portion of the Properties (the
“Assessment”), to be conducted by a reputable environmental consulting or
engineering firm approved in advance in writing by Seller (such approval not to
be unreasonably withheld), but only to the extent that Seller may grant such
right without violating any obligations to any third party (provided that Seller
shall use its commercially reasonable efforts to obtain any necessary third
party consents to any Assessment to be conducted by Purchaser).  The Assessment
shall be conducted at the sole cost and expense of Purchaser, and shall be
subject to the indemnity provisions of Section 4.4.  Prior to conducting any
sampling, boring, drilling or other invasive investigative activity with respect
to the Properties (“Invasive Activity”), Purchaser shall furnish for Seller’s
review a proposed scope of such Invasive Activity, including a description of
the activities to be conducted and a description of the approximate locations of
such activities.  If any of the proposed activities may unreasonably interfere
with normal operation of the Properties, Seller may request an appropriate
modification of the proposed Invasive Activity.  Seller shall have the right to
be present during any Assessment of the Properties and shall have the right, at
its option and expense, to split samples with Purchaser.  After completing any
Assessment of the Properties, Purchaser shall, at its sole cost and expense,
restore the Properties to their condition prior to the commencement of such
Assessment, unless Seller requests otherwise, and shall promptly dispose of all
drill cuttings, corings, or other investigative-derived wastes generated in the
course of the Assessment.  Purchaser shall maintain, and shall cause its
officers, employees, representatives, consultants and advisors to maintain, all
information obtained by Purchaser pursuant to any Assessment or other due
diligence activity as strictly confidential until the Closing occurs, unless
disclosure of any facts discovered through such Assessment is required under any
Laws.  Purchaser shall provide Seller with a copy of the final draft of all
environmental reports prepared by, or on behalf of, Purchaser with respect to
any Assessment or Invasive Activity conducted on the Properties.  In the event
that any necessary disclosures under applicable Laws are required with respect
to matters discovered by any Assessment conducted by, for or on behalf of
Purchaser, Purchaser agrees that Seller shall be the responsible party for
disclosing such matters to the appropriate Governmental Bodies; provided that,
if Seller fails to promptly make such disclosure and Purchaser or any of its
Affiliates is legally obligated to make such disclosure, such Person shall have
the right to fully comply with such legal obligation.


SECTION 4.2            NORM, WASTES AND OTHER SUBSTANCES.

Purchaser acknowledges that the Assets have been used for the exploration,
development, and production of Hydrocarbons and that there may be petroleum,
produced water, wastes, or other substances or materials located in, on or under
the Properties or associated with the Assets.  Equipment and sites included in
the Assets may contain Hazardous Materials, including NORM.  NORM may affix or
attach itself to the inside of wells, materials, and equipment as scale, or in
other forms.  The wells, materials, and equipment located on the Properties or
included in the Assets may contain Hazardous Materials, including NORM. 
Hazardous Materials, including NORM, may have come in contact with various
environmental media, including without limitation, water, soils or sediment. 
Special procedures may be required for the assessment, remediation, removal,
transportation, or disposal of environmental media and Hazardous Materials,
including NORM, from the Assets.

17


--------------------------------------------------------------------------------



SECTION 4.3            ENVIRONMENTAL DEFECTS.

If, as a result of its investigation pursuant to Section 4.1, Purchaser
determines that with respect to the Assets, there exists a violation of an
Environmental Law (other than with respect to NORM) (in each case, an
“Environmental Defect”), then on or prior to April 17, 2007 (the “Environmental
Claim Date”), Purchaser may notify Seller in writing of such Environmental
Defect (an “Environmental Defect Notice”).  For all purposes of this Agreement,
Purchaser shall be deemed to have waived any Environmental Defect which
Purchaser fails to assert as an Environmental Defect by an Environmental Defect
Notice received by Seller on or before the Environmental Claim Date.  To be
effective, each such notice shall set forth (i) a description of the matter
constituting the alleged Environmental Defect, (ii) the Units/Warranty Wells and
associated Assets affected by the Environmental Defect, (iii) the estimated
Lowest Cost Response to eliminate the Environmental Defect in question (the
“Environmental Defect Amount”), and (iv) supporting documents reasonably
necessary for Seller to verify the existence of the alleged Environmental Defect
and the Environmental Defect Amount.  Commencing on February 15, 2007, Purchaser
shall furnish Seller once every two (2) weeks until the Environmental Claim Date
with an Environmental Defect Notice if any officer of Purchaser or its
Affiliates discover or become aware of an Environmental Defect during such two
(2) week period.  Seller shall have the right, but not the obligation, to cure
any Environmental Defect before Closing or, provided that the parties shall have
agreed to the general plan of remediation with respect to such Environmental
Defect and the time period by which such remediation shall take place, after
Closing.  If Seller disagrees with any of Purchaser’s assertions with respect to
the existence of an Environmental Defect or the Environmental Defect Amount,
Purchaser and Seller will attempt to resolve the dispute prior to Closing.  If
the dispute cannot be resolved within ten (10) days of the first meeting of
Purchaser and Seller, either party may submit the dispute to an environmental
consultant approved in writing by Seller and Purchaser that is experienced in
environmental corrective action at oil and gas properties in the relevant
jurisdiction and that shall not have performed professional services for either
party or any of their respective Affiliates during the previous five years (the
“Independent Expert”).  The Independent Expert may elect to conduct the dispute
resolution proceeding by written submissions from Purchaser and Seller with
exhibits, including interrogatories, supplemented with appearances by Purchaser
and Seller, if necessary, as the Independent Expert may deem necessary.  After
the parties and Independent Expert have had the opportunity to review all such
submissions, the Independent Expert shall call for a final, written offer of
resolution from each party.  The Independent Expert shall render its decision
within twenty (20) Business Days of receiving such offers by selecting one or
the other of the offers. The Independent Expert may not award damages, interest
or penalties to either party with respect to any matter.  The decision of the
Independent Expert shall be final and binding upon both parties, without right
of appeal.  Seller and Purchaser shall each bear its own legal fees and other
costs of presenting its case to the Independent Expert. Each party shall bear
one-half of the costs and expenses of the Independent Expert.  The parties shall
adjust the Purchase Price to reflect the Environmental Defect Amounts, as agreed
by the parties or as determined by the Independent Expert, for all uncured
Environmental Defects; provided, that notwithstanding anything to the contrary,
(a) in no event shall there be any adjustments to the Purchase Price for any
individual uncured Environmental Defect for which the Environmental Defect
Amount therefor does not exceed $100,000 (“Individual Environmental
Deductible”); and (b) in no event shall there be any adjustments to the Purchase
Price for any uncured Environmental Defect unless the aggregate Environmental
Defect Amount attributable to all such Environmental Defects, taken together
with the aggregate Title Defect Amounts attributable to all uncured Title
Defects, exceeds the Aggregate Defect Deductible, after which point Purchaser
shall be entitled to adjustments to the Purchase Price or other remedies only
with respect to uncured Title Defects and uncured

18


--------------------------------------------------------------------------------


Environmental Defects where the aggregate Title Defect Amounts and Environmental
Defect Amounts attributable thereto are in excess of such Aggregate Defect
Deductible.  To the extent the Independent Expert fails to determine any
disputed Environmental Defect Amounts prior to Closing, then, within ten (10)
days after the Independent Expert delivers written notice to Purchaser and
Seller of his award with respect to an Environmental Defect Amount, Seller shall
pay to Purchaser the amount, if any, so awarded by the Independent Examiner,
plus interest payable on such amount at the Agreed Interest Rate from (but not
including) the Closing Date to (and including) the date on which such amount is
paid to Purchaser.


SECTION 4.4            INSPECTION INDEMNITY.

PURCHASER HEREBY AGREES TO DEFEND, INDEMNIFY, RELEASE, PROTECT, SAVE AND HOLD
HARMLESS THE SELLER INDEMNIFIED PERSONS FROM AND AGAINST ANY AND ALL LOSSES
ARISING OUT OF OR RELATING TO ANY DUE DILIGENCE ACTIVITY CONDUCTED BY PURCHASER
OR ITS AGENTS, WHETHER BEFORE OR AFTER THE EXECUTION OF THIS AGREEMENT,
REGARDLESS OF FAULT.  The indemnity obligation set forth in this Section 4.4
shall survive the Closing or termination of this Agreement.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER


SECTION 5.1            GENERALLY.


(A)           ANY REPRESENTATION OR WARRANTY QUALIFIED “TO THE KNOWLEDGE OF
SELLER” OR “TO SELLER’S KNOWLEDGE” OR WITH ANY SIMILAR KNOWLEDGE QUALIFICATION
IS LIMITED TO MATTERS WITHIN THE ACTUAL KNOWLEDGE OF THE OFFICERS OF SELLER OR
ITS AFFILIATES OR THOSE EMPLOYEES OF SELLER OR ANY OF ITS AFFILIATES WHO HAVE
RESPONSIBILITY FOR THE ASSETS AND WHO HAVE THE FOLLOWING TITLES:  GENERAL
MANAGER AND PRODUCTION ENGINEERING MANAGER.  “ACTUAL KNOWLEDGE” FOR PURPOSES OF
THIS AGREEMENT MEANS INFORMATION ACTUALLY PERSONALLY KNOWN BY SUCH PERSONS.


(B)           INCLUSION OF A MATTER ON A SCHEDULE IN RELATION TO A
REPRESENTATION OR WARRANTY WHICH ADDRESSES MATTERS HAVING A MATERIAL ADVERSE
EFFECT SHALL NOT BE DEEMED AN INDICATION THAT SUCH MATTER DOES, OR MAY, HAVE A
MATERIAL ADVERSE EFFECT. LIKEWISE, THE INCLUSION OF A MATTER ON A SCHEDULE IN
RELATION TO A REPRESENTATION OR WARRANTY SHALL NOT BE DEEMED AN INDICATION THAT
SUCH MATTER NECESSARILY WOULD, OR MAY, BREACH SUCH REPRESENTATION OR WARRANTY
ABSENT ITS INCLUSION ON SUCH SCHEDULE. MATTERS MAY BE DISCLOSED ON A SCHEDULE TO
THIS AGREEMENT FOR PURPOSES OF INFORMATION ONLY.


(C)           SUBJECT TO THE FOREGOING PROVISIONS OF THIS SECTION 5.1, THE
DISCLAIMERS AND WAIVERS CONTAINED IN SECTIONS 11.10, 11.11 AND 11.12 AND THE
OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, SELLER REPRESENTS AND WARRANTS TO
PURCHASER THE MATTERS SET OUT IN THE REMAINDER OF THIS ARTICLE 5.


SECTION 5.2            EXISTENCE AND QUALIFICATION.

Each of APC and Howell is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and is duly qualified to
do business as a foreign corporation where the Assets owned by it are located,
except where the failure to so qualify would not have a Material Adverse
Effect.  Each of AEP and KMOG is a limited partnership duly formed, validly
existing and in good standing under the laws of the State of

19


--------------------------------------------------------------------------------


Delaware and is duly qualified to do business as a foreign limited partnership
where the Assets owned by it are located, except where the failure to so qualify
would not have a Material Adverse Effect.


SECTION 5.3            POWER.

Seller has the corporate or partnership power to enter into and perform this
Agreement and consummate the transactions contemplated by this Agreement.


SECTION 5.4            AUTHORIZATION AND ENFORCEABILITY.

The execution, delivery and performance of this Agreement, and the performance
of the transactions contemplated hereby, have been duly and validly authorized
by all necessary corporate or partnership action on the part of Seller. This
Agreement has been duly executed and delivered by Seller (and all documents
required hereunder to be executed and delivered by Seller at Closing will be
duly executed and delivered by Seller) and this Agreement constitutes, and at
the Closing such documents will constitute, the valid and binding obligations of
Seller, enforceable against Seller in accordance with their terms except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the rights and remedies of creditors generally as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).


SECTION 5.5            NO CONFLICTS.

Subject to compliance with the Preference Rights and Transfer Requirements set
forth in Schedule 5.13 and the HSR Act, the execution, delivery and performance
of this Agreement by Seller, and the transactions contemplated by this Agreement
will not (i) violate any provision of the certificate of incorporation, bylaws,
limited partnership agreement or similar governing documents of Seller, (ii)
result in default (with due notice or lapse of time or both) or the creation of
any lien or encumbrance or give rise to any right of termination, cancellation
or acceleration under any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, license or agreement to which Seller is a party or
which affect the Assets, (iii) violate any judgment, order, ruling, or decree
applicable to Seller as a party in interest, (iv) violate any Laws applicable to
Seller or any of the Assets, except for (a) rights to consent by, required
notices to, filings with, approval or authorizations of, or other actions by any
Governmental Body where the same are not required prior to the assignment of the
related Asset or they are customarily obtained subsequent to the sale or
conveyance thereof and (b) any matters described in clauses (ii), (iii) or (iv)
above which would not have a Material Adverse Effect.


SECTION 5.6            LIABILITY FOR BROKERS’ FEES.

Purchaser shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Seller or its Affiliates,
for brokerage fees, finder’s fees, agent’s commissions or other similar forms of
compensation in connection with this Agreement or any agreement or transaction
contemplated hereby.


SECTION 5.7            LITIGATION.

With respect to the Assets and Seller’s or any of its Affiliates’ ownership,
operation, development, maintenance, or use of any of the Assets, except as set
forth in: (i) Schedule 5.7(a), no proceeding, arbitration, action, suit, pending
settlement, or other legal proceeding of

 

20


--------------------------------------------------------------------------------


any kind or nature before or by any Governmental Body (each, a “Proceeding,” and
collectively “Proceedings”) (including any take-or-pay claims) to which Seller
or any of its Affiliates is a party and which relates to the Assets is pending
or, to Seller’s knowledge, threatened against Seller or any of its Affiliates;
(ii) Schedule 5.7(a), to Seller’s knowledge, no Proceeding or investigation to
which Seller is not a party which relates to the Assets is pending or
threatened; and (iii) Schedule 5.7(b), no notice in writing from any third party
(including any Governmental Body) has been received by Seller or any of its
Affiliates threatening any Proceeding relating to the Assets which could have a
Material Adverse Effect (excluding any notices relating to any Environmental
Liabilities or Environmental Law).


SECTION 5.8            TAXES AND ASSESSMENTS.


(A)           WITH RESPECT TO ALL TAXES RELATED TO THE ASSETS, EXCEPT AS SET
FORTH ON SCHEDULE 5.8, (I) ALL REPORTS, RETURNS, STATEMENTS (INCLUDING ESTIMATED
REPORTS, RETURNS OR STATEMENTS), AND OTHER SIMILAR FILINGS (THE “TAX RETURNS”)
RELATING TO THE ASSETS REQUIRED TO BE FILED BY SELLER WITH RESPECT TO SUCH TAXES
HAVE BEEN TIMELY FILED WITH THE APPROPRIATE GOVERNMENTAL BODY IN ALL
JURISDICTIONS IN WHICH SUCH TAX RETURNS ARE REQUIRED TO BE FILED; AND (II) SUCH
TAX RETURNS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, AND (III) ALL TAXES
DUE WITH RESPECT TO SUCH TAX RETURNS HAVE BEEN PAID, EXCEPT THOSE BEING
CONTESTED IN GOOD FAITH.


(B)           WITH RESPECT TO ALL TAXES RELATED TO THE ASSETS, EXCEPT AS SET
FORTH ON SCHEDULE 5.8, (I) THERE ARE NOT CURRENTLY IN EFFECT ANY EXTENSIONS OR
WAIVERS OF ANY STATUTE OF LIMITATIONS OF ANY JURISDICTION REGARDING THE
ASSESSMENT OR COLLECTION OF ANY SUCH TAX; (II) THERE ARE NO PROCEEDINGS AGAINST
THE ASSETS OR SELLER BY ANY GOVERNMENTAL BODY; AND (III) THERE ARE NO TAX LIENS
ON ANY OF THE ASSETS EXCEPT FOR LIENS FOR TAXES NOT YET DUE.


SECTION 5.9            COMPLIANCE WITH LAWS.

Except as disclosed on Schedule 5.9, the Assets are, and the ownership,
operation, development, maintenance, and use of any of the Assets are, in
compliance with the provisions and requirements of all Laws of all Governmental
Bodies having jurisdiction with respect to the Assets, or the ownership,
operation, development, maintenance, or use of any of the Assets, except where
the failure to so comply would not have a Material Adverse Effect. 
Notwithstanding the foregoing, Seller makes no representation or warranty,
express or implied, under this Section 5.9 relating to any Environmental
Liabilities or Environmental Law.


SECTION 5.10          CONTRACTS.

Except as disclosed on Schedule 5.10, to the knowledge of Seller, Seller has
paid its share of all costs (including all Property Costs) payable by it under
the contracts and agreements described in Schedule 1.2(d), or otherwise included
in the Contracts.  Seller is in compliance and, to Seller’s knowledge, all
counterparties are in compliance under all Contracts, except as disclosed on
Schedule 5.10 and except for such non-compliance as would not, individually or
the aggregate, have a Material Adverse Effect.


SECTION 5.11          PAYMENTS FOR HYDROCARBON PRODUCTION.

Except as set forth on Schedule 5.11, (a) to the knowledge of Seller, all
rentals, royalties, excess royalty, overriding royalty interests, Hydrocarbon
production payments, and other payments due and payable by Seller to overriding
royalty holders and other interest owners under or with respect to the Assets
and the Hydrocarbons produced therefrom or

21


--------------------------------------------------------------------------------


attributable thereto, have been paid, and (b) Seller is not obligated under any
contract or agreement for the sale of gas from the Assets containing a
take-or-pay, advance payment, prepayment, or similar provision, or under any
gathering, transmission, or any other contract or agreement with respect to any
of the Assets to gather, deliver, process, or transport any gas  without then or
thereafter receiving full payment therefor.


SECTION 5.12          GOVERNMENTAL AUTHORIZATIONS.

To Seller’s knowledge, except as disclosed on Schedule 5.12, Seller has obtained
and is maintaining all material federal, state and local governmental licenses,
permits, franchises, orders, exemptions, variances, waivers, authorizations,
certificates, consents, rights, privileges and applications therefor (the
“Governmental Authorizations”) that are presently necessary or required for the
ownership and operation of the Seller Operated Assets as currently owned and
operated (excluding Governmental Authorizations required by Environmental Law).
To Seller’s knowledge, except as disclosed in Schedule 5.7(a), Schedule 5.7(b)
or Schedule 5.12, (i) Seller has operated the Seller Operated Assets in all
material respects in accordance with the conditions and provisions of such
Governmental Authorizations, and (ii) no written notices of material violation
have been received by Seller, and no Proceedings are pending or, to Seller’s
knowledge, threatened in writing that might result in any material modification,
revocation, termination or suspension of any such Governmental Authorizations or
which would require any material corrective or remediation action by Seller.


SECTION 5.13          PREFERENCE RIGHTS AND TRANSFER REQUIREMENTS.

To the knowledge of Seller, Schedule 5.13 sets forth all Preference Rights and
Transfer Requirements contained in easements, rights-of-way or equipment leases
included in the Assets. None of the other Assets, or any portion thereof, is
subject to any Preference Right or Transfer Requirement which may be applicable
to the transactions contemplated by this Agreement, except for Preference Rights
and Transfer Requirements as are set forth on Schedule 5.13.


SECTION 5.14          PAYOUT BALANCES.

To Seller’s knowledge, Schedule 5.14 contains a complete and accurate list of
the status of any “payout” balance, as of the respective dates set forth
therein, for the Wells and Units listed on Exhibit A-1 subject to a reversion or
other adjustment at some level of cost recovery or payout (or passage of time or
other event other than termination of a Lease by its terms).


SECTION 5.15          OUTSTANDING CAPITAL COMMITMENTS.

As of the date hereof, there are no outstanding AFEs or other commitments to
make capital expenditures which are binding on the Assets and which Seller
reasonably anticipates will individually require expenditures by the owner of
the Assets after the Effective Time in excess of $250,000 other than those shown
on Schedule 5.15.


SECTION 5.16          IMBALANCES.

To Seller’s knowledge, Schedule 5.16 accurately sets forth in all material
respects all of Seller’s Imbalances as of the respective dates set forth
therein, arising with respect to the Assets and, except as disclosed in Schedule
5.16, (i) no Person is entitled to receive any

22


--------------------------------------------------------------------------------


material portion of Seller’s Hydrocarbons produced from the Assets or to receive
material cash or other payments to “balance” any disproportionate allocation of
Hydrocarbons produced from the Assets under any operating agreement, gas
balancing or storage agreement, gas processing or dehydration agreement, gas
transportation agreement, gas purchase agreement, or other agreements, whether
similar or dissimilar, (ii) Seller is not obligated to deliver any material
quantities of gas or to pay any material penalties or other material amounts, in
connection with the violation of any of the terms of any gas contract or other
agreement with shippers with respect to the Assets, and (iii) Seller is not
obligated to pay any material penalties or other material payments under any gas
transportation or other agreement as a result of the delivery of quantities of
gas from the Wells in excess of the contract requirements.  Except as set forth
on Schedule 5.16, Seller has not received, or is not obligated to receive,
prepayments (including payments for gas not taken pursuant to “take or pay”
arrangements) for any of Seller’s share of the Hydrocarbons produced from the
Properties, as a result of which the obligation exists to deliver Hydrocarbons
produced from the Properties after the Effective Time without then or thereafter
receiving payment therefor.


SECTION 5.17          CONDEMNATION.

To Seller’s knowledge, there is no actual or threatened taking (whether
permanent, temporary, whole or partial) of any part of the Properties by reason
of condemnation or the threat of condemnation.


SECTION 5.18          BANKRUPTCY.

There are no bankruptcy, reorganization, or receivership proceedings pending
against, or, to Seller’s knowledge, being contemplated by or threatened against
Seller.


SECTION 5.19          PUHCA/NGA.

Seller is not a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company,” or an “affiliate” of a
“subsidiary” of a “holding company,” or a “public-utility company” within the
meaning of the Public Utility Holding Company Act of 2005, as amended. No
consent is required in connection with the transaction contemplated hereby under
the Natural Gas Policy Act of 1978, as amended (“NGPA”). Seller is not a natural
gas company within the meaning of the Natural Gas Act of 1938 (“NGA”), and
neither Seller nor any of its Affiliates has operated any of the Assets in a
manner that would subject Seller or any of its Affiliates to the jurisdiction
of, or invoke regulation by, the Federal Energy Regulatory Commission under the
NGPA or the NGA with respect to the Assets.


SECTION 5.20          INVESTMENT COMPANY.

Seller is not an investment company or a company controlled by an investment
company within the meaning of the Investment Company Act of 1940, as amended.


SECTION 5.21          PRODUCTION ALLOWABLES.

To Seller’s knowledge, Seller has not received written notice that there has
been any change proposed in the production allowables for any Wells listed on
Exhibit A-1.

23


--------------------------------------------------------------------------------



SECTION 5.22          PLUGGING AND ABANDONMENT.

To Seller’s knowledge, since the Effective Time through the date of this
Agreement, Seller has not abandoned, and is not in the process of abandoning,
any Wells (nor has it removed, nor is it in the process of removing, any
material items of Personal Property, except those replaced by items of
substantially equivalent suitability and value).  Except as set forth in
Schedule 5.22 or as otherwise would not have a Material Adverse Effect, there
are no Wells located on the Leases or the Lands that:


(A)           SELLER HAS RECEIVED AN ORDER FROM ANY GOVERNMENTAL BODY REQUIRING
THAT SUCH WELL BE PLUGGED AND ABANDONED;


(B)           FORMERLY PRODUCED BUT THAT ARE CURRENTLY SHUT IN OR TEMPORARILY
ABANDONED; AND


(C)           HAVE BEEN PLUGGED AND ABANDONED BUT HAVE NOT BEEN PLUGGED IN
ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS OF EACH GOVERNMENTAL BODY HAVING
JURISDICTION OVER THE PROPERTIES.


SECTION 5.23          FOREIGN PERSON.

Seller is not a “foreign person” within the meaning of Section 1445 of the Code.


SECTION 5.24          COLLECTIVE BARGAINING AGREEMENTS.

Neither Seller or any of its Affiliates has agreed to recognize any labor union
or other collective bargaining representative of, nor has any labor union or
other collective bargaining representative been certified as the exclusive
bargaining representative of, any individual employed or otherwise engaged by
Seller (or an Affiliate thereof) who is primarily involved in the business
associated with the Assets.


ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller the following:


SECTION 6.1            EXISTENCE AND QUALIFICATION.

Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of the state of its incorporation; and Purchaser is duly
qualified to do business as a foreign corporation in every jurisdiction in which
it is required to qualify in order to conduct its business, except where the
failure to so qualify would not have a material adverse effect on Purchaser; and
Purchaser is or will be as of Closing duly qualified to do business as a foreign
corporation in the respective jurisdictions where the Assets are located.


SECTION 6.2            POWER.

Purchaser has the corporate power to enter into and perform this Agreement and
consummate the transactions contemplated by this Agreement.

24


--------------------------------------------------------------------------------



SECTION 6.3            AUTHORIZATION AND ENFORCEABILITY.

The execution, delivery and performance of this Agreement, and the performance
of the transaction contemplated hereby, have been duly and validly authorized by
all necessary corporate action on the part of Purchaser. This Agreement has been
duly executed and delivered by Purchaser (and all documents required hereunder
to be executed and delivered by Purchaser at Closing will be duly executed and
delivered by Purchaser) and this Agreement constitutes, and at the Closing such
documents will constitute, the valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with their terms except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the rights and remedies of creditors generally as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


SECTION 6.4            NO CONFLICTS.

Subject to compliance with the HSR Act, the execution, delivery and performance
of this Agreement by Purchaser, and the  transactions contemplated by this
Agreement will not (i) violate any provision of the organizational documents of
Purchaser, (ii) result in a default (with due notice or lapse of time or both)
or the creation of any lien or encumbrance or give rise to any right of
termination, cancellation or acceleration under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license or agreement to which
Purchaser is a party, (iii) violate any judgment, order, ruling, or regulation
applicable to Purchaser as a party in interest, or (iv) violate any Law
applicable to Purchaser or any of its assets, or (v) require any filing with,
notification of or consent, approval or authorization of any Governmental Body
or authority, except any matters described in clauses (ii), (iii), (iv) or (v)
above which would not have a material adverse effect on Purchaser or the
transactions contemplated hereby.


SECTION 6.5            LIABILITY FOR BROKERS’ FEES.

Seller shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Purchaser or its
Affiliates, for brokerage fees, finder’s fees, agent’s commissions or other
similar forms of compensation in connection with this Agreement or any agreement
or transaction contemplated hereby.


SECTION 6.6            LITIGATION.

There are no Proceedings pending, or to the actual knowledge of Purchaser,
threatened in writing before any Governmental Body against Purchaser or any
Affiliate of Purchaser which are reasonably likely to impair materially
Purchaser’s ability to perform its obligations under this Agreement.


SECTION 6.7            FINANCING.

At Closing, Purchaser will have sufficient sources of immediately available
funds (in United States dollars) to enable it to pay the Closing Payment to
Seller at the Closing and to otherwise satisfy its obligations under this
Agreement.

25


--------------------------------------------------------------------------------



SECTION 6.8            LIMITATION.

Except for the representations and warranties expressly made by Seller in
Article 5 of this Agreement, in the Conveyance or confirmed in any certificate
furnished or to be furnished to Purchaser pursuant to this Agreement, Purchaser
represents and acknowledges that (i) there are no representations or warranties,
express, statutory or implied, as to the Assets or prospects thereof, and (ii)
Purchaser has not relied upon any oral or written information provided by
Seller.  Without limiting the generality of the foregoing, subject to Section
5.7, Purchaser represents and acknowledges that Seller has made and will make no
representation or warranty regarding any matter or circumstance relating to
Environmental Laws, Environmental Liabilities, the release of materials into the
environment or protection of human health, safety, natural resources or the
environment or any other environmental condition of the Assets.  Purchaser
further represents and acknowledges that it is knowledgeable of the oil and gas
business and of the usual and customary practices of producers such as Seller
and that it has had access to the Assets, the officers and employees of Seller,
and the books, records and files made available by Seller relating to the
Assets, and in making the decision to enter into this Agreement and consummate
the transactions contemplated hereby, Purchaser has relied solely on the basis
of its own independent due diligence investigation of the Assets and Seller’s
representations and warranties contained in this Agreement.


SECTION 6.9            SEC DISCLOSURE.

Purchaser is acquiring the Assets for its own account for use in its trade or
business, and not with a view toward or for sale associated with any
distribution thereof, nor with any present intention of making a distribution
thereof within the meaning of the Securities Act of 1933, as amended, and
applicable state securities laws.


SECTION 6.10          BANKRUPTCY.

There are no bankruptcy, reorganization or receivership proceedings pending
against, or, to the knowledge of Purchaser, being contemplated by, or threatened
against Purchaser.


SECTION 6.11          QUALIFICATION.

As of Closing, Purchaser will be qualified to own and assume operatorship of
federal and state oil, gas and mineral leases in all jurisdictions where the
Assets to be transferred to it are located, and the consummation of the
transactions contemplated in this Agreement will not cause Purchaser to be
disqualified as such an owner or operator.  To the extent required by the
applicable Law, as of the Closing, Purchaser will have lease bonds, area-wide
bonds or any other surety bonds as may be required by, and in accordance with,
such state or federal regulations governing the ownership and operation of the
Assets.


ARTICLE 7
COVENANTS OF THE PARTIES


SECTION 7.1            ACCESS.


(A)           FROM THE DATE OF THIS AGREEMENT UNTIL THE CLOSING, SELLER SHALL
COOPERATE WITH PURCHASER AND PROVIDE PURCHASER AND ITS REPRESENTATIVES,
CONSULTANTS AND ADVISORS, REASONABLE ACCESS TO THE ASSETS AND ACCESS TO THE
RECORDS, BUT ONLY TO THE EXTENT THAT SELLER MAY DO SO WITHOUT VIOLATING ANY
OBLIGATIONS TO ANY THIRD PARTY AND TO THE EXTENT THAT SELLER HAS AUTHORITY TO
GRANT SUCH ACCESS WITHOUT BREACHING ANY RESTRICTION LEGALLY BINDING ON SELLER. 
PURCHASER SHALL CONDUCT ALL SUCH INSPECTIONS AND OTHER INFORMATION GATHERING
DESCRIBED ABOVE ONLY (I) (X) DURING

26


--------------------------------------------------------------------------------



REGULAR BUSINESS HOURS AND (Y) DURING ANY WEEKENDS AND AFTER HOURS REQUESTED BY
PURCHASER THAT CAN BE REASONABLY ACCOMMODATED BY SELLER, AND (II) IN A MANNER
WHICH WILL NOT UNDULY INTERFERE WITH SELLER’S OPERATION OF THE ASSETS.  ALL
INFORMATION OBTAINED BY PURCHASER AND ITS REPRESENTATIVES PURSUANT TO THIS
SECTION 7.1 SHALL BE SUBJECT TO THE TERMS OF THAT CERTAIN CONFIDENTIALITY
AGREEMENT DATED DECEMBER 7, 2006 (THE “CONFIDENTIALITY AGREEMENT”), BY AND
BETWEEN APC AND PURCHASER.


(B)           SELLER SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO PREPARE,
AT THE SOLE COST AND EXPENSE OF PURCHASER, EITHER (I) IF RELIEF IS GRANTED BY
THE U.S. SECURITIES AND EXCHANGE COMMISSION, STATEMENTS OF REVENUES AND DIRECT
OPERATING EXPENSES AND ALL NOTES THERETO RELATED TO THE ASSETS OR (II) IF SUCH
RELIEF IS NOT GRANTED BY THE U.S. SECURITIES AND EXCHANGE COMMISSION, THE
FINANCIAL STATEMENTS REQUIRED BY THE U.S. SECURITIES AND EXCHANGE COMMISSION
(SUCH FINANCIAL STATEMENTS SET FORTH IN THE FOREGOING CLAUSES (I) AND (II), AS
APPLICABLE, THE “STATEMENTS OF REVENUES AND EXPENSES”) IN EACH CASE OF CLAUSES
(I) AND (II), THAT WILL BE REQUIRED OF PURCHASER OR ANY OF ITS AFFILIATES IN
CONNECTION WITH REPORTS, REGISTRATION STATEMENTS AND OTHER FILINGS TO BE MADE BY
PURCHASER OR ANY OF ITS AFFILIATES RELATED TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE
SECURITIES ACT, OR THE EXCHANGE ACT, IN SUCH FORM THAT SUCH STATEMENTS AND THE
NOTES THERETO CAN BE AUDITED.  SELLER (X) SHALL COOPERATE WITH AND PERMIT
PURCHASER TO REASONABLY PARTICIPATE IN THE PREPARATION OF THE STATEMENTS OF
REVENUES AND EXPENSES AND (Y) SHALL PROVIDE PURCHASER AND ITS REPRESENTATIVES
WITH REASONABLE ACCESS TO THE PERSONNEL OF SELLER AND ITS AFFILIATES WHO ENGAGE
IN THE PREPARATION OF THE STATEMENTS OF REVENUES AND EXPENSES.


(C)           PROMPTLY AFTER THE DATE OF THIS AGREEMENT, SELLER SHALL ENGAGE
KPMG, LLP TO PERFORM AN AUDIT OF THE STATEMENTS OF REVENUES AND EXPENSES AND
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE KPMG, LLP TO ISSUE
UNQUALIFIED OPINIONS WITH RESPECT TO STATEMENTS OF REVENUES AND EXPENSES (THE
STATEMENTS OF REVENUES AND EXPENSES AND RELATED AUDIT OPINIONS BEING HEREINAFTER
REFERRED TO AS THE “AUDITED FINANCIAL STATEMENTS”) AND PROVIDE ITS WRITTEN
CONSENT FOR THE USE OF ITS AUDIT REPORTS WITH RESPECT TO STATEMENTS OF REVENUES
AND EXPENSES IN REPORTS FILED BY PURCHASER OR ANY OF ITS AFFILIATES UNDER THE
EXCHANGE ACT OR THE SECURITIES ACT, AS NEEDED.  PURCHASER SHALL REIMBURSE SELLER
FOR ALL FEES CHARGED BY KPMG, LLP PURSUANT TO SUCH ENGAGEMENT.  SELLER SHALL
TAKE ALL ACTION AS MAY BE NECESSARY TO FACILITATE THE COMPLETION OF SUCH AUDIT
AND DELIVERY OF THE AUDITED FINANCIAL STATEMENTS TO PURCHASER OR ANY OF ITS
AFFILIATES AS SOON AS REASONABLY PRACTICABLE, BUT NO LATER THAN TEN (10) DAYS
PRIOR TO THE DATE THAT SUCH AUDITED FINANCIAL STATEMENTS WOULD BE REQUIRED TO BE
FILED BY PURCHASER OR ANY OF ITS AFFILIATES WITH A REPORT ON FORM 8-K OR AN
AMENDMENT THERETO UNDER THE EXCHANGE ACT.  SELLER SHALL PROVIDE TO PURCHASER A
DRAFT OF THE AUDITED FINANCIAL STATEMENTS NO LATER THAN FIFTEEN (15) DAYS PRIOR
TO THE DATE THAT SUCH AUDITED FINANCIAL STATEMENTS WOULD BE REQUIRED TO BE FILED
BY PURCHASER OR ANY OF ITS AFFILIATES WITH A REPORT ON FORM 8-K OR AN AMENDMENT
THERETO UNDER THE EXCHANGE ACT.  SELLER SHALL KEEP PURCHASER REGULARLY INFORMED
REGARDING THE PROGRESS OF SUCH AUDIT AND ALSO SHALL PERIODICALLY PROVIDE
PURCHASER WITH COPIES OF DRAFTS OF THE AUDITED FINANCIAL STATEMENTS AND RELATED
AUDIT OPINIONS.


SECTION 7.2            GOVERNMENT REVIEWS.


(A)           OTHER THAN WITH RESPECT TO FILINGS, NEGOTIATIONS AND APPLICATIONS
WITH RESPECT TO THE HSR ACT, WHICH ARE ADDRESSED IN SECTION 7.2(B), SELLER AND
PURCHASER SHALL IN A TIMELY MANNER (A) MAKE ALL REQUIRED FILINGS, IF ANY, WITH
AND PREPARE APPLICATIONS TO AND CONDUCT NEGOTIATIONS WITH, EACH GOVERNMENTAL
BODY AS TO WHICH SUCH FILINGS, APPLICATIONS OR NEGOTIATIONS ARE NECESSARY OR
APPROPRIATE IN THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND

27


--------------------------------------------------------------------------------



(B) PROVIDE SUCH INFORMATION AS EACH MAY REASONABLY REQUEST TO MAKE SUCH
FILINGS, PREPARE SUCH APPLICATIONS AND CONDUCT SUCH NEGOTIATIONS.  EACH PARTY
SHALL COOPERATE WITH AND USE ALL COMMERCIALLY REASONABLE EFFORTS TO ASSIST THE
OTHER WITH RESPECT TO SUCH FILINGS, APPLICATIONS AND NEGOTIATIONS.


(B)           AS PROMPTLY AS PRACTICABLE, AND IN ANY EVENT NOT MORE THAN THIRTY
(30) DAYS FOLLOWING THE DATE OF THIS AGREEMENT, SELLER AND PURCHASER WILL FILE
WITH THE FEDERAL TRADE COMMISSION AND THE DEPARTMENT OF JUSTICE, AS APPLICABLE,
THE REQUIRED NOTIFICATION AND REPORT FORMS AND WILL AS PROMPTLY AS PRACTICABLE
FURNISH ANY SUPPLEMENTAL INFORMATION WHICH MAY BE REQUESTED IN CONNECTION
THEREWITH.  SELLER AND PURCHASER WILL REQUEST EXPEDITED TREATMENT (I.E., EARLY
TERMINATION) OF SUCH FILING.  SELLER AND PURCHASER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO MAKE ALL OTHER FILINGS AND SUBMISSIONS ON A PROMPT AND
TIMELY BASIS IN CONNECTION WITH THE FILINGS REQUIRED BY THIS SECTION 7.2(B) AND
COOPERATE WITH EACH OTHER AND USE ALL COMMERCIALLY REASONABLE EFFORTS TO ASSIST
THE OTHER WITH RESPECT TO SUCH FILINGS, APPLICATIONS AND NEGOTIATIONS.  ALL
FILING FEES INCURRED IN CONNECTION WITH THE FILINGS MADE PURSUANT TO THIS
SECTION 7.2 SHALL BE BORNE FIFTY (50) PERCENT BY SELLER AND FIFTY (50) PERCENT
BY PURCHASER.


SECTION 7.3            NOTIFICATION OF BREACHES.

Until the Closing,


(A)           PURCHASER SHALL NOTIFY SELLER PROMPTLY AFTER PURCHASER OBTAINS
ACTUAL KNOWLEDGE THAT ANY REPRESENTATION OR WARRANTY OF SELLER, AS APPLICABLE,
CONTAINED IN THIS AGREEMENT IS UNTRUE IN ANY MATERIAL RESPECT OR WILL BE UNTRUE
IN ANY MATERIAL RESPECT AS OF THE CLOSING DATE, OR THAT ANY COVENANT OR
AGREEMENT TO BE PERFORMED OR OBSERVED BY SELLER PRIOR TO OR ON THE CLOSING DATE
HAS NOT BEEN SO PERFORMED OR OBSERVED IN ANY MATERIAL RESPECT.


(B)           SELLER SHALL NOTIFY PURCHASER PROMPTLY AFTER SELLER OBTAINS ACTUAL
KNOWLEDGE THAT ANY REPRESENTATION OR WARRANTY OF PURCHASER CONTAINED IN THIS
AGREEMENT IS UNTRUE IN ANY MATERIAL RESPECT OR WILL BE UNTRUE IN ANY MATERIAL
RESPECT AS OF THE CLOSING DATE, OR THAT ANY COVENANT OR AGREEMENT TO BE
PERFORMED OR OBSERVED BY PURCHASER PRIOR TO OR ON THE CLOSING DATE HAS NOT BEEN
SO PERFORMED OR OBSERVED IN ANY MATERIAL RESPECT.


(C)           IF ANY OF PURCHASER’S OR SELLER’S REPRESENTATIONS OR WARRANTIES IS
UNTRUE OR SHALL BECOME UNTRUE IN ANY MATERIAL RESPECT BETWEEN THE DATE OF
EXECUTION OF THIS AGREEMENT AND THE CLOSING DATE, OR IF ANY OF PURCHASER’S OR
SELLER’S COVENANTS OR AGREEMENTS TO BE PERFORMED OR OBSERVED PRIOR TO OR ON THE
CLOSING DATE SHALL NOT HAVE BEEN SO PERFORMED OR OBSERVED IN ANY MATERIAL
RESPECT, BUT IF SUCH BREACH OF REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT
SHALL (IF CURABLE) BE CURED BY THE CLOSING, THEN SUCH BREACH SHALL BE CONSIDERED
NOT TO HAVE OCCURRED FOR ALL PURPOSES OF THIS AGREEMENT.  NO SUCH NOTIFICATION
SHALL AFFECT THE REPRESENTATIONS OR WARRANTIES OF THE PARTIES OR THE CONDITIONS
TO THEIR RESPECTIVE OBLIGATIONS HEREUNDER.


(D)           THERE SHALL BE NO BREACH OF THE COVENANTS IN THIS SECTION AS A
RESULT OF A PARTY’S FAILURE TO REPORT A BREACH OF ANY REPRESENTATION OR WARRANTY
OR A FAILURE TO PERFORM OR OBSERVE ANY COVENANT OR AGREEMENT OF WHICH IT HAD
KNOWLEDGE IF THE PARTY SUBJECT TO THE BREACH OR FAILURE ALSO HAD KNOWLEDGE
THEREOF PRIOR TO CLOSING.

28


--------------------------------------------------------------------------------



SECTION 7.4            LETTERS-IN-LIEU; ASSIGNMENTS; OPERATORSHIP.


(A)           SELLER WILL EXECUTE ON THE CLOSING DATE LETTERS IN LIEU OF
DIVISION AND TRANSFER ORDERS RELATING TO THE ASSETS, ON FORMS PREPARED BY SELLER
AND REASONABLY SATISFACTORY TO PURCHASER, TO REFLECT THE TRANSACTION
CONTEMPLATED HEREBY.


(B)           SELLER WILL PREPARE AND EXECUTE, AND PURCHASER WILL EXECUTE, ON
THE CLOSING DATE, ALL ASSIGNMENTS NECESSARY TO CONVEY TO PURCHASER ALL FEDERAL
AND STATE LEASES IN THE FORM AS PRESCRIBED BY THE APPLICABLE GOVERNMENTAL BODY
AND OTHERWISE ACCEPTABLE TO PURCHASER AND SELLER.


(C)           SELLER MAKES NO REPRESENTATIONS OR WARRANTIES TO PURCHASER AS TO
TRANSFERABILITY OR ASSIGNABILITY OF OPERATORSHIP OF ANY SELLER OPERATED ASSETS. 
RIGHTS AND OBLIGATIONS ASSOCIATED WITH OPERATORSHIP OF SUCH PROPERTIES ARE
GOVERNED BY OPERATING AND SIMILAR AGREEMENTS COVERING THE PROPERTIES AND WILL BE
DETERMINED IN ACCORDANCE WITH THE TERMS OF SUCH AGREEMENTS. HOWEVER, SELLER WILL
ASSIST PURCHASER IN PURCHASER’S EFFORTS TO SUCCEED SELLER AS OPERATOR OF ANY
WELLS AND UNITS INCLUDED IN THE ASSETS.  PURCHASER SHALL, PROMPTLY FOLLOWING
CLOSING, FILE ALL APPROPRIATE FORMS AND DECLARATIONS OR BONDS WITH FEDERAL AND
STATE AGENCIES RELATIVE TO ITS ASSUMPTION OF OPERATORSHIP.  FOR ALL SELLER
OPERATED ASSETS, SELLER SHALL EXECUTE AND DELIVER TO PURCHASER, AND PURCHASER
SHALL PROMPTLY FILE THE APPROPRIATE FORMS (INCLUDING A CHANGE OF OPERATOR CARD
ON THE FORM ESTABLISHED BY THE DEPARTMENT OF CONSERVATION, DULY EXECUTED BY
SELLER AND NAMING PURCHASER AS THE SUCCESSOR OPERATOR) WITH THE APPLICABLE
REGULATORY AGENCY TRANSFERRING OPERATORSHIP OF SUCH ASSETS TO PURCHASER.


SECTION 7.5            PUBLIC ANNOUNCEMENTS.

Until the Closing, neither Seller nor Purchaser shall make any press release or
other public announcement regarding the existence of this Agreement, the
contents hereof or the transactions contemplated hereby without the prior
written consent of the others; provided, however, the foregoing shall not
restrict disclosures by Purchaser or Seller which are required by applicable
securities or other laws or regulations or the applicable rules of any stock
exchange having jurisdiction over the disclosing party or its Affiliates; and
provided, further, that, Purchaser may disclose the existence and contents of
this Agreement, the transactions contemplated hereby and information regarding
the Assets to the Standard & Poor’s and Moody’s rating agencies and any actual
or potential lenders or other financing sources of Purchaser.  At or after
Closing, the content of any press release or public announcement first
announcing the consummation of this transaction shall be subject to the prior
review and reasonable approval of Seller and Purchaser; provided, however, the
foregoing shall not restrict disclosures by Purchaser or Seller which are
required by applicable securities or other laws or regulations or the applicable
rules of any stock exchange having jurisdiction over the disclosing party or its
Affiliates.


SECTION 7.6            OPERATION OF BUSINESS.

Except as set forth on Schedule 7.6, until the Closing, Seller (i) will operate
the Assets and the business thereof in the ordinary course, (ii) will not,
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld, commit to any operation, or series of related operations
thereon, reasonably anticipated to require future capital expenditures by
Purchaser as owner of the Assets in excess of $150,000, or make any capital
expenditures in respect of the Assets in excess of $150,000, or terminate,
materially amend, execute or extend any material Contracts affecting the Assets,
(iii) will maintain insurance coverage on the Assets presently furnished by
nonaffiliated third parties in the amounts and of the types presently in force,
(iv) will use commercially reasonable efforts to maintain in full force

29


--------------------------------------------------------------------------------


and effect all Leases, (v) will maintain all material governmental permits and
approvals affecting the Assets, (vi) will not transfer, farmout, sell,
hypothecate, encumber or otherwise dispose of any Assets, except for (A) sales
and dispositions of Hydrocarbon production in the ordinary course of business
consistent with past practices or (B) transfers, farmouts, hypothecations,
encumbrances or other dispositions of Assets, in one or more transactions, not
exceeding $500,000 of consideration (in any form), in the aggregate, (vii) will
not enter into any settlement or agreement with respect to Taxes, or make or
change any election with respect to Taxes, relating to the Assets and (viii)
will not commit to do any of the foregoing. Purchaser’s approval of any action
restricted by this Section 7.6 shall be considered granted within ten (10) days
(unless a shorter time is reasonably required by the circumstances and such
shorter time is specified in Seller’s written notice) of Seller’s written notice
to Purchaser requesting such consent unless Purchaser notifies Seller to the
contrary in writing during that period. In the event of an emergency, Seller may
take such action as a prudent operator would take and shall notify Purchaser of
such action promptly thereafter.

Purchaser acknowledges that Seller may own an undivided interest in certain of
the Assets, and Purchaser agrees that the acts or omissions of the other working
interest owners who are not affiliated with Seller shall not constitute a
violation of the provisions of this Section 7.6 nor shall any action required by
a vote of working interest owners constitute such a violation so long as Seller
has voted its interest in a manner consistent with the provisions of this
Section 7.6.


SECTION 7.7            PREFERENCE RIGHTS AND TRANSFER REQUIREMENTS.


(A)           THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE EXPRESSLY
SUBJECT TO ALL VALIDLY EXISTING AND APPLICABLE PREFERENCE RIGHTS AND TRANSFER
REQUIREMENTS.  PRIOR TO THE CLOSING DATE, SELLER SHALL INITIATE ALL PROCEDURES
WHICH ARE REASONABLY REQUIRED TO COMPLY WITH OR OBTAIN THE WAIVER OF ALL
PREFERENCE RIGHTS AND TRANSFER REQUIREMENTS SET FORTH IN SCHEDULE 5.13 WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  SELLER SHALL USE
ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ALL APPLICABLE CONSENTS AND TO
OBTAIN WAIVERS OF APPLICABLE PREFERENCE RIGHTS; PROVIDED, HOWEVER, SELLER SHALL
NOT BE OBLIGATED TO PAY ANY CONSIDERATION TO (OR INCUR ANY COST OR EXPENSE FOR
THE BENEFIT OF) THE HOLDER OF ANY PREFERENCE RIGHT OR TRANSFER REQUIREMENT IN
ORDER TO OBTAIN THE WAIVER THEREOF OR COMPLIANCE THEREWITH.


(B)           IF THE HOLDER OF A PREFERENCE RIGHT ELECTS PRIOR TO CLOSING TO
PURCHASE THE ASSET SUBJECT TO A PREFERENCE RIGHT (A “PREFERENCE PROPERTY”) IN
ACCORDANCE WITH THE TERMS OF SUCH PREFERENCE RIGHT, AND SELLER RECEIVES WRITTEN
NOTICE OF SUCH ELECTION PRIOR TO THE CLOSING, SUCH PREFERENCE PROPERTY WILL BE
ELIMINATED FROM THE ASSETS AND THE PURCHASE PRICE SHALL BE REDUCED BY THE
ALLOCATED VALUE OF THE PREFERENCE PROPERTY.


(C)           IF

(I)                                     A THIRD PARTY BRINGS ANY SUIT, ACTION OR
OTHER PROCEEDING PRIOR TO THE CLOSING SEEKING TO RESTRAIN, ENJOIN OR OTHERWISE
PROHIBIT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY IN CONNECTION
WITH A CLAIM TO ENFORCE A PREFERENCE RIGHT;

(II)                                  AN ASSET IS SUBJECT TO A TRANSFER
REQUIREMENT THAT PROVIDES THAT TRANSFER OF SUCH ASSET WITHOUT COMPLIANCE WITH
SUCH TRANSFER REQUIREMENT WILL RESULT IN TERMINATION OR OTHER MATERIAL
IMPAIRMENT OF ANY RIGHTS IN RELATION

30


--------------------------------------------------------------------------------


TO SUCH ASSET, AND SUCH TRANSFER REQUIREMENT IS NOT WAIVED, COMPLIED WITH OR
OTHERWISE SATISFIED PRIOR TO THE CLOSING DATE; OR

(III)                               THE HOLDER OF A PREFERENCE RIGHT DOES NOT
ELECT TO PURCHASE SUCH PREFERENCE PROPERTY OR WAIVE SUCH PREFERENCE RIGHT WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT PRIOR TO THE CLOSING
DATE AND THE TIME IN WHICH THE PREFERENCE RIGHT MAY BE EXERCISED HAS NOT
EXPIRED,

then, unless otherwise agreed by Seller and Purchaser, the Asset or portion
thereof affected by such Preference Right or Transfer Requirement (a “Retained
Asset”) shall be held back from the Assets to be transferred and conveyed to
Purchaser at Closing and the Purchase Price to be paid at Closing shall be
reduced by the Allocated Value of such Retained Asset pursuant to Section
7.7(b). Any Retained Asset so held back at the initial Closing will be conveyed
to Purchaser at a delayed Closing (which shall become the new Closing Date with
respect to such Retained Asset), within ten (10) days following the date on
which the suit, action or other proceeding, if any, referenced in clause (i)
above is settled or a judgment is rendered (and no longer subject to appeal)
permitting transfer of the Retained Asset to Purchaser pursuant to this
Agreement and Seller obtains, complies with, obtains a waiver of or notice of
election not to exercise or otherwise satisfies all remaining Preference Rights
and Transfer Requirements with respect to such Retained Asset as contemplated by
this Section (or if multiple Assets are Retained Assets, on a date mutually
agreed to by the parties in order to consolidate, to the extent reasonably
possible, the number of Closings).  At the delayed Closing, Purchaser shall pay
Seller a purchase price equal to the amount by which the Purchase Price was
reduced on account of the holding back of such Retained Asset (as adjusted
pursuant to Section 2.2 through the new Closing Date therefor); provided,
however, if all such Preference Rights and Transfer Requirements with respect to
any Retained Asset so held back at the initial Closing are not obtained,
complied with, waived or otherwise satisfied as contemplated by this Section
within one hundred eighty (180) days after the initial Closing has occurred with
respect to any Asset, then such Retained Asset shall be eliminated from the
Assets and shall become an Excluded Asset and this Agreement, unless Seller and
Purchaser agree to proceed with a closing on such Retained Asset, in which case
Purchaser and Purchaser shall be deemed to have waived any objection (and shall
be obligated to indemnify the Seller Indemnified Persons for all Losses) with
respect to non-compliance with such Preference Rights and Transfer Requirements
with respect to such Retained
Asset(s).


(D)           PURCHASER ACKNOWLEDGES THAT SELLER DESIRES TO SELL ALL OF THE
ASSETS TO PURCHASER AND WOULD NOT HAVE ENTERED INTO THIS AGREEMENT BUT FOR
PURCHASER’S AGREEMENT TO PURCHASE ALL OF THE ASSETS AS HEREIN PROVIDED. 
ACCORDINGLY, IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT SELLER DOES NOT DESIRE
TO SELL ANY PROPERTY AFFECTED BY A PREFERENCE RIGHT TO PURCHASER UNLESS THE SALE
OF ALL OF THE ASSETS IS CONSUMMATED BY THE CLOSING DATE IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.  IN FURTHERANCE OF THE FOREGOING, SELLER’S OBLIGATION
HEREUNDER TO SELL THE PREFERENCE PROPERTIES TO PURCHASER IS EXPRESSLY
CONDITIONED UPON THE CONSUMMATION BY THE CLOSING DATE OF THE SALE OF ALL OF THE
ASSETS (OTHER THAN RETAINED ASSETS OR OTHER ASSETS EXCLUDED PURSUANT TO THE
EXPRESS PROVISIONS OF THIS AGREEMENT) IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, EITHER BY CONVEYANCE TO PURCHASER OR CONVEYANCE PURSUANT TO AN
APPLICABLE PREFERENCE RIGHT; PROVIDED THAT, NOTHING HEREIN IS INTENDED OR SHALL
OPERATE TO EXTEND OR APPLY ANY PREFERENCE RIGHT TO ANY PORTION OF THE ASSETS
WHICH IS NOT OTHERWISE BURDENED THEREBY.  TIME IS OF THE ESSENCE WITH RESPECT TO
THE PARTIES’ AGREEMENT TO CONSUMMATE THE SALE OF THE ASSETS BY THE CLOSING DATE
(OR BY THE DELAYED CLOSING DATE PURSUANT TO SECTION 7.7(C)).

 

31


--------------------------------------------------------------------------------



SECTION 7.8            TAX MATTERS.


(A)           SUBJECT TO THE PROVISIONS OF SECTION 12.3, SELLER SHALL BE
RESPONSIBLE FOR ALL TAXES RELATED TO THE ASSETS (OTHER THAN AD VALOREM,
PROPERTY, SEVERANCE, HYDROCARBON PRODUCTION AND SIMILAR TAXES BASED UPON OR
MEASURED BY THE OWNERSHIP OR OPERATION OF THE ASSETS OR THE PRODUCTION OF
HYDROCARBONS THEREFROM, WHICH ARE ADDRESSED IN SECTION 1.4) ATTRIBUTABLE TO ANY
PERIOD OF TIME AT OR PRIOR TO THE CLOSING DATE, AND PURCHASER SHALL BE
RESPONSIBLE FOR ALL SUCH TAXES RELATED TO THE ASSETS ATTRIBUTABLE TO ANY PERIOD
OF TIME AFTER THE CLOSING DATE.  NOTWITHSTANDING THE FOREGOING, SELLER SHALL
HANDLE PAYMENT TO THE APPROPRIATE GOVERNMENTAL BODY OF ALL TAXES WITH RESPECT TO
THE ASSETS WHICH ARE REQUIRED TO BE PAID PRIOR TO CLOSING (AND SHALL FILE ALL
TAX RETURNS WITH RESPECT TO SUCH TAXES).  IF REQUESTED BY PURCHASER, SELLER WILL
ASSIST PURCHASER WITH PREPARATION OF ALL AD VALOREM AND PROPERTY TAX RETURNS FOR
PERIODS ENDING ON OR BEFORE THE CLOSING DATE (INCLUDING ANY EXTENSIONS
REQUESTED).  SELLER SHALL DELIVER TO PURCHASER WITHIN THIRTY (30) DAYS OF FILING
COPIES OF ALL TAX RETURNS TO BE FILED BY SELLER RELATING TO THE ASSETS AND ANY
SUPPORTING DOCUMENTATION TO BE PROVIDED BY SELLER TO GOVERNMENTAL BODIES FOR
PURCHASER’S APPROVAL, WHICH SHALL NOT BE UNREASONABLY WITHHELD, EXCLUDING TAX
RETURNS RELATED TO INCOME TAX, FRANCHISE TAX, OR OTHER SIMILAR TAXES.  PURCHASER
SHALL FILE ALL TAX RETURNS COVERING TAXES TREATED AS PROPERTY COSTS THAT ARE
REQUIRED TO BE FILED AFTER THE CLOSING DATE UNLESS COVERED ABOVE.  WITH RESPECT
TO SUCH TAX RETURNS COVERING A TAXABLE PERIOD WHICH INCLUDES THE EFFECTIVE DATE,
PURCHASER SHALL PROVIDE A COPY OF SUCH TAX RETURN TO SELLER WITHIN 30 DAYS OF
FILING FOR SELLER’S APPROVAL, WHICH SHALL NOT BE UNREASONABLY WITHHELD.


(B)           PURCHASER AND SELLER SHALL COOPERATE FULLY, AS AND TO THE EXTENT
REASONABLY REQUESTED BY THE OTHER PARTY, IN CONNECTION WITH THE FILING OF ANY
TAX RETURNS AND ANY AUDIT, LITIGATION OR OTHER PROCEEDING WITH RESPECT TO
TAXES.  SUCH COOPERATION SHALL INCLUDE THE RETENTION AND (UPON THE OTHER PARTY’S
REQUEST) THE PROVISION OF RECORDS AND INFORMATION WHICH ARE REASONABLY RELEVANT
TO ANY SUCH AUDIT, LITIGATION OR OTHER PROCEEDING AND MAKING EMPLOYEES AVAILABLE
ON A MUTUALLY CONVENIENT BASIS TO PROVIDE ADDITIONAL INFORMATION AND EXPLANATION
OF ANY MATERIAL PROVIDED HEREUNDER.  EACH OF PURCHASER AND SELLER AGREES (I) TO
RETAIN ALL BOOKS AND RECORDS WITH RESPECT TO TAX MATTERS PERTINENT TO THE
ACQUIRED ASSETS RELATING TO ANY TAXABLE PERIOD BEGINNING BEFORE THE CLOSING DATE
UNTIL THE EXPIRATION OF THE STATUTE OF LIMITATIONS (AND, TO THE EXTENT NOTIFIED
BY PURCHASER OR SELLER, ANY EXTENSIONS THEREOF) OF THE RESPECTIVE TAXABLE
PERIODS, AND TO ABIDE BY ALL RECORD RETENTION AGREEMENTS ENTERED INTO WITH ANY
GOVERNMENTAL BODY, AND (II) TO GIVE THE OTHER PARTY REASONABLE WRITTEN NOTICE
PRIOR TO TRANSFERRING, DESTROYING OR DISCARDING ANY SUCH BOOKS AND RECORDS AND,
IF THE OTHER PARTY SO REQUESTS, EACH PARTY SHALL ALLOW THE OTHER PARTY THE
OPTION OF TAKING POSSESSION OF SUCH BOOKS AND RECORDS PRIOR TO THEIR DISPOSAL. 
PURCHASER AND SELLER FURTHER AGREE, UPON REQUEST, TO USE THEIR COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN ANY CERTIFICATE OR OTHER DOCUMENT FROM ANY
GOVERNMENTAL BODY OR ANY OTHER PERSON AS MAY BE NECESSARY TO MITIGATE, REDUCE OR
ELIMINATE ANY TAX THAT COULD BE IMPOSED WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED.


(C)           PURCHASER AND SELLER SHALL COOPERATE FULLY, AS AND TO THE EXTENT
REASONABLY REQUESTED BY THE OTHER PARTY, IN CONNECTION OF ACCOMMODATING A 1031
EXCHANGE (AS PROVIDED FOR UNDER IRC SECTION 1031 OF THE CODE).  PURCHASER OR
SELLER RESERVES THE RIGHT, AT OR PRIOR TO CLOSING, TO ASSIGN ITS RIGHTS UNDER
THIS AGREEMENT WITH RESPECT TO ALL OR A PORTION OF THE PURCHASE PRICE, AND THAT
PORTION OF THE ASSETS ASSOCIATED THEREWITH (“1031 ASSETS”), TO A QUALIFIED
INTERMEDIARY (“QI”) (AS THAT TERM IS DEFINED IN SECTION 1.1031(K)-1(G)(4)(V) OF
THE TREASURY REGULATIONS) TO ACCOMPLISH THIS TRANSACTION, IN WHOLE OR IN PART,
IN A MANNER THAT WILL COMPLY WITH THE REQUIREMENTS OF A LIKE-KIND EXCHANGE
(“LIKE-KIND EXCHANGE”) PURSUANT TO SECTION 1031 OF THE CODE.  IF PURCHASER SO
ELECTS, PURCHASER MAY ASSIGN ITS RIGHTS UNDER THIS AGREEMENT TO THE

32


--------------------------------------------------------------------------------


1031 Assets to the QI.  Seller hereby (i) consents to Purchaser’s assignment of
its rights in this Agreement with respect to the 1031 Assets, and (ii) if such
an assignment is made, agrees to transfer all or a portion of the Assets into
the qualified trust account at Closing as directed in writing by Purchaser. 
Purchaser acknowledges and agrees that a whole or partial assignment of this
Agreement to a QI shall not release Purchaser from any of its respective
liabilities and obligations to Seller or expand any liabilities or obligations
of Seller under this Agreement.  Neither party represents to the other that any
particular tax treatment will be given to either party as a result of the
Like-Kind Exchange.  Seller shall not be obligated to pay any additional costs
or incur any additional obligations in its sale of the Assets if such costs are
the result of Purchaser’s Like-Kind Exchange, and Purchaser shall hold harmless
and indemnify Seller from and against all claims, losses and liabilities
(including reasonable attorneys’ fees, court costs and related expenses), if
any, resulting from such a Like-Kind Exchange.


SECTION 7.9            FURTHER ASSURANCES.

After Closing, Seller and Purchaser each agrees to take such further actions and
to execute, acknowledge and deliver all such further documents as are reasonably
requested by the other party for carrying out the purposes of this Agreement or
of any document delivered pursuant to this Agreement.


SECTION 7.10          RESERVED.


SECTION 7.11          INSURANCE; FINANCIAL INFORMATION.


(A)           EFFECTIVE AS OF THE CLOSING DATE, PURCHASER SHALL CAUSE THE
FOLLOWING INSURANCE TO BE CARRIED AND MAINTAINED WITH RESPECT TO THE ASSETS: (I)
GENERAL LIABILITY INSURANCE WITH COMBINED SINGLE LIMITS PER OCCURRENCE OF NOT
LESS THAN $1,000,000.00 FOR BODILY INJURY AND PROPERTY DAMAGE, INCLUDING
PROPERTY DAMAGE BY BLOWOUT AND CRATERING, COMPLETED OPERATIONS, AND CONTRACTUAL
LIABILITY AS RESPECTS ANY CONTRACT INTO WHICH PURCHASER MAY ENTER UNDER THE
TERMS OF THIS AGREEMENT; AND (II) OPERATORS EXTRA EXPENSE INSURANCE WITH LIMITS
OF NOT LESS THAN $1,000,000.00 PER OCCURRENCE, COVERING THE COSTS OF CONTROLLING
A BLOWOUT, AND CERTAIN OTHER RELATED AND/OR RESULTING COSTS AND SEEPAGE AND
POLLUTION LIABILITY.


(B)           BETWEEN THE DATE OF THIS AGREEMENT AND THE CLOSING DATE, SELLER
SHALL DELIVER TO THE CHIEF OPERATING OFFICER OF PURCHASER COPIES OF ALL
PRODUCTION REPORTS AND DAILY DRILLING REPORTS RELATING TO SELLER’S OPERATION OF
THE ASSETS PROMPTLY AFTER THE PREPARATION THEREOF IN THE ORDINARY COURSE OF
BUSINESS.


SECTION 7.12          NO SOLICITATION OF TRANSACTIONS.

So long as Purchaser is not in default of this Agreement or, if Purchaser is in
default hereunder, Purchaser cures such default within ten (10) days after
receiving written notice thereof from Seller, Seller shall not, directly or
indirectly, through any officer, director, stockholder, employee, agent,
financial advisor, banker or other representative or Affiliate, or otherwise,
solicit, initiate, or encourage the submission of any proposal or offer from any
Person relating to any acquisition or purchase of all or any material portion of
the Assets or participate in any negotiations regarding, or furnish to any other
Person any information with respect to, or otherwise cooperate in any way with,
or assist or participate in, facilitate, or encourage, any effort or attempt by
any other Person to do or seek any of the foregoing.  Seller shall communicate
as soon as reasonably practicable to Purchaser the material terms of any such
proposal (and the identity of the party making such proposal) which it may
receive and, if such

33


--------------------------------------------------------------------------------


proposal is in writing, Seller shall promptly deliver a copy of such proposal to
Purchaser.  Seller agrees not to release any third party from, or waive any
provision of, any confidentiality agreement relating to the Assets to which
Seller or any of its Affiliates is a party.  Seller immediately shall cease and
cause to be terminated all existing discussions or negotiations with any parties
conducted heretofore with respect to any of the foregoing.


SECTION 7.13          TRANSITION SERVICES AGREEMENT.

Between the date hereof and the Closing Date, each of Seller and Purchaser shall
use its reasonable efforts to negotiate in good faith a form of transition
services agreement on terms that are mutually acceptable to Seller and Purchaser
to be executed at Closing by Seller and Purchaser (the “Transition Services
Agreement”).


SECTION 7.14          EMPLOYEES.

As promptly as reasonably practical following the execution of this Agreement,
the parties will use reasonable efforts to work together concerning employees.


SECTION 7.15          HEDGES.


(A)           SELLER HAS ENTERED INTO THE HEDGING TRANSACTIONS SET FORTH ON
SCHEDULE 7.15 (THE “HEDGING TRANSACTIONS”) WITH THE COUNTERPARTIES SPECIFIED
THEREIN (THE “COUNTERPARTIES”).  PURCHASER COVENANTS AND AGREES THAT EACH OF THE
COUNTERPARTIES HAS AGREED AND WILL (I) ALLOW THE ASSIGNMENT BY SELLER TO
PURCHASER AT THE CLOSING OF ALL OF THE TRADES THAT ARE THE SUBJECT OF THE
HEDGING TRANSACTIONS AND (II) RELEASE SELLER FROM ANY AND ALL OBLIGATIONS AND
LIABILITIES RELATED OR ATTRIBUTABLE TO SUCH HEDGING TRANSACTIONS UPON SUCH
ASSIGNMENT.  THE RESPECTIVE AGREEMENTS BETWEEN SELLER AND EACH COUNTERPARTY
SHALL BE EVIDENCED BY A NOVATION AGREEMENT THAT IS IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO SELLER.


(B)           AT THE CLOSING, PURCHASER SHALL ACCEPT AN ASSIGNMENT FROM SELLER
OF ALL OF THE TRADES THAT ARE THE SUBJECT OF THE HEDGING TRANSACTIONS AND SHALL
ASSUME ALL OBLIGATIONS AND LIABILITIES ATTRIBUTABLE THERETO PURSUANT TO
DOCUMENTATION REQUIRED BY THE COUNTERPARTIES.


(C)           WITHIN FIVE (5) BUSINESS DAYS OF THE TERMINATION BY PURCHASER OR
SELLER, AS THE CASE MAY BE, OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 10.1,
SELLER SHALL FURNISH TO PURCHASER WRITTEN NOTICE OF WHETHER IT ELECTS TO UNWIND
THE HEDGING TRANSACTIONS.  IF SELLER NOTIFIES PURCHASER THAT IT DOES NOT ELECT
TO UNWIND THE HEDGING TRANSACTIONS, PURCHASER SHALL HAVE NO FURTHER OBLIGATIONS
WHATSOEVER TO SELLER WITH RESPECT TO THE HEDGING TRANSACTIONS.  HOWEVER, IF
SELLER NOTIFIES PURCHASER THAT IT ELECTS TO UNWIND THE HEDGING TRANSACTIONS,
PURCHASER SHALL BE OBLIGATED FOR AND SHALL PROMPTLY PAY, AND PURCHASER DOES
HEREBY AGREE TO INDEMNIFY AND HOLD HARMLESS SELLER FROM AND AGAINST, ANY AND ALL
LOSSES SUFFERED BY SELLER RESULTING FROM OR ATTRIBUTABLE TO THE HEDGING
TRANSACTIONS AND THE UNWIND THEREOF UNLESS THE TERMINATION OF THIS AGREEMENT
RESULTED FROM THE DEFAULT BY SELLER OF ITS OBLIGATIONS UNDER THIS AGREEMENT, IN
WHICH CASE PURCHASER SHALL NOT BE LIABLE FOR SUCH LOSSES.


SECTION 7.16          CONTRIBUTION OF OKLAHOMA ASSETS.

Purchaser has requested that Seller, at least ten (10) Business Days prior to
Closing, (a) form a Delaware limited liability company and (b) contribute or
otherwise transfer all of the Properties and other related Assets located in
Oklahoma to such limited liability company prior to Closing.  Although Purchaser
acknowledges that Seller is under no obligation to

34


--------------------------------------------------------------------------------


accommodate Purchaser’s request, Seller agrees to analyze such request and to
notify Purchaser within ten (10) Business Days after the date hereof as to
whether Seller agrees to accommodate such request.  In the event Seller elects
to accommodate Purchaser’s request, Seller shall convey all membership interests
of such Delaware limited liability company to Purchaser as part of the Assets at
Closing.  Purchaser further acknowledges that if Seller elects not to
accommodate Purchaser’s request, Purchaser shall nonetheless be obligated to
consummate the transactions contemplated under this Agreement in accordance with
the terms hereof.


SECTION 7.17          [RESERVED].


SECTION 7.18          CURE OF MISREPRESENTATIONS.

If any of the representations and warranties contained in Article 5 hereof are
determined (whether by notice from Purchaser or otherwise) to have been untrue
or incorrect as of the date of this Agreement, then any cure by Seller of same
shall be at its own expense.


SECTION 7.19          NAGS.

Anadarko Gathering Company shall have the right to convey NAGS to any Permitted
NAGS Buyer without the prior consent of Purchaser, but not to any other Person
without obtaining the prior written consent of Purchaser, which consent shall
not be unreasonably withheld.  As a condition to such conveyance, the Permitted
NAGS Buyer shall acquire NAGS subject to the terms of the NAGS Agreement.


ARTICLE 8
CONDITIONS TO CLOSING


SECTION 8.1            CONDITIONS OF SELLER TO CLOSING.

The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject, at the option of Seller, to the satisfaction or waiver by
Seller on or prior to Closing of each of the following conditions:


(A)           REPRESENTATIONS. EACH OF THE REPRESENTATIONS AND WARRANTIES OF
PURCHASER CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS (OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES OF PURCHASER THAT ARE
QUALIFIED BY MATERIALITY, WHICH SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF
THE CLOSING DATE AS THOUGH MADE ON AND AS OF THE CLOSING DATE, EXCEPT TO THE
EXTENT THAT ANY SUCH REPRESENTATION OR WARRANTY IS MADE AS OF A SPECIFIED DATE,
IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL HAVE BEEN TRUE AND CORRECT
IN ALL MATERIAL RESPECTS (OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES OF
PURCHASER THAT ARE QUALIFIED BY MATERIALITY, WHICH SHALL BE TRUE AND CORRECT IN
ALL RESPECTS) AS OF SUCH SPECIFIED DATE;


(B)           PERFORMANCE.  PURCHASER SHALL HAVE PERFORMED AND OBSERVED, IN ALL
MATERIAL RESPECTS, ALL COVENANTS AND AGREEMENTS TO BE PERFORMED OR OBSERVED BY
IT UNDER THIS AGREEMENT PRIOR TO OR ON THE CLOSING DATE;


(C)           PROCEEDINGS.  NO PROCEEDING BY A THIRD PARTY (INCLUDING ANY
GOVERNMENTAL BODY) SEEKING TO RESTRAIN, ENJOIN OR OTHERWISE PROHIBIT THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE PENDING
BEFORE ANY GOVERNMENTAL BODY AND NO ORDER,

35


--------------------------------------------------------------------------------


writ, injunction or decree shall have been entered and be in effect by any court
or any Governmental Body of competent jurisdiction, and no statute, rule,
regulation or other requirement shall have been promulgated or enacted and be in
effect, that on a temporary or permanent basis restrains, enjoins or invalidates
the transactions contemplated hereby; provided, however, the Closing shall
proceed notwithstanding any Proceedings seeking to restrain, enjoin or otherwise
prohibit consummation of the transactions contemplated hereby brought by holders
of Preference Rights seeking to enforce such rights with respect to the Assets
with aggregate Allocated Values of less than ten percent (10%) of the total
unadjusted Purchase Price, and the Assets subject to such Proceedings shall be
treated in accordance with Section 7.7;


(D)           DELIVERIES.  PURCHASER SHALL HAVE DELIVERED (OR BE READY, WILLING
AND ABLE TO IMMEDIATELY DELIVER) TO SELLER DULY EXECUTED COUNTERPARTS OF THE
CONVEYANCE AND ALL OTHER DOCUMENTS AND CERTIFICATES TO BE DELIVERED BY PURCHASER
UNDER SECTION 9.3 AND SHALL HAVE PERFORMED (OR BE READY, WILLING AND ABLE TO
IMMEDIATELY PERFORM) THE OTHER OBLIGATIONS REQUIRED TO BE PERFORMED BY IT UNDER
SECTION 9.3;


(E)           TITLE DEFECTS.  THE SUM OF ALL ASSERTED BUT UNCURED TITLE DEFECT
AMOUNTS FOR TITLE DEFECTS DETERMINED UNDER SECTION 3.4(G) PRIOR TO CLOSING, LESS
THE SUM OF ALL TITLE BENEFIT AMOUNTS FOR TITLE BENEFITS DETERMINED UNDER SECTION
3.4(H) PRIOR TO THE CLOSING, PLUS ENVIRONMENTAL DEFECTS AMOUNTS ATTRIBUTABLE TO
ENVIRONMENTAL DEFECTS AND PLUS LOSSES FROM CASUALTIES TO AND TAKINGS OF THE
ASSETS, DETERMINED OR ASSERTED IN ACCORDANCE WITH THIS AGREEMENT, SHALL BE LESS
THAN TEN PERCENT (10%) OF THE TOTAL UNADJUSTED PURCHASE PRICE; AND


(F)            HSR ACT.  ANY WAITING PERIOD APPLICABLE TO THE CONSUMMATION OF
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT UNDER THE HSR ACT SHALL HAVE
LAPSED OR TERMINATED (BY EARLY TERMINATION OR OTHERWISE).


SECTION 8.2            CONDITIONS OF PURCHASER TO CLOSING.

The obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject, at the option of Purchaser, to the satisfaction or waiver
by Purchaser on or prior to Closing of each of the following conditions:


(A)           REPRESENTATIONS. EACH OF THE REPRESENTATIONS AND WARRANTIES OF
SELLER CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS (OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES OF SELLER THAT ARE
QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT, WHICH SHALL BE TRUE AND
CORRECT IN ALL RESPECTS) AS OF THE CLOSING DATE AS THOUGH MADE ON AND AS OF THE
CLOSING DATE, EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATION OR WARRANTY IS
MADE AS OF A SPECIFIED DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL
HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS (OTHER THAN THOSE
REPRESENTATIONS AND WARRANTIES OF SELLER THAT ARE QUALIFIED BY MATERIALITY OR
MATERIAL ADVERSE EFFECT, WHICH SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF
SUCH SPECIFIED DATE;


(B)           PERFORMANCE. SELLER SHALL HAVE PERFORMED AND OBSERVED, IN ALL
MATERIAL RESPECTS, ALL COVENANTS AND AGREEMENTS TO BE PERFORMED OR OBSERVED BY
IT UNDER THIS AGREEMENT PRIOR TO OR ON THE CLOSING DATE;


(C)           PROCEEDINGS.  NO PROCEEDING BY A THIRD PARTY (INCLUDING ANY
GOVERNMENTAL BODY) SEEKING TO RESTRAIN, ENJOIN OR OTHERWISE PROHIBIT THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE PENDING
BEFORE ANY GOVERNMENTAL BODY AND NO ORDER,

36


--------------------------------------------------------------------------------


writ, injunction or decree shall have been entered and be in effect by any court
or any Governmental Body of competent jurisdiction, and no statute, rule,
regulation or other requirement shall have been promulgated or enacted and be in
effect, that on a temporary or permanent basis restrains, enjoins or invalidates
the transactions contemplated hereby; provided, however, the Closing shall
proceed notwithstanding any Proceedings seeking to restrain, enjoin or otherwise
prohibit consummation of the transactions contemplated hereby brought by holders
of Preference Rights seeking to enforce such rights with respect to the Assets
with aggregate Allocated Values of less than ten percent (10%) of the total
unadjusted Purchase Price, and the Assets subject to such Proceedings shall be
treated in accordance with Section 7.7;


(D)           DELIVERIES.  SELLER SHALL HAVE DELIVERED (OR BE READY, WILLING AND
ABLE TO IMMEDIATELY DELIVER) TO PURCHASER DULY EXECUTED COUNTERPARTS OF THE
CONVEYANCE AND ALL OTHER DOCUMENTS AND CERTIFICATES TO BE DELIVERED BY SELLER
UNDER SECTION 9.2;


(E)           TITLE DEFECTS.  THE SUM OF ALL ASSERTED BUT UNCURED TITLE DEFECT
AMOUNTS FOR TITLE DEFECTS DETERMINED UNDER SECTION 3.4(G) PRIOR TO THE CLOSING,
LESS THE SUM OF ALL TITLE BENEFIT AMOUNTS FOR TITLE BENEFITS DETERMINED UNDER
SECTION 3.4(H) PRIOR TO THE CLOSING, PLUS ENVIRONMENTAL DEFECTS AMOUNTS
ATTRIBUTABLE TO ENVIRONMENTAL DEFECTS AND PLUS LOSSES FROM CASUALTIES TO AND
TAKINGS OF THE ASSETS, DETERMINED OR ASSERTED IN ACCORDANCE WITH THIS AGREEMENT,
SHALL BE LESS THAN TEN PERCENT (10%) OF THE UNADJUSTED PURCHASE PRICE;


(F)            HSR ACT.  ANY WAITING PERIOD APPLICABLE TO THE CONSUMMATION OF
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT UNDER THE HSR ACT SHALL HAVE
LAPSED OR TERMINATED (BY EARLY TERMINATION OR OTHERWISE); AND


(G)           REQUIRED TRANSFER REQUIREMENTS.  THE SUM OF ALL ALLOCATED VALUES
FOR ALL RETAINED ASSETS RESULTING FROM TRANSFER REQUIREMENTS THAT HAVE NOT BEEN
OBTAINED OR WAIVED PRIOR TO CLOSING SHALL NOT EXCEED $17,200,000.


ARTICLE 9
CLOSING


SECTION 9.1            TIME AND PLACE OF CLOSING.


(A)           UNLESS THIS AGREEMENT SHALL HAVE BEEN TERMINATED AND THE
TRANSACTIONS HEREIN CONTEMPLATED SHALL HAVE BEEN ABANDONED PURSUANT TO ARTICLE
10, AND SUBJECT TO THE SATISFACTION OR WAIVER OF THE CONDITIONS SET FORTH IN
ARTICLE 8 (OTHER THAN CONDITIONS THE FULFILLMENT OF WHICH BY THEIR NATURE IS TO
OCCUR AT THE COMPLETION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (THE
“CLOSING”)), THE CLOSING SHALL TAKE PLACE AT 10:00 A.M., LOCAL TIME, ON MAY 2,
2007, AT THE OFFICES OF FULBRIGHT & JAWORSKI L.L.P., HOUSTON, TEXAS, UNLESS
ANOTHER DATE, TIME OR PLACE IS MUTUALLY AGREED TO IN WRITING BY PURCHASER AND
SELLER.  IF ANY OF THE CONDITIONS (OTHER THAN CONDITIONS THE FULFILLMENT OF
WHICH BY THEIR NATURE IS TO OCCUR AT THE CLOSING) SET FORTH IN ARTICLE 8 ARE NOT
SATISFIED OR WAIVED AT THE TIME THE CLOSING IS TO OCCUR PURSUANT TO THE
FOREGOING SENTENCE OF THIS SECTION 9.1(A), THEN THE CLOSING SHALL OCCUR ON A
DATE THEREAFTER THAT IS THE THIRD BUSINESS DAY AFTER THE SATISFACTION OR WAIVER
OF ALL SUCH CONDITIONS.


(B)           THE DATE ON WHICH THE CLOSING OCCURS IS HEREIN REFERRED TO AS THE
“CLOSING DATE.”

37


--------------------------------------------------------------------------------



SECTION 9.2            OBLIGATIONS OF SELLER AT CLOSING.

At the Closing, upon the terms and subject to the conditions of this Agreement,
Seller shall deliver or cause to be delivered to Purchaser, or perform or cause
to be performed, the following:


(A)           THE CONVEYANCE IN SUFFICIENT DUPLICATE ORIGINALS TO ALLOW
RECORDING IN ALL APPROPRIATE JURISDICTIONS AND OFFICES, DULY EXECUTED BY SELLER;


(B)           LETTERS-IN-LIEU OF TRANSFER ORDERS COVERING THE ASSETS, DULY
EXECUTED BY SELLER;


(C)           A CERTIFICATE DULY EXECUTED BY AN AUTHORIZED CORPORATE OFFICER OF
SELLER, DATED AS OF CLOSING, CERTIFYING ON BEHALF OF SELLER THAT THE CONDITIONS
SET FORTH IN SECTION 8.2(A) AND SECTION 8.2(B) HAVE BEEN FULFILLED;


(D)           A LEGAL OPINION OF APC’S ASSOCIATE GENERAL COUNSEL, DATED AS OF
THE CLOSING, REGARDING THE DUE AUTHORIZATION, EXECUTION, DELIVERY AND
PERFORMANCE BY SELLER OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO PURCHASER;


(E)           THE TRANSITION SERVICES AGREEMENT, DULY EXECUTED BY SELLER; AND


(F)            THE SEISMIC LICENSE, DULY EXECUTED BY SELLER.


SECTION 9.3            OBLIGATIONS OF PURCHASER AT CLOSING.

At the Closing, upon the terms and subject to the conditions of this Agreement,
Purchaser shall deliver or cause to be delivered to Seller, or perform or caused
to be performed, the following:


(A)           A WIRE TRANSFER OF THE CLOSING PAYMENT, IN SAME-DAY FUNDS;


(B)           THE CONVEYANCE, DULY EXECUTED BY PURCHASER;


(C)           LETTERS-IN-LIEU OF TRANSFER ORDERS COVERING THE ASSETS, DULY
EXECUTED BY PURCHASER;


(D)           A CERTIFICATE BY AN AUTHORIZED CORPORATE OFFICER OF PURCHASER,
DATED AS OF CLOSING, CERTIFYING ON BEHALF OF PURCHASER THAT THE CONDITIONS SET
FORTH IN SECTION 8.1(A) AND SECTION 8.1(B) HAVE BEEN FULFILLED;


(E)           A LEGAL OPINION OF COUNSEL TO PURCHASER, DATED AS OF THE CLOSING,
REGARDING THE DUE AUTHORIZATION, EXECUTION, DELIVERY AND PERFORMANCE BY
PURCHASER OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO SELLER;


(F)            THE TRANSITION SERVICES AGREEMENT, DULY EXECUTED BY PURCHASER;
AND


(G)           THE SEISMIC LICENSE, DULY EXECUTED BY PURCHASER.


SECTION 9.4            CLOSING ADJUSTMENTS.


(A)           NOT LATER THAN THREE (3) BUSINESS DAYS PRIOR TO THE CLOSING DATE,
SELLER SHALL PREPARE AND DELIVER TO PURCHASER, BASED UPON THE BEST INFORMATION
AVAILABLE TO SELLER, A PRELIMINARY SETTLEMENT STATEMENT ESTIMATING THE ADJUSTED
PURCHASE PRICE AFTER GIVING EFFECT TO ALL ADJUSTMENTS LISTED IN SECTION 2.2. 
THE ESTIMATE DELIVERED IN ACCORDANCE WITH THIS SECTION

38


--------------------------------------------------------------------------------


9.4(a) shall constitute the dollar amount to be paid by Purchaser to Seller at
the Closing (the “Closing Payment”). Until one (1) Business Day before the
Closing Date, Purchaser shall have the opportunity to review and discuss the
preliminary settlement statement with Seller; provided, however, Seller shall
not be required to make any change thereto to which Seller does not agree.


(B)           AS SOON AS REASONABLY PRACTICABLE AFTER THE CLOSING BUT NOT LATER
THAN NINETY (90) DAYS FOLLOWING THE CLOSING DATE, SELLER SHALL PREPARE AND
DELIVER TO PURCHASER A STATEMENT SETTING FORTH THE FINAL CALCULATION OF THE
AGREED PURCHASE PRICE AND SHOWING THE CALCULATION OF EACH ADJUSTMENT, BASED, TO
THE EXTENT POSSIBLE, ON ACTUAL CREDITS, CHARGES, RECEIPTS AND OTHER ITEMS BEFORE
AND AFTER THE EFFECTIVE TIME AND TAKING INTO ACCOUNT ALL ADJUSTMENTS PROVIDED
FOR IN THIS AGREEMENT (THE “FINAL PURCHASE PRICE”). SELLER SHALL, AT PURCHASER’S
REQUEST, SUPPLY REASONABLE DOCUMENTATION AVAILABLE TO SUPPORT ANY CREDIT,
CHARGE, RECEIPT OR OTHER ITEM.  SELLER SHALL AFFORD PURCHASER AND ITS
REPRESENTATIVES THE OPPORTUNITY TO REVIEW SUCH STATEMENT AND THE SUPPORTING
SCHEDULES, ANALYSES, WORKPAPERS, AND OTHER UNDERLYING RECORDS OR DOCUMENTATION
AS ARE REASONABLY NECESSARY AND APPROPRIATE IN PURCHASER’S REVIEW OF SUCH
STATEMENT.  EACH PARTY SHALL COOPERATE FULLY AND PROMPTLY WITH THE OTHER AND
THEIR RESPECTIVE REPRESENTATIVES IN SUCH EXAMINATION WITH RESPECT TO ALL
REASONABLE REQUESTS RELATED THERETO.  AS SOON AS REASONABLY PRACTICABLE BUT NOT
LATER THAN THE 30TH DAY FOLLOWING RECEIPT OF SELLER’S STATEMENT HEREUNDER,
PURCHASER SHALL DELIVER TO SELLER A WRITTEN REPORT CONTAINING ANY CHANGES THAT
PURCHASER PROPOSES BE MADE TO SUCH STATEMENT. SELLER AND PURCHASER SHALL
UNDERTAKE TO AGREE ON THE FINAL STATEMENT OF THE FINAL PURCHASE PRICE NO LATER
THAN ONE HUNDRED EIGHTY (180) DAYS AFTER THE CLOSING DATE (THE “FINAL SETTLEMENT
DATE”).  IN THE EVENT THAT SELLER AND PURCHASER CANNOT REACH AGREEMENT BY THE
FINAL SETTLEMENT DATE, EITHER PARTY MAY REFER THE REMAINING MATTERS IN DISPUTE
TO ERNST & YOUNG LLP, OR SUCH OTHER NATIONALLY-RECOGNIZED INDEPENDENT ACCOUNTING
FIRM AS MAY BE MUTUALLY ACCEPTED BY PURCHASER AND SELLER, FOR REVIEW AND FINAL
DETERMINATION (THE “AGREED ACCOUNTING FIRM”).  IF ISSUES ARE SUBMITTED TO THE
AGREED ACCOUNTING FIRM FOR RESOLUTION, SELLER AND PURCHASER SHALL EACH ENTER
INTO A CUSTOMARY ENGAGEMENT LETTER WITH THE AGREED ACCOUNTING FIRM AT THE TIME
THE ISSUES REMAINING IN DISPUTE ARE SUBMITTED TO THE AGREED ACCOUNTING FIRM. 
THE AGREED ACCOUNTING FIRM WILL BE DIRECTED TO (I) REVIEW THE STATEMENT SETTING
FORTH SELLER’S CALCULATION OF THE FINAL PURCHASE PRICE AND THE RECORDS RELATING
THERETO ONLY WITH RESPECT TO ITEMS IDENTIFIED BY PURCHASER IN ITS WRITTEN REPORT
CONTAINING CHANGES TO SUCH STATEMENT THAT REMAIN DISPUTED IMMEDIATELY FOLLOWING
THE FINAL SETTLEMENT DATE AND (II) DETERMINE THE FINAL ADJUSTMENTS.  EACH PARTY
SHALL FURNISH THE AGREED ACCOUNTING FIRM SUCH WORK PAPERS AND OTHER RECORDS AND
INFORMATION RELATING TO THE OBJECTIONS IN DISPUTE AS THE AGREED ACCOUNTING FIRM
MAY REASONABLY REQUEST AND THAT ARE AVAILABLE TO SUCH PARTY OR ITS AFFILIATES
(AND SUCH PARTIES’ INDEPENDENT PUBLIC ACCOUNTANTS).  THE PARTIES WILL, AND WILL
CAUSE THEIR REPRESENTATIVES TO, COOPERATE AND ASSIST IN THE CONDUCT OF ANY
REVIEW BY THE AGREED ACCOUNTING FIRM, INCLUDING, BUT NOT LIMITED TO, MAKING
AVAILABLE BOOKS, RECORDS AND, AS AVAILABLE, PERSONNEL AS REASONABLY REQUIRED. 
THE AGREED ACCOUNTING FIRM SHALL CONDUCT THE ARBITRATION PROCEEDINGS IN HOUSTON,
TEXAS IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION, TO THE EXTENT SUCH RULES DO NOT CONFLICT WITH THE TERMS
OF THIS SECTION 9.4.  THE AGREED ACCOUNTING FIRM’S DETERMINATION SHALL BE MADE
WITHIN THIRTY (30) DAYS AFTER SUBMISSION OF THE MATTERS IN DISPUTE AND SHALL BE
FINAL AND BINDING ON BOTH PARTIES, WITHOUT RIGHT OF APPEAL AND SUCH DECISION
SHALL CONSTITUTE AN ARBITRAL AWARD UPON WHICH A JUDGMENT MAY BE ENTERED BY A
COURT HAVING JURISDICTION THEREOF.  IN DETERMINING THE PROPER AMOUNT OF ANY
ADJUSTMENT TO THE FINAL PURCHASE PRICE, THE AGREED ACCOUNTING FIRM SHALL NOT
INCREASE THE FINAL PURCHASE PRICE MORE THAN THE INCREASE PROPOSED BY SELLER NOR
DECREASE THE FINAL ASSET VALUE MORE THAN THE DECREASE PROPOSED BY PURCHASER, AS
APPLICABLE, AND MAY NOT AWARD DAMAGES OR PENALTIES TO EITHER PARTY WITH RESPECT
TO ANY MATTER. SELLER AND PURCHASER SHALL EACH BEAR ITS OWN LEGAL FEES AND OTHER
COSTS OF PRESENTING ITS CASE. EACH PARTY SHALL BEAR ONE-HALF OF THE COSTS AND
EXPENSES

39


--------------------------------------------------------------------------------


of the accounting firm. Within ten (10) Business Days after the date on which
the parties or the Agreed Accounting Firm, as applicable, finally determines the
disputed matters, (x) Purchaser shall pay to Seller the amount by which the
Final Purchase Price exceeds the Closing Payment or (y) Seller shall pay to
Purchaser the amount by which the Closing Payment exceeds the Final Purchase
Price, as applicable. Any post-Closing payment pursuant to this Section 9.4(b)
shall bear interest at the Agreed Interest Rate from (but not including) the
Closing Date to (and including) the date both Purchaser and Seller have executed
the final settlement statement.


(C)           ALL PAYMENTS MADE OR TO BE MADE HEREUNDER TO SELLER SHALL BE BY
ELECTRONIC TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT OF ANADARKO
PETROLEUM CORPORATION, ACCOUNT NO. 5762707 AT JPMORGAN CHASE, CHICAGO, IL, ABA
NO. 021000021, FOR THE CREDIT OF SELLER OR TO SUCH OTHER BANK AND ACCOUNT AS MAY
BE SPECIFIED BY SELLER IN WRITING. ALL PAYMENTS MADE OR TO BE MADE HEREUNDER TO
PURCHASER SHALL BE BY ELECTRONIC TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO A
BANK AND ACCOUNT SPECIFIED BY PURCHASER IN WRITING TO SELLER.


ARTICLE 10
TERMINATION


SECTION 10.1          TERMINATION.

This Agreement may be terminated and the transactions contemplated hereby
abandoned at any time prior to the Closing:


(A)           BY MUTUAL WRITTEN CONSENT OF SELLER AND PURCHASER;


(B)           BY EITHER SELLER OR PURCHASER, IF:

(I)                                     THE CLOSING SHALL NOT HAVE OCCURRED ON
OR BEFORE JUNE 1, 2007 (THE “TERMINATION DATE”); PROVIDED, HOWEVER, THAT THE
RIGHT TO TERMINATE THIS AGREEMENT UNDER THIS SECTION 10.1(B)(I) SHALL NOT BE
AVAILABLE (A) TO SELLER, IF ANY BREACH OF THIS AGREEMENT BY SELLER HAS BEEN THE
PRINCIPAL CAUSE OF, OR RESULTED IN, THE FAILURE OF THE CLOSING TO OCCUR ON OR
BEFORE THE TERMINATION DATE OR (B) TO PURCHASER, IF ANY BREACH OF THIS AGREEMENT
BY PURCHASER HAS BEEN THE PRINCIPAL CAUSE OF, OR RESULTED IN, THE FAILURE OF THE
CLOSING TO OCCUR ON OR BEFORE THE TERMINATION DATE; OR

(II)                                  THERE SHALL BE ANY LAW THAT MAKES
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY ILLEGAL OR OTHERWISE
PROHIBITED OR A GOVERNMENTAL BODY SHALL HAVE ISSUED AN ORDER, DECREE, OR RULING
OR TAKEN ANY OTHER ACTION PERMANENTLY RESTRAINING, ENJOINING, OR OTHERWISE
PROHIBITING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND SUCH
ORDER, DECREE, RULING, OR OTHER ACTION SHALL HAVE BECOME FINAL AND NON
APPEALABLE;


(C)           BY SELLER, IF (I) ANY OF THE REPRESENTATIONS AND WARRANTIES OF
PURCHASER CONTAINED IN THIS AGREEMENT SHALL NOT BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS (PROVIDED THAT ANY SUCH REPRESENTATION OR WARRANTY THAT IS
ALREADY QUALIFIED BY A MATERIALITY STANDARD OR A MATERIAL ADVERSE EFFECT
QUALIFICATION SHALL NOT BE FURTHER QUALIFIED); OR (II) PURCHASER SHALL HAVE
FAILED TO FULFILL IN ANY MATERIAL RESPECT ANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT; AND, IN THE CASE OF EACH OF CLAUSES (I) AND (II), SUCH
MISREPRESENTATION, OR BREACH OF WARRANTY, IF CURABLE, HAS NOT BEEN CURED WITHIN
TEN (10) DAYS AFTER WRITTEN NOTICE THEREOF FROM SELLER TO PURCHASER; PROVIDED

40


--------------------------------------------------------------------------------


that any cure period shall not extend beyond the Termination Date and shall not
extend the Termination Date; or


(D)           BY PURCHASER, IF (I) ANY OF THE REPRESENTATIONS AND WARRANTIES OF
SELLER CONTAINED IN THIS AGREEMENT SHALL NOT BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS (PROVIDED THAT ANY SUCH REPRESENTATION OR WARRANTY THAT IS ALREADY
QUALIFIED BY A MATERIALITY OR MATERIAL ADVERSE EFFECT QUALIFICATION SHALL NOT BE
FURTHER QUALIFIED); OR (II) SELLER SHALL HAVE FAILED TO FULFILL IN ANY MATERIAL
RESPECT ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, AND, IN THE CASE OF EACH OF
CLAUSES (I) AND (II), SUCH MISREPRESENTATION, BREACH OF WARRANTY OR FAILURE, IF
CURABLE, HAS NOT BEEN CURED WITHIN TEN (10) DAYS AFTER WRITTEN NOTICE THEREOF
FROM PURCHASER TO SELLER; PROVIDED THAT ANY CURE PERIOD SHALL NOT EXTEND BEYOND
THE TERMINATION DATE AND SHALL NOT EXTEND THE TERMINATION DATE.


SECTION 10.2          EFFECT OF TERMINATION.

If this Agreement is terminated pursuant to Section 10.1, this Agreement shall
become void and of no further force or effect (except for the provisions of
Section 4.4, Section 5.6, Section 6.5, Section 7.5, Section 7.15, Section 11.10,
Section 11.11 and Section 11.12 of this Agreement and this Article 10, the
Section entitled “Definitions,” and Article 12 (other than Section 12.6), all of
which shall continue in full force and effect).  Notwithstanding the foregoing,
nothing contained in this Section 10.2 shall relieve any party from liability
for Losses resulting from its breach of this Agreement.


SECTION 10.3          DISTRIBUTION OF DEPOSIT UPON TERMINATION.


(A)           IF SELLER TERMINATES THIS AGREEMENT (I) BECAUSE PURCHASER HAS
FAILED TO COMPLY WITH ANY PROVISION OF SECTIONS 8.1(A), 8.1(B) OR 8.1(D); OR
(II) AS THE RESULT OF ANY DEFAULT OR BREACH BY PURCHASER OF PURCHASER’S
OBLIGATIONS HEREUNDER, THEN SELLER MAY RETAIN THE DEPOSIT, AS ITS SOLE AND
EXCLUSIVE REMEDY AS LIQUIDATED DAMAGES, FREE OF ANY CLAIMS BY PURCHASER OR ANY
OTHER PERSON WITH RESPECT THERETO.  IT IS EXPRESSLY STIPULATED BY THE PARTIES
THAT THE ACTUAL AMOUNT OF DAMAGES RESULTING FROM SUCH A TERMINATION WOULD BE
DIFFICULT IF NOT IMPOSSIBLE TO DETERMINE ACCURATELY BECAUSE OF THE UNIQUE NATURE
OF THIS AGREEMENT, THE UNIQUE NATURE OF THE ASSETS, THE UNCERTAINTIES OF
APPLICABLE COMMODITY MARKETS AND DIFFERENCES OF OPINION WITH RESPECT TO SUCH
MATTERS, AND THAT THE LIQUIDATED DAMAGES PROVIDED FOR HEREIN ARE A REASONABLE
ESTIMATE BY THE PARTIES OF SUCH DAMAGES.


(B)           IF THIS AGREEMENT IS TERMINATED FOR ANY REASON OTHER THAN THE
REASONS SET FORTH IN SECTION 10.3(A), THEN SELLER SHALL DELIVER THE DEPOSIT TO
PURCHASER WITHOUT INTEREST THEREON, FREE OF ANY CLAIMS BY SELLER OR ANY OTHER
PERSON WITH RESPECT THERETO AFTER PURCHASER HAS SATISFIED ITS OBLIGATIONS UNDER
SECTION 7.15.


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
PURCHASER SHALL NOT BE ENTITLED TO RECEIVE INTEREST ON THE DEPOSIT, WHETHER THE
DEPOSIT IS APPLIED AGAINST THE PURCHASE PRICE OR RETURNED TO PURCHASER PURSUANT
TO THIS SECTION 10.3.

41


--------------------------------------------------------------------------------



ARTICLE 11
POST-CLOSING OBLIGATIONS; INDEMNIFICATION;
LIMITATIONS; DISCLAIMERS AND WAIVERS


SECTION 11.1          RECEIPTS.

Except as otherwise provided in this Agreement, any Hydrocarbons produced from
or attributable to the Assets (and all products and proceeds attributable
thereto) and any other income, proceeds, receipts and credits attributable to
the Assets which are not reflected in the adjustments to the Purchase Price
following the final adjustment pursuant to Section 9.4(b) shall be treated as
follows: (a) all Hydrocarbons produced from or attributable to the Assets (and
all products and proceeds attributable thereto) and all other income, proceeds,
receipts and credits earned with respect to the Assets to which Purchaser is
entitled under Section 1.4 shall be the sole property and entitlement of
Purchaser, and, to the extent received by Seller, Seller shall fully disclose,
account for and remit the same promptly to Purchaser, and (b) all Hydrocarbons
produced from or attributable to the Assets (and all products and proceeds
attributable thereto) and all other income, proceeds, receipts and credits
earned with respect to the Assets to which Seller is entitled under Section 1.4
shall be the sole property and entitlement of Seller and, to the extent received
by Purchaser, Purchaser shall fully disclose, account for and remit  the same
promptly to Seller.


SECTION 11.2          EXPENSES.

Except for Royalty Amounts and except as otherwise provided in this Agreement,
any Property Costs which are not reflected in the adjustments to the Purchase
Price following the final adjustment pursuant to Section 9.4(b) shall be treated
as follows: (a) all Property Costs for which Seller is responsible under Section
1.4 shall be the sole obligation of Seller and Seller shall promptly pay, or if
paid by Purchaser, promptly reimburse Purchaser for and hold Purchaser harmless
from and against same; and (b) all Property Costs for which Purchaser is
responsible under Section 1.4 shall be the sole obligation of Purchaser, and
Purchaser shall promptly pay, or if paid by Seller, promptly reimburse Seller
for and hold Seller harmless from and against same. Seller is entitled to
resolve all joint interest audits and other audits of Property Costs covering
periods for which Seller is wholly responsible and Purchaser is entitled to
resolve all joint interest audits and other audits of Property Costs covering
periods for which Purchaser is in whole or in part responsible; provided that
Purchaser shall not agree to any adjustments to previously assessed costs for
which Seller is liable without the prior written consent of Seller, such consent
not to be unreasonably withheld. Purchaser shall provide Seller with a copy of
all applicable audit reports and written audit agreements received by Purchaser
and relating to periods for which Seller is partially responsible.


SECTION 11.3          ASSUMED SELLER OBLIGATIONS.

Subject to the indemnification by Seller under  Section 11.5, on the Closing
Date, Purchaser shall assume and hereby agrees to fulfill, perform, pay and
discharge (or cause to be fulfilled, performed, paid or discharged) all of the
obligations and liabilities of Seller, known or unknown, with respect to the
Assets, regardless of whether such obligations or liabilities arose prior to, on
or after the Effective Time, including but not limited to obligations to (a)
furnish makeup gas according to the terms of applicable gas sales, gathering or
transportation contracts, and to satisfy all other gas balancing obligations, if
any, (b) pay working interests, royalties, overriding royalties and other
interests held in suspense, (c) properly plug and abandon any and all wells,
including inactive wells or temporarily abandoned wells, drilled on the
Properties, as required by Law, (d) replug any well, wellbore, or previously
plugged well on the Properties to the extent required by Governmental Body, (e)
dismantle, salvage and remove any equipment, structures, materials, platforms,
flowlines, and property of whatever kind related to or associated with
operations and activities conducted on the Properties, (f) clean up, restore
and/or remediate the premises covered by or related to the Assets in accordance
with applicable agreements and Laws, (g) perform all obligations applicable to
or imposed on the

 

42


--------------------------------------------------------------------------------


lessee, owner, or operator under the Leases or with respect to the Mineral
Interests and related contracts, or as required by applicable Laws, and (h) pay
working interests, royalties, overriding royalties and other interests payable
to third parties on account of production from the Assets other than any
royalties owed on account of production from the Properties before the Closing
Date as a result of or attributable to the resolution of the Royalty Actions
(collectively, “Royalty Amounts”) (all of said obligations and liabilities,
subject to the exclusions below, herein being referred to as the “Assumed Seller
Obligations”); provided, however, that the Assumed Seller Obligations shall not
include, and Purchaser shall have no obligation to assume, any obligations or
liabilities of Seller to the extent that they are (such excluded obligations and
liabilities, the “Excluded Seller Obligations”):

(I)                                     ATTRIBUTABLE TO OR ARISE OUT OF THE
EXCLUDED ASSETS;

(II)                                  EXCEPT FOR ROYALTY AMOUNTS AND EXCEPT TO
THE EXTENT COVERED BY SECTION 11.3(V)(D) BELOW, THE CONTINUING RESPONSIBILITY OF
SELLER UNDER SECTION 11.1 OR SECTION 11.2;

(III)                               ATTRIBUTABLE TO OR ARISING OUT OF MATTERS
FOR WHICH SELLER IS REQUIRED TO INDEMNIFY PURCHASER UNDER SECTION 11.5(C);

(IV)                              EXCEPT FOR ROYALTY AMOUNTS, PROPERTY COSTS FOR
WHICH SELLER IS RESPONSIBLE PURSUANT TO SECTION 1.4(B);

(V)                                 (A) ATTRIBUTABLE TO OR ARISING OUT OF
PROCEEDINGS SET FORTH UNDER CATEGORY 1 ON SCHEDULE 5.7(A), (B) LOSSES OWED AS A
RESULT OF THE RESOLUTION OF THE PROCEEDING LISTED IN ITEM 6 UNDER CATEGORY 3 ON
SCHEDULE 5.7(A) TO THE EXTENT SUCH LOSSES RESULT FROM OR ARE ATTRIBUTABLE TO
PRODUCTION FROM THE PROPERTIES OCCURRING BEFORE THE CLOSING DATE, (C) LOSSES
OWED AS A RESULT OF THE RESOLUTION OF THE PROCEEDING LISTED IN ITEM 7 UNDER
CATEGORY 3 ON SCHEDULE 5.7(A) TO THE EXTENT SUCH LOSSES RESULT FROM OR ARE
ATTRIBUTABLE TO ACTIONS OCCURRING BEFORE THE CLOSING DATE, (D) ROYALTIES OWED ON
ACCOUNT OF PRODUCTION FROM THE PROPERTIES BEFORE THE CLOSING DATE AS A RESULT OF
OR ATTRIBUTABLE TO THE RESOLUTION OF THE ROYALTY ACTIONS AND ALL OTHER LOSSES
OWED AS A RESULT OF THE RESOLUTION OF THE ROYALTY ACTIONS TO THE EXTENT SUCH
LOSSES RESULT FROM OR ARE ATTRIBUTABLE TO PRODUCTION FROM SUCH PROPERTIES BEFORE
THE CLOSING DATE, (E) PROCEEDINGS ARISING OUT OF OR ATTRIBUTABLE TO SELLER’S
OWNERSHIP OR OPERATION OF THE ASSETS ARISING AFTER THE DATE HEREOF BUT BEFORE
CLOSING, OR (F) PROCEEDINGS THAT ARISE AFTER CLOSING FOR PERSONAL INJURY OR
DEATH ARISING AND OCCURRING BEFORE CLOSING WHICH IS ATTRIBUTABLE TO SELLER’S (OR
ITS AFFILIATES’) OWNERSHIP OR OPERATION OF THE ASSETS;

(VI)                              ATTRIBUTABLE TO OR ARISE OUT OF ANY
NONCOMPLIANCE OF LAW SET FORTH ON SCHEDULE 5.7(B);

(VII)                           RETAINED EMPLOYEE LIABILITIES; OR

(VIII)                        ATTRIBUTABLE TO OR ARISE OUT OF ANY OFF-SITE
ENVIRONMENTAL LIABILITIES OCCURRING PRIOR TO THE CLOSING DATE THAT RELATE TO THE
ASSETS.

43


--------------------------------------------------------------------------------



SECTION 11.4          SURVIVAL.


(A)           ALL REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER
CONTAINED HEREIN SHALL SURVIVE THE CLOSING DATE AND SHALL TERMINATE ON THE FIRST
ANNIVERSARY OF THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 5.3, SECTION 5.4, SECTION 5.6, SECTION 5.8,
SECTION 6.2, SECTION 6.3, AND SECTION 6.5 (COLLECTIVELY, THE “FUNDAMENTAL
REPRESENTATIONS”) SHALL SURVIVE UNTIL THE EXPIRATION OF THE APPLICABLE STATUTE
OF LIMITATIONS PERIOD.  UPON THE TERMINATION OF A REPRESENTATION OR WARRANTY IN
ACCORDANCE WITH THE FOREGOING, SUCH REPRESENTATION OR WARRANTY SHALL HAVE NO
FURTHER FORCE OR EFFECT FOR ANY PURPOSE UNDER THIS AGREEMENT.  THE COVENANTS AND
OTHER AGREEMENTS OF SELLER AND PURCHASER SET FORTH IN THIS AGREEMENT SHALL
SURVIVE THE CLOSING DATE UNTIL FULLY PERFORMED.


(B)           NO PARTY HERETO SHALL HAVE ANY INDEMNIFICATION OBLIGATION PURSUANT
TO THIS ARTICLE 11 OR OTHERWISE IN RESPECT OF ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT UNLESS IT SHALL HAVE RECEIVED FROM THE PARTY SEEKING
INDEMNIFICATION A WRITTEN NOTICE (A “CLAIM NOTICE”) OF THE EXISTENCE OF THE
CLAIM FOR OR IN RESPECT OF WHICH INDEMNIFICATION IN RESPECT OF SUCH
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT IS BEING SOUGHT ON OR BEFORE THE
EXPIRATION OF THE APPLICABLE SURVIVAL PERIOD SET FORTH IN SECTION 11.4(A).  IF
AN INDEMNIFIED PARTY DELIVERS A CLAIM NOTICE TO AN INDEMNIFYING PARTY BEFORE THE
EXPIRATION OF THE APPLICABLE SURVIVAL PERIOD SET FORTH IN SECTION 11.4(A), THEN
THE APPLICABLE REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT SHALL SURVIVE
UNTIL, BUT ONLY FOR PURPOSES OF, THE RESOLUTION OF THE MATTER COVERED BY SUCH
CLAIM NOTICE.  A CLAIM NOTICE SHALL SET FORTH WITH REASONABLE SPECIFICITY (1)
THE BASIS FOR SUCH CLAIM UNDER THIS AGREEMENT, AND THE FACTS THAT OTHERWISE FORM
THE BASIS OF SUCH CLAIM AND (2) TO THE EXTENT REASONABLY ESTIMABLE, AN ESTIMATE
OF THE AMOUNT OF SUCH CLAIM (WHICH ESTIMATE SHALL NOT BE CONCLUSIVE OF THE FINAL
AMOUNT OF SUCH CLAIM) AND AN EXPLANATION OF THE CALCULATION OF SUCH ESTIMATE.


SECTION 11.5          INDEMNIFICATION BY SELLER.

From and after the Closing, subject to the terms and conditions of this Article
11, Seller shall jointly and severally indemnify, defend and hold harmless
Purchaser and its directors, officers, employees, stockholders, members, agents,
consultants, advisors and other representatives (including legal counsel,
accountants and financial advisors) and Affiliates and the successors and
permitted assigns of this Agreement of Purchaser (collectively, the “Purchaser
Indemnified Persons”) from and against any and all Losses asserted against,
resulting from, imposed upon, or incurred or suffered by any Purchaser
Indemnified Person to the extent resulting from, arising out of or relating to:


(A)           ANY BREACH OF ANY REPRESENTATION OR WARRANTY OF SELLER CONTAINED
IN THIS AGREEMENT OR CONFIRMED IN ANY CERTIFICATE FURNISHED BY OR ON BEHALF OF
SELLER IN CONNECTION WITH THIS AGREEMENT;


(B)           ANY BREACH OR NONFULFILLMENT OF OR FAILURE TO PERFORM ANY COVENANT
OR AGREEMENT OF SELLER CONTAINED IN THIS AGREEMENT OR CONFIRMED IN ANY
CERTIFICATE FURNISHED BY OR ON BEHALF OF SELLER IN CONNECTION WITH THIS
AGREEMENT; AND


(C)           ANY EXCLUDED SELLER OBLIGATIONS.


SECTION 11.6          INDEMNIFICATION BY PURCHASER.

From and after the Closing, subject to the terms and conditions of this Article
11, Purchaser shall indemnify, defend and hold harmless Seller and its
directors, officers, employees, agents, consultants, stockholders, advisors and
other representatives (including

44


--------------------------------------------------------------------------------


legal counsel, accountants and financial advisors), and Seller’s successors,
permitted assigns of this Agreement and Affiliates (collectively, the “Seller
Indemnified Persons”) from and against any and all Losses, asserted against,
resulting from, imposed upon, or incurred or suffered by any Seller Indemnified
Person, directly or indirectly, to the extent resulting from, arising out of, or
relating to:


(A)           ANY BREACH OF ANY REPRESENTATION OR WARRANTY OF PURCHASER
CONTAINED IN THIS AGREEMENT OR CONFIRMED IN ANY CERTIFICATE FURNISHED BY OR ON
BEHALF OF PURCHASER TO SELLER IN CONNECTION WITH THIS AGREEMENT REGARDLESS OF
FAULT;


(B)           ANY BREACH OR NONFULFILLMENT OF OR FAILURE TO PERFORM ANY COVENANT
OR AGREEMENT OF PURCHASER CONTAINED IN THIS AGREEMENT REGARDLESS OF FAULT OR
CONFIRMED IN ANY CERTIFICATE FURNISHED BY OR ON BEHALF OF PURCHASER TO SELLER IN
CONNECTION WITH THIS AGREEMENT;


(C)           THE OWNERSHIP, USE OR OPERATION OF THE ASSETS AFTER THE EFFECTIVE
TIME;


(D)           THE ASSUMED SELLER OBLIGATIONS REGARDLESS OF FAULT; AND


(E)           ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE RELEASE OF
MATERIALS INTO THE ENVIRONMENT OR PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL
RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF THE
ASSETS, REGARDLESS OF FAULT.


SECTION 11.7          INDEMNIFICATION PROCEEDINGS.


(A)           IN THE EVENT THAT ANY CLAIM OR DEMAND FOR WHICH SELLER OR
PURCHASER (SUCH PERSON, AN “INDEMNIFYING PARTY”) MAY BE LIABLE TO AN PURCHASER
INDEMNIFIED PERSON UNDER SECTION 11.5 OR TO AN SELLER INDEMNIFIED PERSON UNDER
SECTION 11.6 (AN “INDEMNIFIED PARTY”) IS ASSERTED AGAINST OR SOUGHT TO BE
COLLECTED FROM AN INDEMNIFIED PARTY BY A THIRD PARTY (A “THIRD PARTY CLAIM,”)
THE INDEMNIFIED PARTY SHALL WITH REASONABLE PROMPTNESS NOTIFY THE INDEMNIFYING
PARTY OF SUCH THIRD PARTY CLAIM BY DELIVERY OF A CLAIM NOTICE, PROVIDED THAT THE
FAILURE OR DELAY TO SO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE THE
INDEMNIFYING PARTY OF ITS OBLIGATIONS UNDER THIS ARTICLE 11, EXCEPT (AND SOLELY)
TO THE EXTENT THAT THE INDEMNIFYING PARTY DEMONSTRATES THAT ITS DEFENSE OF SUCH
THIRD PARTY CLAIM IS ACTUALLY AND MATERIALLY PREJUDICED THEREBY.  THE
INDEMNIFYING PARTY SHALL HAVE THIRTY (30) DAYS FROM RECEIPT OF THE CLAIM NOTICE
FROM THE INDEMNIFIED PARTY (IN THIS SECTION 11.7, THE “NOTICE PERIOD”) TO NOTIFY
THE INDEMNIFIED PARTY WHETHER OR NOT THE INDEMNIFYING PARTY DESIRES, AT THE
INDEMNIFYING PARTY’S SOLE COST AND EXPENSE, TO DEFEND THE INDEMNIFIED PARTY
AGAINST SUCH CLAIM OR DEMAND; PROVIDED, THAT THE INDEMNIFIED PARTY IS HEREBY
AUTHORIZED PRIOR TO AND DURING THE NOTICE PERIOD, AND AT THE COST AND EXPENSE OF
THE INDEMNIFYING PARTY, TO FILE ANY MOTION, ANSWER OR OTHER PLEADING THAT IT
SHALL REASONABLY DEEM NECESSARY TO PROTECT ITS INTERESTS OR THOSE OF THE
INDEMNIFYING PARTY.  THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO ASSUME THE
DEFENSE OF SUCH THIRD PARTY CLAIM ONLY IF AND FOR SO LONG AS THE INDEMNIFYING
PARTY (I) NOTIFIES THE INDEMNIFIED PARTY DURING THE NOTICE PERIOD THAT THE
INDEMNIFYING PARTY IS ASSUMING THE DEFENSE OF SUCH THIRD PARTY CLAIM, (II) USES
COUNSEL OF ITS OWN CHOOSING THAT IS REASONABLY SATISFACTORY TO THE INDEMNIFIED
PARTY, AND (III) CONDUCTS THE DEFENSE OF SUCH THIRD PARTY CLAIM IN AN ACTIVE AND
DILIGENT MANNER.  IF THE INDEMNIFYING PARTY IS ENTITLED TO, AND DOES, ASSUME THE
DEFENSE OF ANY SUCH THIRD PARTY CLAIM, THE INDEMNIFIED PARTY SHALL HAVE THE
RIGHT TO EMPLOY SEPARATE COUNSEL AT ITS OWN EXPENSE AND TO PARTICIPATE IN THE
DEFENSE THEREOF; PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, THE
INDEMNIFYING PARTY SHALL PAY THE REASONABLE ATTORNEYS’ FEES OF THE INDEMNIFIED
PARTY IF THE INDEMNIFIED PARTY’S COUNSEL SHALL HAVE ADVISED THE INDEMNIFIED
PARTY THAT THERE IS A CONFLICT OF INTEREST THAT COULD MAKE IT INAPPROPRIATE
UNDER APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT TO

45


--------------------------------------------------------------------------------



HAVE COMMON COUNSEL FOR THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY
(PROVIDED THAT THE INDEMNIFYING PARTY SHALL NOT BE RESPONSIBLE FOR PAYING FOR
MORE THAN ONE SEPARATE FIRM OF ATTORNEYS AND ONE LOCAL COUNSEL TO REPRESENT ALL
OF THE INDEMNIFIED PARTIES SUBJECT TO SUCH THIRD PARTY CLAIM).  IF THE
INDEMNIFYING PARTY ELECTS (AND IS ENTITLED) TO ASSUME THE DEFENSE OF SUCH THIRD
PARTY CLAIM, (I) NO COMPROMISE OR SETTLEMENT THEREOF OR CONSENT TO ANY ADMISSION
OR THE ENTRY OF ANY JUDGMENT WITH RESPECT TO SUCH THIRD PARTY CLAIM MAY BE
EFFECTED BY THE INDEMNIFYING PARTY WITHOUT THE INDEMNIFIED PARTY’S WRITTEN
CONSENT (WHICH SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED)
UNLESS THE SOLE RELIEF PROVIDED IS MONETARY DAMAGES THAT ARE PAID IN FULL BY THE
INDEMNIFYING PARTY (AND NO INJUNCTIVE OR OTHER EQUITABLE RELIEF IS IMPOSED UPON
THE INDEMNIFIED PARTY) AND THERE IS AN UNCONDITIONAL PROVISION WHEREBY EACH
PLAINTIFF OR CLAIMANT IN SUCH THIRD PARTY CLAIM RELEASES THE INDEMNIFIED PARTY
FROM ALL LIABILITY WITH RESPECT THERETO AND (II) THE INDEMNIFIED PARTY SHALL
HAVE NO LIABILITY WITH RESPECT TO ANY COMPROMISE OR SETTLEMENT THEREOF EFFECTED
WITHOUT ITS WRITTEN CONSENT (WHICH SHALL NOT BE UNREASONABLY WITHHELD).  IF THE
INDEMNIFYING PARTY ELECTS NOT TO ASSUME THE DEFENSE OF SUCH THIRD PARTY CLAIM
(OR FAILS TO GIVE NOTICE TO THE INDEMNIFIED PARTY DURING THE NOTICE PERIOD OR
OTHERWISE IS NOT ENTITLED TO ASSUME SUCH DEFENSE), THE INDEMNIFIED PARTY SHALL
BE ENTITLED TO ASSUME THE DEFENSE OF SUCH THIRD PARTY CLAIM WITH COUNSEL OF ITS
OWN CHOICE, AT THE EXPENSE AND FOR THE ACCOUNT OF THE INDEMNIFYING PARTY;
PROVIDED, HOWEVER, THAT THE INDEMNIFIED PARTY SHALL MAKE NO SETTLEMENT,
COMPROMISE, ADMISSION, OR ACKNOWLEDGMENT THAT WOULD GIVE RISE TO LIABILITY ON
THE PART OF ANY INDEMNIFYING PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH
INDEMNIFYING PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED.


(B)           NOTWITHSTANDING THE FOREGOING, THE INDEMNIFYING PARTY SHALL NOT BE
ENTITLED TO CONTROL (BUT SHALL BE ENTITLED TO PARTICIPATE AT ITS OWN EXPENSE IN
THE DEFENSE OF), AND THE INDEMNIFIED PARTY, SHALL BE ENTITLED TO HAVE SOLE
CONTROL OVER, THE DEFENSE OR SETTLEMENT, COMPROMISE, ADMISSION, OR
ACKNOWLEDGMENT OF ANY THIRD PARTY CLAIM (I) AT THE REASONABLE EXPENSE OF THE
INDEMNIFYING PARTY, AS TO WHICH THE INDEMNIFYING PARTY FAILS TO ASSUME THE
DEFENSE DURING THE NOTICE PERIOD AFTER THE INDEMNIFIED PARTY GIVES NOTICE
THEREOF TO THE INDEMNIFYING PARTY OR (II) AT THE REASONABLE EXPENSE OF THE
INDEMNIFYING PARTY, TO THE EXTENT THE THIRD PARTY CLAIM SEEKS AN ORDER,
INJUNCTION, OR OTHER EQUITABLE RELIEF AGAINST THE INDEMNIFIED PARTY WHICH, IF
SUCCESSFUL, COULD MATERIALLY ADVERSELY AFFECT THE BUSINESS, CONDITION (FINANCIAL
OR OTHER), CAPITALIZATION, ASSETS, LIABILITIES, RESULTS OF OPERATIONS OR
PROSPECTS OF THE INDEMNIFIED PARTY.  THE INDEMNIFIED PARTY SHALL MAKE NO
SETTLEMENT, COMPROMISE, ADMISSION, OR ACKNOWLEDGMENT THAT WOULD GIVE RISE TO
LIABILITY ON THE PART OF THE INDEMNIFYING PARTY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INDEMNIFYING PARTY (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED).


(C)           IN ANY CASE IN WHICH AN INDEMNIFIED PARTY SEEKS INDEMNIFICATION
HEREUNDER AND NO THIRD PARTY CLAIM IS INVOLVED, THE INDEMNIFIED PARTY SHALL
DELIVER A CLAIM NOTICE TO THE INDEMNIFYING PARTY WITHIN A REASONABLY PROMPT
PERIOD OF TIME AFTER AN OFFICER OF SUCH INDEMNIFIED PARTY OR ITS AFFILIATES HAS
OBTAINED KNOWLEDGE OF THE LOSS GIVING RISE TO INDEMNIFICATION HEREUNDER.  THE
FAILURE OR DELAY TO SO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE THE
INDEMNIFYING PARTY OF ITS OBLIGATIONS UNDER THIS ARTICLE 11 EXCEPT TO THE EXTENT
SUCH FAILURE RESULTS IN INSUFFICIENT TIME BEING AVAILABLE TO PERMIT THE
INDEMNIFYING PARTY TO EFFECTIVELY MITIGATE THE RESULTING LOSSES OR OTHERWISE
PREJUDICES THE INDEMNIFYING PARTY.


SECTION 11.8          LIMITATIONS ON INDEMNITIES.


(A)           NOTWITHSTANDING THE FOREGOING, (I) SELLER SHALL NOT BE OBLIGATED
TO INDEMNIFY ANY PURCHASER INDEMNIFIED PERSONS FOR LOSSES PURSUANT TO SECTION
11.5(A), AND PURCHASER SHALL NOT BE OBLIGATED TO INDEMNIFY THE SELLER
INDEMNIFIED PERSONS FOR LOSSES PURSUANT TO SECTION

46


--------------------------------------------------------------------------------



 


11.6(A), IN EACH CASE, PURSUANT TO THIS ARTICLE 11 UNLESS AND UNTIL THE AMOUNT
OF ALL LOSSES INCURRED BY ANY PURCHASER INDEMNIFIED PERSONS, OR BY ANY SELLER
INDEMNIFIED PERSONS, AS THE CASE MAY BE, EXCEEDS, IN THE AGGREGATE, $21,500,000
(THE “DEDUCTIBLE”), IN WHICH EVENT THE PARTY OR PARTIES SEEKING INDEMNITY MAY
RECOVER ALL LOSSES INCURRED IN EXCESS OF THE DEDUCTIBLE, AND (I) SELLER’S
MAXIMUM LIABILITY FOR LOSSES PURSUANT TO SECTION 11.5(A), AND PURCHASER’S
MAXIMUM LIABILITY FOR LOSSES PURSUANT TO SECTION 11.6(A), IN EACH CASE, SHALL BE
$215,000,000 (THE “MAXIMUM INDEMNITY AMOUNT”); PROVIDED, HOWEVER, THAT,
NOTWITHSTANDING THE FOREGOING, THE DEDUCTIBLE AND THE MAXIMUM INDEMNITY AMOUNT
SHALL NOT APPLY TO (AND THE INDEMNIFIED PARTIES SHALL BE ENTITLED TO BE
INDEMNIFIED FOR ALL LOSSES RELATING TO) ANY CLAIMS BASED ON THE OCCURRENCE OF
COMMON LAW ACTUAL FRAUD AND (B) ANY CLAIMS ASSERTED UNDER SECTION 11.5(A), OR
SECTION 11.6(A) INSOFAR AS SUCH CLAIMS RELATE TO ANY BREACH OF FUNDAMENTAL
REPRESENTATIONS OR ANY CERTIFICATE TO THE EXTENT BASED ON ANY SUCH FUNDAMENTAL
REPRESENTATION.


(B)           SOLELY FOR PURPOSES OF CALCULATING THE AMOUNT OF LOSSES INCURRED
ARISING OUT OF OR RELATING TO ANY BREACH OR INACCURACY OF A REPRESENTATION OR
WARRANTY (AND NOT FOR DETERMINING WHETHER A BREACH HAS OCCURRED), THE REFERENCES
TO “MATERIAL ADVERSE EFFECT” OR OTHER MATERIALITY QUALIFICATIONS (OR CORRELATIVE
TERMS) SHALL BE DISREGARDED.


(C)           THE LIABILITY OF ANY PARTY UNDER ARTICLE 11 SHALL BE IN ADDITION
TO, AND NOT EXCLUSIVE OF, ANY OTHER LIABILITY THAT SUCH PARTY MAY HAVE AT LAW OR
EQUITY BASED ON SUCH PARTY’S COMMON LAW ACTUAL FRAUD.  NONE OF THE PROVISIONS
SET FORTH IN THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THE PROVISIONS SET
FORTH IN SECTION 3.4(J) (RELATING TO THE INDIVIDUAL DEFECT DEDUCTIBLE), SECTION
11.4(B) (RELATING TO LIMITATIONS ON THE PERIOD DURING WHICH A CLAIM FOR
INDEMNIFICATION MAY BE BROUGHT) OR SECTION 11.8(A) (RELATING TO THE DEDUCTIBLE),
SHALL BE DEEMED A WAIVER BY ANY PARTY TO THIS AGREEMENT OF ANY RIGHT OR REMEDY
WHICH SUCH PARTY MAY HAVE AT LAW OR EQUITY BASED ON ANY OTHER PARTY’S COMMON LAW
ACTUAL FRAUD, NOR SHALL ANY SUCH PROVISIONS LIMIT, OR BE DEEMED TO LIMIT, (I)
THE AMOUNTS OF RECOVERY SOUGHT OR AWARDED IN ANY SUCH CLAIM FOR COMMON LAW
ACTUAL FRAUD, (II) THE TIME PERIOD DURING WHICH A CLAIM FOR COMMON LAW ACTUAL
FRAUD MAY BE BROUGHT OR (III) THE RECOURSE WHICH ANY SUCH PARTY MAY SEEK AGAINST
ANOTHER PARTY WITH RESPECT TO A CLAIM FOR COMMON LAW ACTUAL FRAUD; PROVIDED,
THAT WITH RESPECT TO SUCH RIGHTS AND REMEDIES AT LAW OR EQUITY, THE PARTIES
FURTHER ACKNOWLEDGE AND AGREE THAT NONE OF THE PROVISIONS OF THIS SECTION
11.8(C), NOR ANY REFERENCE TO THIS SECTION 11.8(C) THROUGHOUT THIS AGREEMENT,
SHALL BE DEEMED A WAIVER OF ANY DEFENSES WHICH MAY BE AVAILABLE IN RESPECT OF
ACTIONS OR CLAIMS FOR COMMON LAW ACTUAL FRAUD, INCLUDING BUT NOT LIMITED TO,
DEFENSES OF STATUTES OF LIMITATIONS OR LIMITATIONS OF DAMAGES.


SECTION 11.9          RELEASE.

EXCEPT WITH RESPECT TO SECTION 5.7 AND POST-CLOSING REMEDIATION AGREED TO
PURSUANT TO SECTION 4.3, PURCHASER HEREBY RELEASES, REMISES AND FOREVER
DISCHARGES THE SELLER INDEMNIFIED PERSONS FROM ANY AND ALL CLAIMS, KNOWN OR
UNKNOWN, WHETHER NOW EXISTING OR ARISING IN THE FUTURE, CONTINGENT OR OTHERWISE,
WHICH PURCHASER MIGHT NOW OR SUBSEQUENTLY MAY HAVE AGAINST THE SELLER
INDEMNIFIED PERSONS, RELATING DIRECTLY OR INDIRECTLY TO THE CLAIMS ARISING OUT
OF OR INCIDENT TO ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE RELEASE OF
MATERIALS INTO THE ENVIRONMENT OR PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL
RESOURCES OR THE ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, RIGHTS TO
CONTRIBUTION UNDER CERCLA, REGARDLESS OF FAULT.

47


--------------------------------------------------------------------------------



SECTION 11.10       DISCLAIMERS.


(A)           EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT,
OR CONFIRMED IN THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION
9.2(C), IN THE CONVEYANCE, (I) SELLER MAKES NO REPRESENTATIONS OR WARRANTIES,
EXPRESS, STATUTORY OR IMPLIED, AND (II) SELLER EXPRESSLY DISCLAIMS ALL LIABILITY
AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION
MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO PURCHASER OR ANY OF ITS
AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING,
WITHOUT LIMITATION, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE
BEEN PROVIDED TO PURCHASER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT,
CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLER OR ANY OF ITS AFFILIATES).


(B)           EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 5 OF THIS
AGREEMENT, OR CONFIRMED IN THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO
SECTION 9.2(C), IN THE CONVEYANCE, AND WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS,
CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR ANY REPORT OF ANY
PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC DATA OR
INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR 
RECOVERABILITY OF PETROLEUM SUBSTANCES IN OR FROM THE ASSETS, (IV) ANY ESTIMATES
OF THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (V) THE
PRODUCTION OF HYDROCARBONS FROM THE ASSETS, (VI) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS, (VII)
THE CONTENT, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, REPORTS,
BROCHURES, CHARTS OR STATEMENTS PREPARED BY THIRD PARTIES, (VIII) ANY OTHER
MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO
PURCHASER OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO, AND FURTHER
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF
MERCHANTABILITY, FREEDOM FROM REDHIBITORY VICES OR DEFECTS (INCLUDING THOSE
CONTEMPLATED IN LOUISIANA CIVIL CODE ARTICLES 2475, AND 2520 THROUGH 2548),
FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS
OF ANY EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO
THAT PURCHASER SHALL BE DEEMED TO BE OBTAINING THE ASSETS IN THEIR PRESENT
STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS
AND THAT PURCHASER HAS MADE OR CAUSED TO BE  MADE SUCH INSPECTIONS AS PURCHASER
DEEMS APPROPRIATE, OR (IX) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM
PATENT OR TRADEMARK INFRINGEMENT.


(C)           EXCEPT AS REPRESENTED IN SECTION 5.7, SELLER HAS NOT AND WILL NOT
MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE
RELATING TO ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE RELEASE OF
MATERIALS INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY,
NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF
THE ASSETS, AND

48


--------------------------------------------------------------------------------



NOTHING IN THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A
REPRESENTATION OR WARRANTY, AND PURCHASER SHALL BE DEEMED TO BE TAKING THE
ASSETS “AS IS” AND “WHERE IS” FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION.


SECTION 11.11       WAIVER OF TRADE PRACTICES ACTS.


(A)           IT IS THE INTENTION OF THE PARTIES THAT PURCHASER’S RIGHTS AND
REMEDIES WITH RESPECT TO THIS TRANSACTION AND WITH RESPECT TO ALL ACTS OR
PRACTICES OF SELLER, PAST, PRESENT OR FUTURE, IN CONNECTION WITH THIS
TRANSACTION SHALL BE GOVERNED BY LEGAL PRINCIPLES OTHER THAN THE TEXAS DECEPTIVE
TRADE PRACTICES—CONSUMER PROTECTION ACT, TEX. BUS. & COM. CODE ANN. § 17.41 ET
SEQ. (THE “DTPA”) OR THE LOUISIANA UNFAIR TRADE PRACTICES AND CONSUMER
PROTECTION LAW, LA. R.S. 51:1402, ET SEQ. (THE “UTPCPL”).  AS SUCH, PURCHASER
HEREBY WAIVES THE APPLICABILITY OF THE DTPA AND THE UTPCPL TO THIS TRANSACTION
AND ANY AND ALL DUTIES, RIGHTS OR REMEDIES THAT MIGHT BE IMPOSED BY THE DTPA
AND/OR THE UTPCPL, WHETHER SUCH DUTIES, RIGHTS AND REMEDIES ARE APPLIED DIRECTLY
BY THE DTPA OR THE UTPCPL ITSELF OR INDIRECTLY IN CONNECTION WITH OTHER
STATUTES; PROVIDED, HOWEVER, PURCHASER DOES NOT WAIVE § 17.555 OF THE DTPA. 
PURCHASER ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT IT IS PURCHASING THE GOODS
AND/OR SERVICES COVERED BY THIS AGREEMENT FOR COMMERCIAL OR BUSINESS USE; THAT
IT HAS ASSETS OF $5,000,000.00 OR MORE ACCORDING TO ITS MOST RECENT FINANCIAL
STATEMENT PREPARED IN ACCORDANCE WITH GAAP; THAT IT HAS KNOWLEDGE AND EXPERIENCE
IN FINANCIAL AND BUSINESS MATTERS THAT ENABLE IT TO EVALUATE THE MERITS AND
RISKS OF A TRANSACTION SUCH AS THIS; AND THAT IT IS NOT IN A SIGNIFICANTLY
DISPARATE BARGAINING POSITION WITH SELLER.


(B)           PURCHASER EXPRESSLY RECOGNIZES THAT THE PRICE FOR WHICH SELLER HAS
AGREED TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT HAS BEEN PREDICATED UPON
THE INAPPLICABILITY OF THE DTPA AND THE UTPCPL AND THIS WAIVER OF THE DTPA AND
THE UTPCPL.  PURCHASER FURTHER RECOGNIZES THAT SELLER, IN DETERMINING TO PROCEED
WITH THE ENTERING INTO OF THIS AGREEMENT, HAS EXPRESSLY RELIED ON THIS WAIVER
AND THE INAPPLICABILITY OF THE DTPA AND THE UTPCPL.


SECTION 11.12       REDHIBITION WAIVER.

Purchaser waives all rights in redhibition pursuant to Louisiana Civil Code
Articles 2475 and 2520 through 2548, and acknowledges that this express waiver
shall be considered a material and integral part of this transaction and the
consideration thereof.  Purchaser acknowledges that this waiver has been brought
to its attention and has been explained in detail and that Purchaser has
voluntarily and knowingly consented to this waiver of warranty of fitness and
warranty against redhibitory vices and defects for the Assets.


SECTION 11.13       RECORDING.

As soon as practicable after Closing, Purchaser shall record the Conveyance in
the appropriate counties and/or parishes and provide Seller with copies of all
recorded or approved instruments.  The Conveyance is intended to convey all of
the Properties being conveyed pursuant to this Agreement.  Certain Properties or
specific portions of the Properties that are leased from, or require the
approval to transfer by, a Governmental Body are conveyed under the Conveyance
and also are described and covered by other separate assignments made by Seller
to Purchaser on officially approved forms, or forms acceptable to such entity,
in sufficient multiple originals to satisfy applicable statutory and regulatory
requirements.  The interests conveyed by such separate assignments are the same,
and not in addition to, the interests conveyed in the Conveyance attached as
Exhibit B.  Further, such assignments shall be deemed to contain the special
warranty of title of Seller and all of the exceptions, reservations,

49


--------------------------------------------------------------------------------


rights, titles, power and privileges set forth herein and in the Conveyance as
fully and only to the extent as though they were set forth in each such separate
assignment.


ARTICLE 12
MISCELLANEOUS


SECTION 12.1          COUNTERPARTS.

This Agreement may be executed and delivered (including by facsimile
transmission) in counterparts, each of which shall be deemed an original
instrument, but all such counterparts together shall constitute but one
agreement.


SECTION 12.2          NOTICE.

All notices which are required or may be given pursuant to this Agreement shall
be sufficient in all respects if given in writing and delivered personally, by
telecopy or by registered or certified mail, postage prepaid, as follows:

If to Seller:

Anadarko Petroleum Corporation

 

Anadarko E&P Company LP

 

Howell Petroleum Corporation

 

Kerr-McGee Oil & Gas Onshore LP

 

1201 Lake Robbins Drive

 

The Woodlands, TX 77380

 

Attention:

Transaction Manager, Business Development

 

Telephone:

(832)636-3088

 

Telecopy:

(832)636-5889

 

 

With a copy to (which:

Anadarko Petroleum Corporation

shall not constitute

1201 Lake Robbins Drive

notice to Seller):

The Woodlands, TX 77380

 

Attention:

Associate General Counsel

 

 

Oil, Gas and Minerals

 

Telephone:

(832)636-7530

 

Telecopy:

(832)636-5889

 

 

If to Purchaser:

EXCO Resources, Inc.

 

12377 Merit Drive, Suite 1700

 

Dallas, Texas 75251

 

Attention:

William L. Boeing

 

Telephone:

(214) 368-2084

 

Telecopy:

(214) 706-3409

With a copy to (which

 

shall not constitute

 

notice to Purchaser):

Vinson & Elkins L.L.P.

 

2001 Ross Avenue, Suite 3700

 

Dallas, Texas 75201

 

Attention:

Jeffrey A. Chapman

 

50


--------------------------------------------------------------------------------


 

 

 

Telephone:

(214) 220-7797

 

Telecopy:

(214) 999-7797

 

Attention:

P. Gregory Hidalgo

 

Telephone:

(214) 220-7959

 

Telecopy:

(214) 999-7959

 

 

Either party may change its address for notice by notice to the other in the
manner set forth above.  All notices shall be deemed to have been duly given at
the time of receipt by the party to which such notice is addressed.


SECTION 12.3          SALES OR USE TAX RECORDING FEES AND SIMILAR TAXES AND
FEES.

Purchaser shall bear any sales, use, excise, real property transfer, gross
receipts, goods and services, registration, capital, documentary, stamp or
transfer Taxes, recording fees and similar Taxes and fees (collectively
“Transfer Taxes”) incurred and imposed upon, or with respect to, the
transactions contemplated by this Agreement.  Seller will determine, and
Purchaser will cooperate with Seller in determining the amount of any Transfer
Taxes, if any, that is due in connection with the transactions contemplated by
this Agreement and Purchaser agrees to pay any such Transfer Tax to Seller or to
the appropriate Governmental Body.  If any of the transactions contemplated by
this Agreement are exempt from any such Transfer Taxes upon the filing of an
appropriate certificate or other evidence of exemption, Purchaser will timely
furnish to Seller such certificate or evidence.


SECTION 12.4          EXPENSES.

Except as otherwise expressly provided in Section 12.3 or elsewhere in this
Agreement, (a) all expenses incurred by Seller in connection with or related to
the authorization, preparation or execution of this Agreement, the Conveyance
delivered hereunder and the Exhibits and Schedules hereto and thereto, and all
other matters related to the Closing, including without limitation, all fees and
expenses of counsel, accountants and financial advisers employed by Seller,
shall be borne solely and entirely by Seller, and (b) all such expenses incurred
by Purchaser shall be borne solely and entirely by Purchaser.


SECTION 12.5          CHANGE OF NAME.

As promptly as practicable, but in any case within ninety (90) days after the
Closing Date, Purchaser shall eliminate the names “Anadarko Petroleum
Corporation”, “Anadarko” and any variants thereof and any names of Seller’s
Affiliates and any variants thereof from the Assets acquired pursuant to this
Agreement and, except with respect to such grace period for eliminating existing
usage, shall have no right to use any logos, trademarks or trade names belonging
to Seller or any of its Affiliates.


SECTION 12.6          REPLACEMENT OF BONDS, LETTERS OF CREDIT AND GUARANTEES.

The parties understand that none of the bonds, letters of credit and guarantees,
if any, posted by Seller or any of its Affiliates with Governmental Bodies and
relating to the Assets may

51


--------------------------------------------------------------------------------


be transferable to Purchaser.  Promptly following Closing, Purchaser shall
obtain, or cause to be obtained in the name of Purchaser, replacements for such
bonds, letters of credit and guarantees, to the extent such replacements are
necessary to permit the cancellation of the bonds, letters of credit and
guarantees posted by Seller or any of its Affiliates or to consummate the
transactions contemplated by this Agreement.


SECTION 12.7          GOVERNING LAW AND VENUE.

THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS OTHERWISE APPLICABLE TO SUCH DETERMINATIONS. 
JURISDICTION AND VENUE WITH RESPECT TO ANY DISPUTES ARISING HEREUNDER SHALL BE
PROPER ONLY IN HARRIS COUNTY, TEXAS.


SECTION 12.8          CAPTIONS.

The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.


SECTION 12.9          WAIVERS.

Any failure by any party or parties to comply with any of its or their
obligations, agreements or conditions herein contained may be waived in writing,
but not in any other manner, by the party or parties to whom such compliance is
owed. No waiver of, or consent to a change in, any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.


SECTION 12.10       ASSIGNMENT.

No party shall assign all or any part of this Agreement, nor shall any party
assign or delegate any of its rights or duties hereunder, without the prior
written consent of the other party.  Purchaser shall have the right to designate
an Affiliate to take title to the Assets located in Oklahoma and Kansas by
providing written notice thereof to Seller no later than ten (10) Business Days
prior to the Closing Date; provided, however, that no such designation shall
relieve Purchaser from any of its obligations hereunder.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.


SECTION 12.11       ENTIRE AGREEMENT.

The Confidentiality Agreement, this Agreement and the Exhibits and Schedules
attached hereto, and the documents to be executed hereunder constitute the
entire agreement between the parties pertaining to the subject matter hereof,
and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the parties pertaining to the subject
matter hereof.

52


--------------------------------------------------------------------------------



SECTION 12.12       AMENDMENT.


(A)           THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY AN AGREEMENT IN
WRITING EXECUTED BY THE  PARTIES HERETO.


(B)           NO WAIVER OF ANY RIGHT UNDER THIS AGREEMENT SHALL BE BINDING
UNLESS EXECUTED IN WRITING BY THE PARTY TO BE BOUND THEREBY.


SECTION 12.13       NO THIRD-PARTY BENEFICIARIES.

Nothing in this Agreement shall entitle any Person other than Purchaser or
Seller to any claims, remedy or right of any kind, except as to those rights
expressly provided to the Seller Indemnified Persons and Purchaser Indemnified
Persons (provided, however, any claim for indemnity hereunder on behalf of an
Seller Indemnified Person or an Purchaser Indemnified Person must be made and
administered by a party to this Agreement).


SECTION 12.14       REFERENCES.

In this Agreement:


(A)           REFERENCES TO ANY GENDER INCLUDES A REFERENCE TO ALL OTHER
GENDERS;


(B)           REFERENCES TO THE SINGULAR INCLUDES THE PLURAL, AND VICE VERSA;


(C)           REFERENCE TO ANY ARTICLE OR SECTION MEANS AN ARTICLE OR SECTION OF
THIS AGREEMENT;


(D)           REFERENCE TO ANY EXHIBIT OR SCHEDULE MEANS AN EXHIBIT OR SCHEDULE
TO THIS AGREEMENT, ALL OF WHICH ARE INCORPORATED INTO AND MADE A PART OF THIS
AGREEMENT;


(E)           UNLESS EXPRESSLY PROVIDED TO THE CONTRARY, “HEREUNDER”, “HEREOF’,
“HEREIN” AND WORDS OF SIMILAR IMPORT ARE REFERENCES TO THIS AGREEMENT AS A WHOLE
AND NOT ANY PARTICULAR SECTION OR OTHER PROVISION OF THIS AGREEMENT;


(F)            “INCLUDE” AND “INCLUDING” SHALL MEAN INCLUDE OR INCLUDING WITHOUT
LIMITING THE GENERALITY OF THE DESCRIPTION PRECEDING SUCH TERM; AND


(G)           CAPITALIZED TERMS USED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO
THEM IN THIS AGREEMENT AS SUCH TERMS ARE IDENTIFIED AND/OR DEFINED IN THE
DEFINITIONS SECTION HEREOF.


SECTION 12.15       CONSTRUCTION.

Purchaser is a party capable of making such investigation, inspection, review
and evaluation of the Assets as a prudent party would deem appropriate under the
circumstances including with respect to all matters relating to the Assets,
their value, operation and suitability. Each of Seller and Purchaser has had
substantial input into the drafting and preparation of this Agreement and has
had the opportunity to exercise business discretion in relation to the
negotiation of the details of the transactions contemplated hereby. This
Agreement is the result of arm’s-length negotiations from equal bargaining
positions.  In the event of a dispute over the meaning or application of this
Agreement, it shall be construed fairly and reasonably and neither more strongly
for nor against either party.

53


--------------------------------------------------------------------------------



SECTION 12.16       CONSPICUOUSNESS.

The parties agree that provisions in this Agreement in “bold” type satisfy any
requirements of the “express negligence rule” and any other requirements at law
or in equity that provisions be conspicuously marked or highlighted.


SECTION 12.17       SEVERABILITY.

If any term or other provisions of this Agreement is held invalid, illegal or
incapable of being enforced under any rule of law, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in a materially adverse manner with respect to either
party; provided, however, that if any such term or provision may be made
enforceable by limitation thereof, then such term or provision shall be deemed
to be so limited and shall be enforceable to the maximum extent permitted by
applicable Law.


SECTION 12.18       TIME OF ESSENCE.

Time is of the essence in this Agreement.  If the date specified in this
Agreement for giving any notice or taking any action is not a Business Day (or
if the period during which any notice is required to be given or any action
taken expires on a date which is not a Business Day), then the date for giving
such notice or taking such action (and the expiration date of such period during
which notice is required to be given or action taken) shall be the next day
which is a Business Day.


SECTION 12.19       AFFILIATE LIABILITY.

Each of the following is herein referred to, for purposes of this Section 12.19,
as an “Purchaser Affiliate”: (i) any direct or indirect holder of equity
interests in Purchaser (whether shareholders or otherwise), and (ii) any
director, officer, manager, employee, representative or agent of (a) Purchaser
or (b) any Affiliate of Purchaser.  Except to the extent that a Purchaser
Affiliate is an express signatory and party hereto, no Purchaser Affiliate shall
have any liability or obligation of any nature whatsoever in connection with or
under this Agreement, or the transactions contemplated hereby, and Seller hereby
waives and releases all claims of any such liability and obligation.


SECTION 12.20       SCHEDULES.

The disclosures in any Schedule must relate only to the representations and
warranties in the Section of this Agreement to which it expressly relates and
not to any other representation or warranty in this Agreement, unless some other
representation and warranty is specifically and clearly referred to in such
Schedule.


SECTION 12.21       LIMITATION ON DAMAGES.

Notwithstanding any other provision contained elsewhere in this Agreement to the
contrary, the parties acknowledge that this Agreement does not authorize one
party to sue for or collect from the other party its own punitive damages, or
its own consequential or indirect damages in connection with this Agreement and
the transactions contemplated hereby and each party expressly waives for itself
and on behalf of its Affiliates, any and all Claims it may

54


--------------------------------------------------------------------------------


have against the other party for its own such damages in connection with this
Agreement and the transactions contemplated hereby.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

55


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been signed by each of the parties hereto
on the date first above written.

SELLER:

 

ANADARKO PETROLEUM CORPORATION

 

 

By:

/s/ ALBERT L. RICHEY

 

Albert L. Richey

Vice President, Corporate Development

 

 

ANADARKO E&P COMPANY LP

 

 

By:

/s/ ALBERT L. RICHEY

 

Albert L. Richey

Vice President, Corporate Development

 

 

HOWELL PETROLEUM CORPORATION

 

 

By:

/s/ ALBERT L. RICHEY

 

Albert L. Richey

Vice President, Corporate Development

 

 

KERR-MCGEE OIL & GAS ONSHORE LP

 

 

By:

/s/ ALBERT L. RICHEY

 

Albert L. Richey

Vice President

 

 

 

PURCHASER

 

EXCO RESOURCES, INC.

 

 

By:

/s/ JOHN D. JACOBI

 

Name: John D. Jacobi

Title: Vice President , Business Development

 

56


--------------------------------------------------------------------------------